Explanations of vote
The next item is explanations of vote.
(ET) Mr President, inherent in the concept of Europe working together is the idea that, in principle, the euro area can only go in two directions: it can either become stronger or disintegrate. In the current economic situation, a practical and decisive political response is needed. I support the creation of the stability mechanism, and accordingly I also supported the report, which paves the way for a legal framework enabling the creation of this mechanism.
Mr President, yesterday we voted on the permanent stability mechanism and we flunked it. Amendment 33, which would have given the fund the ability to purchase bonds on the secondary markets, was withdrawn. The Parliament, like the European Council up to now, refused to take the hard decisions. Yes, they are hard decisions, but these decisions will determine the future or the failure of the euro zone.
Our heads are in the sand, like the proverbial ostrich. We do not just have a currency crisis; we have a banking crisis and we have a sovereign debt crisis. And yet we persist in putting sticking plaster on deep wounds.
My own country, Ireland, is shouldering intolerable debt, all because German, French, Irish, British and other banks - along with lax regulation and non-existent supervision - acted like casinos. Bad debt has become citizens' debt. I will not say sovereign debt, it is citizens' debt. All of this happened under the noses of the ECB, with interest rates that were totally inappropriate. Irish citizens are expected to deal with all of this. Nobody is prepared to face reality. The debt is unsustainable. We have been trying to buy time with bailouts. What we need is major restructuring.
(FI) Mr President, the creation of a permanent crisis management mechanism for Europe is justified in case of future economic and financial crises. No one wants crises, but they are bound to happen and we need to prepare for the worst.
It is unfortunate that the plan is to establish this crisis management mechanism outside the EU institutions. The mechanism should now be brought as close as possible to EU institutions. It is also important and a good thing that the United Kingdom and Sweden, countries outside the euro area, can participate in this mechanism.
I support the attempts to step up coordination of economic policy in Europe, and the notion that, if there are to be sanctions, the Commission will decide on them, and they will apply automatically and not become the subject of discussions or 'horsetrading'.
Mr President, I had thought that after 12 years in this House nothing could faze me any more, but I was shocked by the tone in which Mr Brok introduced his report yesterday. What shocked me was not the arrogance or the disconnection from reality, or even the disdain for public opinion, but the flagrancy. He said in so many words that we have had to avoid the usual Treaty revision procedure because otherwise it might have triggered a referendum in some Member States! There you see unsheathed the contempt for the voters that the elites of Europe now habitually display.
Public opinion is treated not as a reason to change direction, but as an obstacle to be overcome. I cannot help being reminded of Mr Brok's countryman's words following the rising in East Berlin. Would it not therefore be easier to dissolve the people and elect another in their place?
Mr President, one of the inherent problems of a single currency which has a number of different Member States, with economic cycles at different rates, is that it is pointless having one set of interest rates if you have different spending decisions. The result of that has obviously come to bear, because we can see the problems that the euro zone is in. On top of that, governments have to understand that they cannot spend more money than they get in revenue. When governments do that and cook the books, or do not fulfil the roles of economic governance and economic discipline, the others get into trouble.
Of course, we want a strong euro zone, especially for those members outside the euro zone. We want to continue to trade with countries in the euro zone. We do not benefit from a weaker euro. However, at the same time, we have to be quite clear that the countries in the euro zone should fight their own problems themselves, and not rely on others. I wish you luck in the euro zone, but please learn the lessons of not spending more money than you earn.
Mr President, I want to make clear on behalf of the European Conservative and Reformist Group that we are in favour of the European Stability Mechanism which has been set up, but we voted against the Brok/Gualtieri report because that opinion was not in line with the conclusions reached by the Council.
What the Brok/Gualtieri report wanted was for the European Parliament and for the Commission effectively to interfere with an intergovernmental mechanism. It is entirely appropriate that this mechanism should be intergovernmental because of the enormous sums of money which are being committed to it. National ministers responsible to their national parliaments: that is the correct line of responsibility. Underlying the whole euro crisis, of course, is not a problem with the euro, but a problem with governments that are spending too much of their taxpayers' money.
Mr President, I welcome the conclusion of the second phase of the US-EU open skies agreement. I think this is a breakthrough, but obviously there are those of us who would want more liberalisation and a move away from the protectionism which still hinders this industry in many ways. I would like to see the US remove its barriers or its restrictions on foreign ownership, and I think passengers across the world would benefit from more open skies agreements.
I also pay tribute to the ECR shadow rapporteur, Jackie Foster, who is an expert in this area, and who has worked in the area of air transport as well as in the Transport Committee. However, I think it is very important that we continue to push for further liberalisation not only on the EU-US agreement but also in the emerging markets of Asia, so I welcome the move today with regard to the agreement on the EU-Vietnam agreement. Long may we continue to have better access to the growing markets of the world.
(IT) Mr President, ladies and gentlemen, first of all I would like to thank the rapporteur, Mrs Balzani, for the excellent work she has accomplished. Getting to the heart of the matter, there are four points in this own-initiative report that I think are crucial.
The first, in general terms, is the explicit reference to the European Union budget and its redistributive nature, which are the cornerstones of European solidarity. The second, in specific terms, reaffirms the principle that outstanding commitments - which are particularly high in the cohesion sector - ought to be carried out and not, as the Council suggests, simply cut out. The third sets out some doubts - entirely reasonably in my view - as to the effectiveness of an estimate criterion based on performance in the previous year. The fourth urges the Commission to formulate proposals for the creation of new resources and, in particular, new resources must be designed to combat the persistent effects of the crisis with a robust and effective commitment to policies for innovation, research and growth in economic, productive and employment terms across Europe.
(IT) Mr President, ladies and gentlemen, at such an important time, a document like the one approved today is certainly based on criteria of good sense and reason. Supporting the 2020 Strategy is without doubt not only a sign of credibility but also of consistency in the actions of Parliament. However, a number of important criteria and guidelines must be strengthened further by means of a list showing the priorities of the interventions.
Today, at such a delicate time in which the difficulties in the Mediterranean above all, but also in Japan, are directly linked to a rapidly changing situation, an authoritative and credible Parliament is needed, together with responses that provide a boost for growth, competitiveness and intelligent sustainability in the things that need to be done.
(IT) Mr President, ladies and gentlemen, I think that at such a delicate time for the finances of the Member States of Europe, as was said a short time ago, I should like to sound an alarm about an expenditure that is under discussion in the Committee on Budgets: the astonishing case of the vast expenses set aside for the House of European History. I think it would be a disgrace if it were approved.
We already own the Eastman Building, but between EUR 26 million and EUR 31 million have been allocated merely for renovation costs, plus EUR 3.3 million for the plans alone. The fixed costs amount to more than EUR 3 million whilst the variable costs come to EUR 3.2 million, plus EUR 3.2 million for a 50-strong staff, EUR 2 million for security and then EUR 13.45 million are required just to manage it. I think we ought to set an example of prudent spending through our institutions. This, however, would be a disgrace.
(DE) Mr President, I would like to make three comments, if I may, with regard to the general guidelines for the preparation of the 2012 budget. Firstly, I think it is good that we are debating the 2012 budget at an early stage, because - secondly - we do not want another calamity like we had between the European Parliament, the Council and the Commission with regard to the 2011 budget. Thirdly, I am particularly proud of the fact that the European budget does not need to go into borrowing. I believe that should also continue to be the case.
(ET) Mr President, legal immigration undoubtedly has a large role to play in promoting European economic development and improving competitiveness. There is certainly a recurring problem here, though, and that is the lack of a firm legal status for immigrants and, as a result, the possibility of discrimination against them. It is not normal to have a situation where, in the 21st century, we still see incidents which essentially involve slavery. Everyone must be treated equally in the labour market. This report contained the provisions that are currently lacking in our framework of standards, and I therefore supported the creation of a legal framework in this area, something which I consider to be very important.
(IT) Mr President, ladies and gentlemen, administrative simplification and facilitating access to relevant information are the right instruments to make the European labour market more attractive to third-country workers.
Provisions for a single application procedure leading to one combined title encompassing both residence and work permits within one administrative act will contribute to simplifying and harmonising the rules currently applicable in Member States. This will make for a clearer and more efficient procedure both for the migrants and for their employers, whilst at the same time allowing for easier controls of the lawfulness of their residence and employment. The single procedure will also mean that the rights gap between EU citizens and third-country citizens can also be reduced. That is why I voted in favour of the report by Mrs Mathieu.
- (SK) Mr President, I voted against the approved draft of the directive. I consider it important to apply a single procedure for handling work permits and residency permits. It is equally vital to try and create a single set of rights for third country nationals legally living and working in any of the EU Member States.
It is without doubt also necessary to have legal certainty and transparency in respect of the decisions taken by the competent national bodies when handling these applications. Since they have a considerable influence on the lives of these people, they should be assessed as objectively as possible.
Equal treatment should be guaranteed in all areas of social provision, and their rights must be upheld in legislation. Since these changes were not incorporated into the directive on economic migration, I think it was not correct of the parties on the right to approve it.
(FI) Mr President, first of all, the fact that this single permit promises the same rights and the same treatment for foreign workers is a good starting point. We have to ensure that human rights in the European Union are implemented in such a way that workers coming here from third countries also receive the same pay and the same levels of social security, and that the same conditions of employment apply to them as well as the other employees. This is obviously a basic consideration.
I am rather worried about one matter concerning the report, although I did vote in favour of it. This is the scope of application of Article 3, which still does not cover posted or seasonal workers or intracorporate transferees from third countries. It is to be hoped that progress will be made on this, so that everyone will be considered equally in this single permit package. The onestopshop principle is a positive thing: the idea that everyone can apply for this permit in one place and that they no longer have to hop from pillar to post because of red tape.
(DE) Mr President, I absolutely agree with those Members who say that we must ensure equal treatment for workers from third countries who have been employed in the EU for more than a year. I also agree that workers who have been working in the European Union for less than six months must not receive equal treatment in respect of family allowances and unemployment benefit. However, I am very much in favour - and I would like to emphasise this once again - of these groups also being insured against accidents and sickness. Thirdly, I believe that old-age benefits are a component of a person's wages and, in accordance with Regulation (EC) No 883/2004, it should be possible to transfer them according to the rules of the Member States, provided that this only happens if the third country is also happy for this to be done and if it actually transfers them.
Mr President, I welcome the fact that we are beginning our preparations for the 2012 budget so early. It allows for there to be proper consideration of the issues. One of the matters that we talk a great deal about in the European Union, and in this Chamber, is the issue of solidarity. We are often very keen to show solidarity for various groups of people.
I would ask this Parliament to show some solidarity with the taxpayers of our constituencies, because we have so far failed to do that. In this age of austerity we need to show restraint. We should set an example. We should do so by freezing the salaries and allowances of all MEPs and officials in this place for 2012, and we should also abandon plans for the House of European History, which will cost millions of euros to construct and for which there is no long-term plan to fund. No doubt that will fall on the taxpayer as well.
(IT) Mr President, ladies and gentlemen, there is no doubt that the fragmentation of the rules on consumer rights creates a very significant obstacle to cross-border purchases and sales and is also a problem for the effective creation of a real internal market. I believe that the proposal for a directive, which was sent back to committee today with important additions, can contribute to mapping out a clear legal framework on consumer rights.
(IT) Mr President, ladies and gentlemen, by revising the four current directives, this report aims to bring an end to a fragmentation of the legal framework that has so far hindered the completion of the internal market. The objective is to improve the functioning of the market for consumers and undertakings, boosting consumer confidence and reducing the reluctance of undertakings to operate at a cross-border level.
The proposal is complex and contains many specific aspects which have been scrutinised and debated ever since France last held the rotating presidency. Under the new Commission headed by Mr Barroso, Mrs Reding's work has led to total harmonisation no longer being thought of as dogmatic and we have rightly started out on the road towards a more targeted harmonisation.
Despite not being completely satisfied by the end result achieved - which I consider to be mediocre and the fruit of a poor compromise - I believe and I hope that this proposal can offer a starting-point for further developments. I therefore supported this report.
(IT) Mr President, ladies and gentlemen, the text voted on today is the result of a long and complicated journey that began in October 2008 with the aim of putting the consumer at the heart of the protection offered for purchases made abroad.
The objective that the Union and the EU institutions must set themselves is to help the internal market to function better, with the aim of increasing consumer confidence whilst at the same time supporting our businesses.
The directive voted on today by this House represents the synthesis of four directives on this issue which were in force until today. The directive shows our desire to harmonise the regulations currently in force in the different legal systems in a much more incisive way, avoiding the legal fragmentation that unfortunately has very often ended up being a hindrance both to undertakings - whose aim is to be able to be competitive on the cross-border market - and to consumers. For these reasons, I consented to and voted in favour of this report.
(FI) Mr President, the reform of the directive on consumer rights has been a long and sporadic process. The Commission's original idea for fullscale harmonisation threatened to impair levels of consumer protection, particular that of consumers in the Nordic countries. This would have been contrary to the Treaty on the Functioning of the European Union, according to which consumer legislation must be based on levels of consumer protection that are as high as possible. We should therefore always remember that the markets are for consumers, and it is not the case that consumers are for the markets.
Legislation on consumers and small entrepreneurs must always be as clear as possible and easy to understand. Legislation that is precisely and carefully drafted is in the interests of all parties. Accordingly, it is good that the directive is being referred back to committee, as Parliament today decided it should.
(FI) Mr President, up until now the internal market of the European Union has been developed on the terms of mainly large companies. Now it is time to turn our attention to small and mediumsized enterprises and, above all, consumers, to ensure that their interests in the internal market are more vigorously protected. This Commission proposal to reform consumer protection has met with a fairly controversial reception. In Finland, for example, the Consumers' Association collected signatures on a petition, stating that the proposal, if it had gone ahead, would have harmed consumer protection in Finland irreparably.
This compromise we have now voted on, which will go for further discussion, is very obscure. A large number of the original proposals have been cut out, with the result that it is in no way ambitious. The biggest problem, however, is that it is actually hard to understand. I would like to make it a condition that the directive on consumer rights should be one that consumers also understand, thus offering them protection.
(FI) Mr President, my Finnish fellow Members who spoke before me, Mr Repo and Mrs Jäätteenmäki, expressed some welcome views regarding this directive on consumer rights. As Finns and Nordic people, we are worried that consumer protection might be impaired. Full harmonisation would mean just that, especially as far as the Nordic countries are concerned. Moreover, it would delay measures in those countries where things at present are hardly perfect.
It is excellent that this proposal is being referred back to committee, because it contains certain slightly problematic points, particularly for small entrepreneurs. I would like the Committee to focus attention on one small issue. Amendments 18 and 107 suggest that this would have a very negative impact on travel companies in northern Finland, for example. Frequently a decision to go to a company, hotel or tourist accommodation is made on the road, and people call and book. Under this directive, that would not be enough: people would have to send a fax or something similar. This is not always possible in practice. This issue should be approached at the level of the public, and the different situations in the various Member States need to be understood.
(DE) Mr President, I think the approach being taken to harmonise our fragmented European consumer law, which poses a barrier to trade, is a sound one and the right way to go. It is also important for consumers to be able to develop a sense of European law, in other words for it to be possible for them to be confident when they do business or when they buy or acquire something anywhere in the European Union. That will bring certainty not only for consumers, but also for producers.
I am particularly pleased about the improvements in the information requirements for door-to-door selling and for distance contracts. In future debates - and I am therefore very pleased that this report has been referred back to committee once again - we should ensure that, when we talk about producers, we do not just consider the large corporations but also the small family businesses, and we should not overburden them with legal subtleties.
Mr President, when my constituents ask me about the main benefit of being part of the European Union, my reply is always the free trade that exists between nations and the internal market that we are seeking to complete.
I therefore welcome this consumer rights directive. I welcome it because it takes an - albeit small - step towards completing that single market. It will give some benefits to consumers and small businesses. It will assist in Internet and cross-border trade. However, I have to say that this directive has taken a long time to come about, and progress is modest.
The plea that I would make to the Commission is that we need a framework for completing the single market, as opposed to the rather disconnected series of initiatives that we have at the moment.
(ET) Mr President, the adoption of the harmonised European Consumer Rights Directive is certainly one way of improving the functioning of the internal market. This harmonised directive, which brings together a number of directives relating to consumer rights, will considerably simplify the legal framework, will undoubtedly help to increase consumer confidence, and of course will also encourage cross-border trade. This is a step towards reducing fragmentation. Unfortunately, the full harmonisation of consumer rights in the European Union is still not a reality today. Nevertheless, this is an important step towards better consumer protection and trade. I therefore supported the adoption of this document.
(IT) Mr President, ladies and gentlemen, news of the earthquake swarm that has been affecting the Far East and Japan in particular since 11 March has left us all astonished by the scale of the human tragedy that is unfolding. For these reasons, I think this resolution represents a necessary first step to guarantee the people of Japan all the humanitarian, technical and financial support they will need in the coming months and years.
I believe that the incident at the Fukushima plant should force us all to reflect carefully, scrupulously and calmly on the risks of nuclear power. Europe must invest and must also direct the Member States to concentrate more closely and more effectively on alternative energy sources. Our thoughts go out to Japan today and our commitment for the future must be to avoid similar situations being repeated in Europe and elsewhere in the world.
(DE) Mr President, I believe that we can all learn lessons from the situation in Japan. These lessons relate in particular to nuclear power stations. I call on the Council urgently to table proposals in this regard. What the Commission has so far presented provides an incentive for the European Council Atomic Questions Working Group finally to address the demands made by the European Parliament. We need an intensive debate on this issue, and I believe that the time has now come for this to happen.
Written explanation of vote
I support this report, which once again points out that we should help Moldova to recover economically, taking into account that about 40% of its economy is dependent on agriculture. I completely agree with the measures proposed by the rapporteur in order to have an agreement that is more comprehensive and relevant to the economic recovery of this country, which is an EU partner.
in writing. - (LT) I agreed with this report which increases Moldova's duty free tariff quotas for wine. Moldova is experiencing difficulties related to wine exports, which poses a threat to its economic recovery and agriculture, in particular medium-sized and family farms. The agricultural sector accounts for around 40% of Moldova's economy. The wine sector alone employs approximately 300 000 people, most of whom live in rural areas. Hitherto Moldova has fully exhausted the quota it was allocated, therefore an increase in duty free tariff quotas will enable Moldova to increase sales of its production in the EU, without damaging the EU's wine industry.
Russia is an important market outlet for Moldova's winemakers. However, recently, the Russian market is no longer a certainty for wine product exports. In its quest to find an alternative to the Russian market, the European Commission has proposed increasing duty-free quotas from 100 000 hectolitres (hl) to 150 000 hl this year, from 120 000 hl to 180 000 hl in 2012 and up to 240 000 hl from 2013. I voted for this amendment in trade relations with the Republic of Moldova in order to increase the volume of duty-free wine imports. This amendment to Regulation (EC) No 55/2008 may provide a solution for the Republic of Moldova's wine producers so that they can benefit from a more reliable market outlet, compared to when Russia imposed an embargo on Moldovan wines in 2006 and 2010, causing a number of winemakers to go bankrupt.
in writing. - (PT) I abstained from voting on the proposal introducing autonomous trade preferences for the Republic of Moldova as I believe that its current wording does not adequately address the necessary provisions for the protection of EU geographical indications (GIs), particularly the GI that relates to port wines.
I would like to express my support for the economic recovery of Moldova and offer a positive outlook for the people who work in the country's wine industry. I agree with the increase in the duty free tariff quota for wine, from 120,000 hl to 180,000 hl for 2011, and from 2013 onwards to 240,000 hl per year. I therefore voted in favour of this report, which in no way jeopardises the EU wine industry.
I voted for the report on introducing autonomous trade preferences for the Republic of Moldova, given that this sends a positive signal from the EU to this country, a member of the Eastern Partnership, which recently stated that it hopes to be able to submit its application to join the European Union in 2011. Moldova has undertaken an ambitious set of political, economic and social reforms, which must be encouraged to continue. At the same time, the Republic of Moldova has been hit hard by the economic and financial crisis. During the last four years, 40% of its wine producers have either ceased trading or gone into liquidation, while the companies still operating in this key sector of its economy have accumulated losses. Increasing the duty-free tariff rate quota for wine and extending the validity of Council Regulation No 55/2008 until the end of 2015 would help this country where the number of workers in the wine industry has risen to 300 000 and the agricultural sector accounts for 40% of GDP, without affecting the Union's economy at the same time. These measures would also leave sufficient time to prepare the negotiations on creating an expanded, comprehensive free trade area, which is an objective shared by the EU and the Republic of Moldova.
I voted in favour of this report as I believe that the Commission's proposal, which amends the regulation that is currently in force, may serve to support Moldova's economic recovery and provide a positive outlook for people working in the country's wine industry, without damaging the interests of EU producers.
The Moldovan wine industry is going through a period of crisis sparked by the reduction in exports, which have set back its economic recovery and reforms that would enable it to aspire to EU integration in a more realistic way. The increase in the duty free tariff quota, particularly for Moldovan wine, may help to alleviate the pressure on this sector.
I must stress that despite the EU's willingness to help Moldova, the Union and its Member States should seek to ensure that wine from other states does not have quality standards that are below those required for EU wines.
in writing. - (PT) This draft legislative resolution by Parliament is based on a proposal for a regulation by Parliament and the Council which amends Council Regulation (EC) No 55/2008 introducing autonomous trade preferences for the Republic of Moldova. Despite the efforts being made by its people and the reforms implemented by its government, the Republic of Moldova is undergoing a difficult situation due to the crisis which the wine sector, the most productive sector in the country, is facing, as it represents 40% of Moldova's economy and employs more than a quarter of its working population.
It is therefore important to support Moldova's economic recovery and give a positive sign of EU solidarity with a population that lives mostly in rural areas. I also welcome and am voting in favour of this draft legislative resolution to extend Council Regulation (EC) No 55/2008 until 31 December 2015, and I hope that a 'deep and comprehensive free trade area' will be set up between the EU and the Republic of Moldova by that date.
This report approves a Commission proposal to authorise the increase in the duty free tariff quota for Moldovan wine. The Commission is proposing an increase in the quota from 100 000 hl to 150 000 hl in 2011, from 120 000 hl to 180 000 hl in 2012, and from 2013 onwards to 240 000 hl per year. According to the Commission, the proposed increases are based on the fact that Moldova has systematically exhausted the existing quote, and take into account 'the potential of the sector to improve its niche markets in the EU'.
Although it has been stated that the proposed level of increase does not jeopardise the EU wine industry, we believe that there are still some doubts as to whether this is indeed the case, and that is why we have abstained. This consideration has taken account of the situation of crisis which many producers, particularly small and medium-sized producers, are currently facing in countries such as Portugal, with the dramatic drop in production prices and the incessant increases in input costs. These difficulties are exacerbated by changes introduced with the reform of the Common Market Organisation (CMO) and the planned aim of production rights. This reform has benefited large wine industry most of all, along with some importers...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
Mr Moreira's report was adopted today, supporting a Commission proposal to authorise the increase in the duty free tariff quota for Moldovan wine. Although the Community's executive states that the level of increase does not jeopardise the EU wine industry, given that there is doubt, and in the interests of Portuguese agriculture, we have abstained from voting.
Moldova has asked the Commission to increase its duty free tariff quota for wine under the autonomous trade preferences granted to the country in a 2008 regulation.
In order to support Moldova's economic recovery and provide a positive outlook for people working in the wine industry in the country (one quarter of the workforce), there is a proposed increase in the duty free tariff quota for wine, from 100 000 hl to 150 000 hl for 2011, from 120 000 hl to 180 000 hl for 2012, and from 2013 onwards to 240 000 hl per year.
The Commission states that 'as the general level of imports from Moldova is merely 0.04% of all EU imports, further market opening is not expected to create negative effects for the EU. Currently around 90% of all imports from Moldova...'
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
The Commission's proposal provides for a change to the regulations for relations with the Republic of Moldova. Given the period of crisis that the country in question is facing, the plan aims to increase the amount of wine imported from Moldova. According to the Commission, these imports would have a minimal impact on our markets and yet I do not feel that I can support the proposal in this current period of major economic crisis, which is already putting our farmers and wineries under serious pressure.
in writing. - (LT) I agreed with this document, because in order to support Moldova's economic recovery and provide the people working in the wine industry in Moldova with a positive outlook, it is proposed to increase the duty free tariff quota for wine for 2011 from 100,000 hectolitres (hl) to 150,000 hl, for 2012 from 120,000 hl to 180,000 hl, and from 2013 onwards to 240,000 hl per year. The level of the proposed increase is based on the fact that Moldova has systematically exhausted the existing quota and the potential of the sector to improve its niche markets in the EU. Moreover, the level of the increase does not destabilise the EU wine industry. It is expected that Moldova's wine sector will continue to improve the quality of its wines. As Council Regulation (EC) No 55/2008 expires on 31 December 2012, and as it is important to ensure legal certainty for producers, exporters and importers, it is proposed to extend the validity of Council Regulation (EC) No 55/2008 for another three years to 31 December 2015.
in writing. - I will always declare that the Republic of Moldova has to be encouraged in its pro-European path. Moldova is experiencing difficulties with its wine exports to some of its traditional markets, which threaten its economic recovery and the reform process that it is vigorously pursuing. The arguments given in Vital Moreira's report are convincing, Moldova needs Council Regulation (EC) No 55/2008 to be extended for a further three years, until 31 of December 2015. The request made by the Republic of Moldova in July 2010 is justified. Moldova needs the European Union to be a trustworthy partner. For these reasons, I endorse the report drafted by Vital Moreira on the proposal for a regulation of the European Parliament
in writing. - (DE) The trade preferences granted to the Republic of Moldova by the EU have proven to be appropriate. Furthermore, no damaging effects on the EU wine industry have been recorded. As the poorest country in Europe, the Republic of Moldova needs the support of the EU. This is our moral duty in the interests of European unity and harmony. I therefore welcome the Commission's proposal to extend the period of validity.
in writing. - I voted for this report on the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC) No 55/2008 introducing autonomous trade preferences for the Republic of Moldova. This brings our trade relations with Moldova into line with other neighbouring countries.
in writing. - (IT) In the context of the Union's neighbourhood policy, Moldova has always adopted an ambitious programme of political association and increasing economic integration with the EU, thereby making decisive progress towards convergence of its own laws with EU legislation and regulations ahead of the preparation for future, more extensive negotiations. Moldova has shown that it is ready to promote and bear the effects of such an ambitious undertaking, continuing along the lines of the progress already made in terms of the free EU market. We do however agree with the rapporteur, Mr Moreira, when he says that the Republic of Moldova is currently in a difficult situation over the export of some products, with consequent problems for its economic recovery. We therefore believe it is necessary to extend the validity of the regulation on some autonomous trade preferences by three years so as to give Moldova enough time to adequately prepare for the negotiations on the free trade area. Beginning with these considerations, the report that we have adopted aims to encourage Moldova's economic recovery, in particular by increasing the tariff quota exempt from duties of some products subject to current autonomous trade preferences.
in writing. - (PT) Moldova has been making efforts in recent years to move ever closer towards European standards of freedom, democracy and good governance. The efforts highlighted here have been consistent and have demonstrated Moldova's concern with continuing on the route towards possible enlargement. Thus, in order to support Moldova's economic recovery and provide a positive perspective for people working in the wine industry in the country (one quarter of the workforce), there is a proposed increase in the duty free tariff quota for wine, from 100 000 hl to 150 000 hl for 2011, from 120 000 hl to 180 000 hl for 2012, and from 2013 onwards to 240 000 hl per year. This is the direction which the amendments to this regulation are taking, and this will help the Moldovan economy and its development.
in writing. - Given that Moldova is experiencing difficulties with its wine exports to some of its traditional markets, which threaten its economic recovery and the reform process that it is vigorously pursuing, and in order to take measures to increase Moldova's wine exports to support its economic development, it is necessary to: 1. increase the duty-free tariff quota for wine under the autonomous trade preferences; 2. extend the validity of the relevant regulation (which is due to expire on 31 December 2012) for another three years, until 31 December 2015; 3. increase the duty-free tariff quota for wheat, barley and maize.
I therefore voted 'for'.
in writing. - (RO) I welcome the vote in favour of this report. The Republic of Moldova needs the European Union's support at this juncture when it is facing economic problems, like most countries in the world, but also problems intrinsic to political transition. At a time when Moldova is virtually facing a boycott of its wine exports in the Russian Federation's market, increasing the duty-free tariff rate quota for wine is a timely measure and one which, I hope, will benefit this country's economy.
in writing. - (LT) I agree with this resolution which proposes increasing autonomous trade preferences for the Republic of Moldova in the wine sector, which is vitally important for this country. It is noted that this would be an even greater incentive to enhance mutual relations between the European Union and Moldova, and to develop the European neighbourhood policy. As hitherto Moldova has fully exhausted the quota set, I agree with the proposal to increase the duty free tariff quota for wine. Attention is drawn to the fact that such regulation will not have a negative impact on the EU's wine industry. Moldova is one of Europe's poorest countries, facing major economic and political problems. The EU should create favourable conditions for Moldova to choose an appropriate geopolitical direction that would help address the country's difficulties. Furthermore, the provisions of this resolution will create favourable conditions for the Moldovan wine sector to improve the quality of its product. I believe that it is reasonable to extent the validity of the entire regulation for another three years, to ensure legal clarity and certainty for producers, exporters and importers.
I voted in favour of the report by Mr Moreira on autonomous trade preferences for the Republic of Moldova because it is consistent with the Union's neighbourhood policy and the economic agreements already in place with other bordering countries. Indeed, I think it is a good idea for the countries bordering the EU to receive reciprocal trade concessions, both for economic development and socio-political issues. The free movement of goods or a reduced customs duty allow a greater flow of capital and facilitate cooperation agreements. This will benefit bordering countries as well as the internal market. Clearly, its commercial purpose is important, however in doing this it is important not to forget other aspects that must be kept under consideration.
As I had the chance to say earlier, it is vital that the EU has a coherent and effective European neighbourhood policy. Within the scope of this neighbourhood policy, Regulation (EC) No 55/2008 introduces a specific system of autonomous trade preferences for the Republic of Moldova, which provides free access to the EU market for all products from Moldova, with the exception of certain agricultural products listed in its annex, for which limited concessions have been given either in the form of exemption from customs duties within the limit of tariff quotas, or in the form of lower customs duties.
One of the exceptions to free movement is focused on the wine industry, with the implementation of a tariff quota that, according to the available data, has been fully used up months before the end of the year. Given the fact that the economy of Moldova is being heavily hit by the negative effects of the global financial and economic crisis, and that its wine sector employs about 300 000 workers, this report, which I voted for, proposes the increase of the current tariff quota for wine in order to support Moldova's efforts and to provide an attractive and viable market for its wine exports, which, moreover, do not compete with Portuguese products.
In order to support Moldova's efforts at economic recovery and encourage the movement that has been seen towards convergence with EU legislation and standards, the Commission has put forward a proposal to increase the tariff quota for Moldovan wine. According to the Commission, this measure will not have any negative effects on the European wine industry, so I felt that it was worth supporting the granting of this aid to Moldova.
in writing. - The text of the report is short. It says: 'The European Parliament, - having regard to the Commission proposal to Parliament and the Council, - having regard to Article 294(2) and Article 207(2) of the Treaty on the Functioning of the European Union, pursuant to which the Commission submitted the proposal to Parliament (C7-0364/2010), - having regard to Article 294(3) of the Treaty on the Functioning of the European Union, - having regard to Rule 55 and 46(1) of its Rules of Procedure, - having regard to the report of the Committee on International Trade, 1. Adopts its position at first reading, taking over the Commission proposal; 2. Calls on the Commission to refer the matter to Parliament again if it intends to amend its proposal substantially or replace it with another text; 3. Instructs its President to forward its position to the Council, the Commission and the national parliaments'.
The Republic of Moldova is going through a difficult period in terms of its wine exports, which is having a negative effect on the process of reform and economic recovery being undertaken by its government. The wine sector provides work for around 300 000 people (a quarter of the active population of the country) who mostly live in rural areas, cultivating small or medium-sized family plots. With these changes, I think that Regulation (EC) No 55/2008 can contribute to supporting Moldova's economic recovery, providing workers in the country's wine sector with better prospects for the period 2011-2013. In order to achieve the best possible neighbourhood policy it will now be important to pursue tariff preferences, with the aim of halting the decline of Moldova's economy whilst at the same time reducing fiscal losses for the EU as much as possible.
I am in favour of this report, given the amendments that were introduced in order to extend the validity of the current system - the Generalised System of Preferences (GSP) - until December 2013, taking into account the uncertainty as to the time required to complete the current legislative process. The adoption of this report thus avoids a break in the legal coverage of the GSP and prevents disparities in treatment between different countries.
in writing. - I voted in favour of this report since the Generalised System of Preferences (GSP) is a highly important trade and development mechanism that the EU has at hand. However, I would like to urge the Commission to come up with a more substantial review of the GSP scheme as soon as possible. I also think it is time for us to engage in a more substantial review of the GSP and GSP+ beneficiaries' lists. The European Parliament should be consulted on this issue from the earliest stage. I also expect that Parliament will be involved in the process of monitoring whether the GSP+ beneficiaries uphold the 27 ILO and UN conventions, something that must be scrutinised thoroughly in order to maintain the reliability of the GSP+ mechanism.
in writing. - (LT) I voted in favour of this report. In 1968, the United Nations Conference on Trade and Development (UNCTAD) recommended the creation of a Generalised System of Preferences (GSP) under which industrialised countries would grant trade preferences to all developing countries on a non-reciprocal basis, not just to former colonies. The European Community was the first to implement a GSP scheme in 1971 and it has been one of the key EU trade and development policy instruments to help developing countries reduce poverty by generating revenue through international trade. The GSP scheme applied by the EU offers the most favourable treatment, granting the least-developed countries duty-free and quota-free access to the EU's market. This system also helps promote sustainable development and good governance for developing countries ratifying and implementing international conventions and protocols on human and labour rights, environmental protection, drugs and the fight against corruption.
In 1968, the United Nations Conference on Trade and Development recommended the creation of a Generalised System of Preferences (GSP) under which industrialised countries would grant trade preferences to all developing countries on a non-reciprocal basis. The European Community was the first to implement a GSP scheme and since its creation the GSP has been one of the key EU trade and development policy instruments to assist developing countries reduce poverty by generating revenue through international trade. Although the system is the most used of the industrialised countries' systems, I agree that we need to review the regulation in question so as to simplify the application of the scheme.
Additionally, I think that the general review should be dealt with in the proposal for a new regulation, which I hope will be tabled without delay. The new proposal must aim at making the GSP a clearer and more transparent system. I should also like to call on the Commission to look at the possibility of checking that the commitments have been fulfilled by periodically carrying out investigations that would also involve Parliament and representatives of civil society in the country in question.
in writing. - (BG) I voted for this report because I think that the impact of the present system needs to be increased and the use of the Generalised System of Preferences improved by providing technical assistance specifically designed to create the institutional and regulatory capacity required to allow the countries most in need to take maximum advantage of the benefits of international trade and the system of preferences. Assistance must also be provided with the effective implementation of the international conventions required by this scheme and with the fulfilment of their commitments. I think that developing countries must offer assistance in the battle against poverty by generating revenue through international trade. This is the system most widely used among such systems available to the developed countries. I think that it must be extended in order to achieve legal certainty and guarantee the interests of both the EU and the beneficiary countries. However, during that time, the current unsatisfactory situation should be resolved without delay, accompanied by constant efforts to find a way of assisting the weaker countries which are in need.
I decided to vote for the report on generalised tariff preferences as it proposed the immediate adaptation of the 'Generalised System of Preferences' to the provisions of the Treaty of Lisbon, as well as a general review of the scheme in the future. This general review would be aimed at increasing the involvement of beneficiary countries in the reform processes which affect them, granting technical assistance to help develop their institutional capacity, as well as at reviewing and harmonising the rules of origin.
in writing. - (FR) Parliament has just agreed to extend the Generalised System of Preferences (GSP) for developing countries to run from 1 January 2012 to 31 December 2013. The GSP scheme is due to be reviewed this year, a process that should take into account the concerns expressed in the Committee on International Trade. We are calling for greater transparency and genuine cooperation during the GSP negotiations with each country. Commissioner De Gucht has undertaken to ensure that the European Parliament is closely involved in the decision-making process. He must now keep that promise.
in writing. - (PT) The current regulation which establishes the Generalised System of Preferences (GSP) will expire by the end of this year. However, since the Commission is still awaiting the conclusion of a study on the matter, so as to present a new proposal for the GSP, in order to avoid a legal vacuum it was decided to extend the existing regulation and its current arrangements for another two years. However, the Commission needs to present a legislative initiative on this subject very soon, because the current system needs to be reviewed and made more effective as a matter of urgency.
I therefore endorse the main points highlighted by the rapporteur, to be reviewed in this legislative proposal by the Commission. These propose an effective system that will respond better to the interests of the recipient countries and economic operators, and rules that provide for a reform process which ensures the participation of the recipients and which will also ensure that Parliament can carry out its task of democratic oversight.
in writing. - (PT) In 1968 the United Nations Conference on Trade and Development (UNCTAD) recommended the creation of a Generalised System of Preferences (GSP) under which countries that were considered to be more developed would support developing countries by granting trade preferences. The European Community was the first to implement a GSP scheme in 1971. This has proved to be one of the key methods for cooperation at the level of international trade with developing countries, by reducing poverty. The current regulation needs to be updated as it is due to lapse and as it is not covered in the Treaty of Lisbon. It also requires substantial reform. Although this proposal does not yet constitute a new regulation, the drafting of which is necessary, I would like to express my agreement with the report under discussion, and I hope that the Commission will submit a new proposal as soon as possible, so that the EU can continue to support developing countries.
The Generalised System of Preferences (GSP) is a trade mechanism which allows the EU to grant developing countries preferential, non-reciprocal access to its market through tariff reductions. While it is defined as a tool for development aid, this mechanism is not free of contradictions, especially between some of its stated purposes and the results that are actually obtained.
In effect, many developing countries have become increasingly economically dependent and have been shaping their economies according to a model of reduced diversification, based on a limited set of products for export, instead of developing their internal markets. An international division of labour has become ingrained. This is unfavourable to these countries; it is often the large multinationals, some of them European, that reap the greatest benefits from this system.
There needs to be a comprehensive review of this mechanism, along with a thorough discussion of its various aspects and complexities and their impact not only on developing countries, but also on the EU Member States, particularly the weakest. Given the Commission's delay in submitting a new proposal for regulation, which means that it cannot enter into force immediately after the term of the existing regulation, there needs to be an extension of the existing...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
The current scheme of generalised tariff preferences expires at the end of this year, so this is simply about voting for the necessary extension in order to ensure legal certainty and the mutual interests of the approximately 150 countries involved.
However, the importance of this subject for both developing countries and EU Member States with weaker economies, whose industrial, agricultural or social interests are not always respected in the international trade agreements promoted by the Commission, makes it necessary to conduct a thorough discussion on the new regulation. The Commission should submit the proposal for this as soon as possible so as to allow all the different aspects and complexities of the Generalised System of Preferences to be properly analysed, along with its impact on different areas and countries.
in writing. - (IT) The Generalised System of Preferences (GSP) has been one of the key EU trade and development policy instruments to assist developing countries to reduce poverty. This measure prolongs the current situation since a new regulation has not been tabled, which is somewhat regrettable. Despite this, considering the importance of the instrument under discussion, I will vote in favour.
in writing. - (DE) Trade is an important and efficient instrument for combating poverty in developing countries. The transitional regulation on a scheme of generalised tariff preferences legally enshrines preferential access to the EU market for 176 developing countries. I supported the regulation, which ensures legal continuity, so that opportunities for trade remain available to developing countries. Moreover, it is the EU's moral duty to support these countries in the development of democracy and the rule of law by enabling fair trade.
The resolution on the proposal to amend Council Regulation (EC) No 732/2008 applying a system of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 was adopted by a wide majority in this House. If the Generalised System of Preferences (GSP) were not extended, many developing countries could actually find themselves in hugely difficult situations. Ever since 1971, Europe has tried to support and assist developing countries in order to reduce poverty by generating revenue through international trade. Following the entry into force of the Treaty of Lisbon, the procedure to change the GSP requires the intervention of the Council and of Parliament, which must pursue the creation of an effective system that is sensitive to the interests of the beneficiary countries whilst also requiring them to ratify and implement 27 international conventions on the protection of human rights, sustainable development, fundamental labour standards and good governance. Despite my support for this proposal for an extension valid until 2011, I feel I must emphasise the regret - which was also expressed by my group - over the Commission's tardiness in dealing with this bill.
in writing. - I voted in favour of this report which is a technical rollover to the GSP regulation. It extends the duration of the regulation until 31 December 2013 in order to allow sufficient time for the new regulation to be drafted by the Commission and for Parliament to exercise its new powers in international trade policy. This report is therefore not intended to tackle the substance of the regulation and it does not comment on whether GSP+ beneficiaries do in fact continue to qualify for these trade preferences on the basis of good governance, sustainable development and ratification and implementation of UN conventions in the field of social, environmental and human rights.
We are all convinced that since its creation the Generalised System of Preferences (GSP) has been one of the key European Union trade and development policy instruments. It has represented a major incentive for developing countries, long embroiled in the fight against poverty, to favour free access to their market and imports of their goods via tariff reductions. However, we agree with the rapporteur, Mr Scholz, who has expressed hope that the current Regulation on the subject will need to be extended, since this would ensure legal certainty and guarantee the interests of both the EU and the beneficiary countries and also avoid the current situation (which is still unsatisfactory) being extended. So far we have seen a certain underuse of the trade preferences guaranteed by the GSP, above all those related to the rules of origin, caused by a problem in the administrative procedures that characterise them. It would therefore be advisable to provide targeted technical assistance, for instance by operating twinning programmes, with the principal aim of promoting the development of regulatory capacities and guaranteeing the proper transposition of the international conventions. Finally, we are of the opinion that the Commission should carry out constant monitoring, with greater involvement from Parliament and the relevant social partners.
in writing. - (PT) The existing regulation on generalised tariff preferences expires at the end of this year. Given the impossibility of a new regulation coming into force in due time because of the delay in the submission of the study requested by the committee, we are obliged to extend the existing regulation for two more years. However, given the importance of this regulation for governing trade between developing countries and the EU, the Commission needs to submit a new, updated version very soon.
There can be no development without economic growth. Yet as I have said before, in the absence of an impartial state, economic growth is no guarantee of development. EU trade policy has an essential part to play in combating poverty and achieving the Millenium Development Goals. The EU's Generalised System of Preferences (GSP) is one of the tools that enables developing countries to compete on the international markets by offering either reduced customs duties or zero-rate access to the EU market for their exports. The GSP also releases countries from dependency on aid. We have approved the extension of the current regulation while we await the new draft regulation that has been requested in order to guarantee legal certainty. However, the European Parliament's new powers in the field of trade following the entry into force of the Treaty of Lisbon must be taken into account. Under the Treaty, measures in the GSP Regulation are considered to be delegated acts, which means that the European Parliament will have greater supervisory powers in future.
in writing. - (DE) As long ago as 1964, some developing countries were already calling loudly for trade preferences in order to improve their economic situation. In 1968, after an agreement was reached, a Generalised System of Preferences (GSP) was introduced. The European Economic Community introduced the GSP in 1971 and other nations like the United States followed suit. The temporary granting of trade preferences sought to achieve the following goals: an increase in developing countries' export proceeds by diversification of the exported products, promotion of industrialisation and an acceleration of economic growth in the developing countries. Furthermore, the GSP was intended to ensure that the products supported originated in developing countries. To date, the GSP represents one of the most important EU instruments in the area of trade and it is monitored by the European Commission. As the current scheme expires on 31 December of this year, the Commission already presented a new proposal back in May 2010. No amendments are proposed for the new regulation, although the rapporteur definitely believes that a redrafting of the schemes is necessary. I am abstaining from the vote because there do not seem to be any new, tangible proposals for the new regulation.
The regulation currently in force for generalised tariff preferences that enable free trade or lower duties in the trade of products between Member States and third countries, a regulation which is generally used to encourage trade with poor and/or developing countries, needs to be changed and put back into place, given its forthcoming expiry. I voted in favour of the report on the proposal for a new regulation on this subject because I agree with the objectives of the changes it aims to bring in. The amendment aims to create an effective system that is more sensitive to the interests of the beneficiary countries and economic operators, to develop more comprehensive rules and to guarantee Parliament's role as the body of democratic control. I hope that this is the first step towards a solution to be identified at a global level for a general agreement on trade. After the failure of the Doha negotiations, these measures can only really be provisional, ahead of a more long-term solution.
Regulation (EC) No 732/2008 established a Generalised System of Preferences (GSP) that is valid until 31 December 2011. The GSP has been one of the EU's main trade and development policy instruments for helping developing countries to reduce poverty, by generating income through international trade. Parliament's consultation process with regard to the latest GSP was insufficient, and did not allow for wide-ranging negotiation. Parliament emphasised that in future more time will be needed for it to carry out its functions.
On 26 May 2010, the Commission proposed simply extending the period of application of the current regulation, claiming that there was not enough time to table a new regulation. This proposed extension did not take into account the entry into force of the Treaty of Lisbon. Parliament raised this failure and proposed amendments to the Commission's draft, with a view to ensuring that the rights and powers that Parliament had acquired through the Treaty of Lisbon would be respected.
I therefore voted in favour of this report, which approves the extension of the regulation in question and amends the elements required for respecting the new powers acquired by Parliament in the light of the Treaty of Lisbon, in particular guaranteeing new powers with regard to delegated acts.
Under the Generalised System of Preferences (GSP) industrialised countries guarantee trade preferences to all developing countries on a non-reciprocal basis. It is one of the key EU trade and development policy instruments to assist developing countries to reduce poverty by generating revenue through international trade. The regulation currently in force and valid until 31 December 2012 does not respect the new powers granted to Parliament by the Treaty of Lisbon. The new proposal for a regulation aims to create a system that is more sensitive to the interests of the beneficiary countries and economic operators, to develop more rules that allow for a better regulated reform process and to ensure that the regulation gives due importance to the task of democratic control asked of Parliament. For these reasons I voted in favour of the proposal for a new regulation that aims for greater clarity and transparency in the GSP system.
in writing. - (PT) Since 1971, the European Union has been awarding preferential trade arrangements to developing countries within the framework of its Generalised System of Preferences (GSP). The GSP is applied through successive regulations implementing a system of generalised tariff-related preferences, generally for three years at a time. The current system was instituted by Regulation (EC) No 732/2008 and applies until 31 December 2011, when it will be replaced by a new regulation, yet to be drawn up. However, the remaining period of application of Regulation (EC) No 732/2008 is not sufficient to allow a Commission proposal to be drawn up and a new regulation to be adopted by means of the Ordinary legislative procedure, so it would appear necessary to extend this regulation's period of application until 31 December 2013, in order to ensure continuity in the functioning of the system.
I voted in favour, in the expectation that the Commission will table a new proposal quickly, which would contribute to making the GSP a clearer, more transparent and more effective system.
in writing. - The idea of a Generalised System of Preferences (GSP) goes back to 1968, when tariffs were much higher in general and when they were still seen as the main barrier to trade from developing to industrialised countries. The concept was initially proposed by the UNCTAD as a development tool: industrialised countries should grant non-reciprocal trade preferences to developing countries, allowing them to generate revenue not via aid, but via international preferential trade. The European Community started to apply this scheme in 1971. The first three-year scheme was implemented from 2006 to 2008. The second scheme is due to expire on 31 December 2011. The current scheme was adopted in 2008 under the consultation procedure. However, at that time, the referral arrived in Parliament at very short notice. Meaningful Parliament involvement in the regulation was impossible. This should not happen again for the forthcoming regulation, in particular given Parliament's new competencies under the Treaty of Lisbon.
I voted in favour of the text of this resolution because I think that the European Union's Generalised System of Preferences (GSP) is one of the key instruments to make it easier for developing countries to achieve growth. For this very reason it must be put into practice without delay.
As far back as 1971, the European Union stood out from the other economic powers as it was the first to establish a preferential tariff system for developing countries. The main aim is to eradicate endemic poverty everywhere, enabling countries in difficulty to draw the greatest benefits from international trade. Now the tariff agreement is close to expiry and the Commission has decided that the new proposal will be tabled in the coming months, though its entry into force will be delayed until at least the second half of 2012.
This delay will result in a legal vacuum of more than six months, causing a discontinuity in the programme that even risks putting the many results already achieved under threat. I hope that this lamented delay will not cause the use of the generalised tariff system to decline and that the new agreement will provide a stimulus for the implementation of a global trade system based on ethics and democracy.
in writing. - (LT) It is very important for the EU's Generalised System of Preferences to become more transparent. It is important for the EU's tariff preferences for imports from third countries to be based on democracy and ethics, and not simply the pursuit of profit. Tariff preferences should be beneficial to the whole of society and not just a certain number of companies. The rapporteur accurately observed that the proposal to extend the current regulation is not ideal, but it would allow us to avoid a legal vacuum lasting more than six months. Under the current regulation, the European Parliament has no say on the criteria for eligibility, or on the list of the beneficiary countries. This should change: The time has come for Parliament to make use of its new post-Lisbon powers in the trade arena. The EU should pay more attention to the development of cooperation with neighbouring countries in the area of trade policy. This would help establish a stable and liberal business environment and would facilitate the gradual enlargement of the European single market. It is in the EU's interests to sign a free trade agreement with Ukraine and begin negotiations with other Eastern Partnership countries which are members of the World Trade Organisation - Georgia, Moldova and Armenia.
in writing. - (DE) I have voted against this report. As the rapporteur himself states, the system in its current form has more than a few shortcomings. Although the Commission was called on to table a proposal for a new regulation which would, on the one hand, address the inadequacies of the legal framework and, on the other, take account of the institutional changes since the entry into force of the Treaty of Lisbon, ensuring among other things that Parliament is given greater powers of scrutiny than it has under the procedure that is currently applied, the draft that has been tabled contains an unnecessary extension of the current unsatisfactory situation. In the parliamentary report, the rapporteur also discusses some of his proposals for improvements which could or should be included in the future proposal for a new regulation. The Commission should take these proposals on board and table a new, improved regulation without delay.
I am voting for this report, given that the combined air space of the US and the EU represents 60% of global air traffic, and current bilateral agreements between Member States and the US do not reflect reality. The opening up of air space between the US and EU on a non-discriminatory basis should provide improved services for the transportation of passengers and cargo, economic benefits, and above all jobs.
I would therefore say that this is beneficial, as a convergence regulation could promote free competition, particularly with regard to state subsidies, and social and environmental criteria.
The US and European aviation markets represent over half of the world's air traffic. Consequently, in view of global warming, the European Union and the United States need to work together to reduce the environmental impact of international aviation. I have therefore voted in favour of the Agreement in which both parties undertake to adopt environmental and social standards that will considerably reduce noise pollution and mitigate the effects of air traffic emissions on air quality, whilst also committing to developing sustainable alternative fuels. For the first time, both parties have also agreed to guarantee the social rights of airline staff.
in writing. - (LT) I agreed with this Protocol to amend the EU-US air transport agreement. The Protocol contains important elements of progress in EU-US cooperation on air transport issues. It also avoids the risk that, in the absence of such an agreement, someone might trigger the suspension clause, contained in the first-stage Agreement. Suspension could lead to European passengers and airlines losing the significant gains that have been enjoyed since March 2008. Attention should also be drawn to the fact that this new Agreement has opened the way to opportunities in terms of additional investment and market access as well as strengthening cooperation in regulatory areas such as safety, security and the environment, where both sides agreed a dedicated Joint Statement on the Environment.
The EU Member States and the US account for a share of 60% of global aviation markets. We should therefore strive to ensure a steady increase in the quality of services in this area. By agreeing to the conclusion of an air transport Agreement between the EU and the United States, we are contributing to the growth of the aviation sector by making it possible to attract greater investment on both sides of the Atlantic. Furthermore, the Agreement will help to strengthen the protection of employee rights within the sector, step up cooperation on air travel safety and also, thanks to the compatibility requirement, strengthen cooperation on environmental matters. It is also significant that the role of the EU-US Joint Committee is strengthened, by enabling it to promote new initiatives when putting the Agreement into effect. I believe that the new Agreement will help further to open up access to the market, which will mean higher-quality services and more stringent safety requirements, and I therefore endorse the resolution.
in writing. - (ES) I voted in favour of this initiative because air transport markets represent 60% of world traffic. This Agreement will bring about the changes in United States legislation that are necessary for increasing convergence on regulations preventing unfair competition. New routes will be opened, and operators and passengers will be offered improved services and prices, which will, in turn, contribute to economic growth, leading to job creation on both sides of the Atlantic.
Although far from perfect, the EU-US Air Transport Agreement marks a step forward, paving the way not only for future opportunities in terms of additional investment and market access, but also for measures providing increased safety and security. The air transport market has not been completely opened up by both sides as a result of the version of the Agreement reached through negotiation. However, it contains sufficient incentives to encourage reform. The US needs to change its domestic legislation to allow EU investors majority ownership of US airlines, generating reciprocal measures from the EU. The EU-US Joint Committee has received increased powers, which means that it will be able to enhance cooperation by promoting new initiatives. The new rules will reduce red tape, including through mutual recognition of each other's regulatory decisions, and avoid the wasteful duplication of resources. The recognition of the importance of the social dimension and the responsibility given to the Joint Committee to monitor the social effects of the Agreement and develop appropriate responses as necessary are an innovation introduced in the second stage of the Agreement.
in writing. - (PT) I welcome the fact that the European Union and the United States have declared their intention of working together to reduce the impact of international aviation on the environment. I applaud the initiatives for reducing noise, for reducing the impact of aviation on air quality and the global climate, for encouraging the development of environmentally friendly aviation technology, and for innovation with regard to air traffic management, and for the sustainable development of alternative aviation fuels.
in writing. - (PT) I voted in favour of this recommendation, as I believe that the Agreement under consideration may be an important step towards opening up the market to EU and US airlines on a non-discriminatory basis. This opening up of the market may contribute to the improvement of services provided to passengers, in terms of both variety and cost, and provide substantial economic benefits.
in writing. - (PT) Although it has not yet achieved a single transatlantic market for air transport, the amendment to the Air Transport Agreement between the United States and the European Union contains significant improvements compared to the previous version, particularly in terms of the environment and security.
I hope that the progress made will enable continued efforts towards reducing the obstacles to creating this market, particularly with regard to the inter-operability and compatibility of systems, and the imbalance in competition laws, which favour US firms in terms of the ownership and control of airlines, not least the Fly America Act.
in writing. - (PT) This draft legislative resolution is based on the draft decision of the Council and the Representatives of the Governments of the Member States of the European Union, meeting within the Council on the conclusion of the Protocol to Amend the Air Transport Agreement between the United States of America, of the one part, and the European Community and its Member States, of the other part. The ideal agreement would be one that proposed a complete opening up of the aviation market, without any restrictions on either side. However, this objective has not been achieved.
Therefore, taking into account the regulatory changes due to the Treaty of Lisbon, the size of the aviation markets within the EU and the US, which account for 60% of global air traffic, the need to respect the privacy of European and US citizens, and the existence of rules ensuring respect for the rights of passengers, I welcome this Agreement. It represents significant progress compared with the status quo. However, it is important to emphasise the need for the European Parliament and the United States Congress to maintain dialogue on issues not covered by this Agreement.
in writing. - (PT) The objectives of this Agreement are set out clearly by the rapporteur: the 'opening of the market': in other words, the deepening of the liberalisation under way within this sector, 'creating a single market for air transport'. It should be stressed, as pointed out by the rapporteur, that the aviation markets of the EU and the US together represent around 60% of global air traffic.
The promises of benefits for workers and passengers that always accompany these liberalisation processes are as old and trite as they are false, as demonstrated by the reality in cases where liberalisation has gone ahead, whether in this sector or in other sectors. Propaganda relating to 'environmental cooperation' has now been added to these promises; a question that can and must be tackled without doubt, but not within this context. Even here, it is clear what the intention is: promoting the compatibility and interaction of emission licence-trading regimes.
In the name of free competition, which justifies everything and to which everything is subject, severe limitations are being placed on state intervention in defence of the interests of national airlines, and therefore in defence of national strategic interests in a number of areas, such as links with migrant communities.
These agreements are another part of the process of liberalisation under way within the air transport sector, which obstructs state intervention in and regulation of this strategic sector, opening the door to the monopolistic concentration that always results from free competition, which is sacrosanct and defended at all cost.
In the name of facilitating business opportunities within international air transport, which promotes the interests of multinationals within the sector at the expense of national companies and their respective strategic interests, including those that are publicly owned, as is the case in Portugal with TAP Portugal. As a result, aviation company workers lose out, passengers lose out, and other workers lose out, as liberalisation facilitates dumping by multinationals, imposing unsecure jobs through the levelling down of working conditions.
in writing. - (LT) I agreed with this document, because the Treaty of Lisbon, which entered into force on 1 December 2009, extended the circumstances in which Parliament's consent was required for the conclusion of an international agreement. Air agreements now fall within this category because they cover a field to which the ordinary legislative procedure applies. The EU-US aviation markets account for about 60% of world air traffic. Opening the market to EU and US airlines on a non-discriminatory basis would offer passengers and freight operators improved services, in terms of both variety and cost, provide substantial economic benefits and create jobs. Regulatory convergence could do much to promote fair competition, particularly with regard to state subsidies, social and environmental standards. While the second-stage Agreement represents a significant step forward, it is important for it not to be regarded as the end of the process of establishing a transatlantic aviation market. I believe that the Commission needs to look forward towards negotiating another stage of this Agreement covering issues including: further liberalisation of traffic rights; additional foreign investment opportunities; the effect of environmental measures and infrastructure constraints on the exercise of traffic rights; and better coordination of passenger rights policies in order to ensure the highest possible level of protection for passengers. Consistent standards of passenger rights, including those for people of reduced mobility, are of particular importance so as to avoid travellers facing inconsistent treatment while travelling. All of these air agreements are beneficial and necessary for the European Union, our airlines and our citizens.
in writing. - I voted for this Agreement, which is correct in so far as it goes. However, while the incentives to further market opening are welcome, the absence of substantive progress in removing outdated regulatory constraints in the area of foreign investment is disappointing, as this will maintain the current unbalanced restrictions on foreign ownership and control in the United States. In addition, EU carriers will only gain limited access to US Government-financed traffic. This again represents the continuation of an unbalanced situation, given that EU national governments do not impose similar restrictions.
This amendment to the Agreement on air transport between the European Union and the United States represents an excellent opportunity to develop the potential of a market that accounts for 60% of world air traffic. The European Commission has by now made significant progress in the attempt to establish an Open Aviation Area between the EU and the US, in which investments could flow freely and both EU and US airlines would be able to provide air services without any restriction. We now recognise the need for more intense cooperation in order to face up to ever-changing challenges in the fields of security and the environment, as well as to promote further investment in order to guarantee free access to the market. The provision of an EU-US Joint Committee is crucial: it will monitor the social impact of the regulatory cooperation programme, which will help reduce existing red tape. We would mention the problematic issue of exchanging personal passenger data between the EU and the US, and therefore the relationship between international security and the privacy of citizens. We consider it essential that Parliament be kept fully informed about the work of the Joint Committee, foreign investments, infrastructure constraints on the exercise of traffic rights and the coordination of passenger rights policies.
The EU-US Agreement is very important for the future of relations between both sides. As such, following the entry into force of the Treaty of Lisbon, the European Parliament needs to be fully informed and consulted with regard to the work carried out by the Joint Committee, as well as all of the entities involved.
Any agreement that is to be concluded will need to be adopted by Parliament, which will therefore need to be kept up-to-date with all negotiations, and it will be important in the future for regular meetings to be held between Members of this House and members of the US Congress, in order to debate all questions relating to aviation policy between the EU and the US.
This Agreement is therefore an important step towards opening up the market to airlines from the EU and the US without any discrimination. This opening up of the market may contribute to the improvement of services provided to passengers.
in writing. - (NL) The delegation of the Dutch Labour Party to the European Parliament certainly does not consider this second stage Agreement to be perfect, but it takes the view that it will lead to progress in important areas. In addition, it will prevent the United States from activating the suspension clause in the absence of such an Agreement. Suspension could lead to European passengers and airlines no longer being able to profit from the significant benefits which they have enjoyed since March 2008 thanks to this protocol. The benefits and positive aspects include, in particular, agreements on working standards for airline staff, sharing good practice with regard to noise abatement, strengthening cooperation in the field of environmental protection etc. The delegation of the Dutch Labour Party to the European Parliament recognises the ongoing need to pursue a proper debate on safety requirements (such as the use of scanners) and the impact on privacy and health of passengers of such requirements. In addition, it would highlight the need for the privacy of European and US citizens to be put centre stage and respected when passengers' personal data is exchanged between the EU and the US. It is essential that Parliament is and remains involved in these negotiations and that European regulations are not eroded.
in writing. - The Agreement is not perfect but does herald some serious progress. If there is no such Agreement, someone might trigger the suspension clause, which would deprive the EU's passengers and airlines of the significant gains that have been enjoyed since March 2008. Given the fact that US is a difficult partner in negotiations we should aspire for progress in further negotiations in this direction.
I therefore voted 'for'.
in writing. - (DE) Air transport has increased in general and therefore the aviation markets of the EU and the United States have also grown. For a long time, the Member States have negotiated with the United States on an individual basis and concluded bilateral agreements. The shift to EU level enables European airlines to fly to any destination in the United States from any point in the EU. As a precondition for this, some reforms had to be carried out both in the United States and in the European Union. The new Agreement is intended to open the way to future opportunities in terms of additional investment and market access and improve cooperation between the regulatory authorities. However, the agreement is one-sided if existing restrictions on foreign ownership and control in the United States continue to remain. Thus, with this new agreement, the EU is allowing itself once again to be deceived by the United States, and that is something that I cannot support.
in writing. - (DE) It makes perfect sense for air transport agreements with the United States to now be concluded at European level instead of separately with individual Member States as they were previously. This will allow European airlines to fly to all destinations within the United States. What I am not happy about, however, is the one-sided nature of this Agreement, in which the EU, on the one hand, is making numerous concessions, while the United States, on the other, is insisting on restrictions on foreign ownership, for example. The EU must put itself in a stronger position in relation the United States in this regard.
in writing. - (LT) The open-skies agreement reached between the United States and the European Union is a guarantor of progress and a mirror of economic development for both regions. Fully opening the transatlantic market would represent an important step towards improving the situation in the global aviation sector. There would be an economic benefit for both parties worth millions, and many new jobs would be created, along with business development opportunities. While striving for economic benefits, we must not forget security requirements. Standards of flight safety and security are vitally important to passengers, crew and the whole aviation sector. Security standards must be harmonised in ascending order. EU and US institutions responsible for flight security must cooperate at all levels. EU security standards must meet the requirements set by the International Civil Aviation Organisation. We must make every effort to ensure that our own lives, as well as those of our children and the loved ones, are taken seriously. We cannot allow the flying, working and rest time of flight crew members in the European Union to be subject to lower security requirements, which could endanger people's lives.
I voted in favour of the Agreement on Air Transport between the European Union and the United States. I did so precisely in order to make our political weight felt since, although they are not considered the best even by Mr Zasada himself, the agreements reached do offer a way to manage air transport that will in any case benefit the citizens of the two continents, both in terms of travel and trade. Thanks to further liberalisation of traffic rights, additional foreign investment opportunities and better coordination of passenger rights policies, the EU and USA have both been guaranteed important benefits.
in writing. - (PT) I voted in favour of this amendment to the EU-US Air Transport Agreement. Any suspension would lead to passengers and airlines from the Union experiencing significant losses to the benefits that they have enjoyed since March 2008. I agree with the rapporteur's analysis that this Agreement is not perfect. However, it has the merit of tabling important elements that enable this process to move forward, and avoid the risk of the activation of the suspension clause in the absence of an agreement of this nature.
In fact, this Agreement - a second-stage Agreement - does not achieve the end objective of a complete opening up of the market, with no restrictions on either side, although it does contain a series of incentives promoting reform. In concrete terms, when the US amends its legislation to allow EU investors to become majority shareholders in US airlines, the EU will reciprocate. In any case, this process will not be straightforward, and any decision relating to it will depend on monitoring and the final proposal arrived at, under circumstances that are instrumental to ensuring improved air transport and the success of European companies.
The European Union and United States aviation markets, taken together, account for about 60% of world air traffic. The Protocol to Amend the Air Transport Agreement provides for the market to be opened up to EU and US airlines on a non-discriminatory basis and offers passengers and freight operators improved services, in terms of both variety and cost, provides substantial economic benefits and creates jobs. In addition, further progress on cooperation and regulatory convergence in this area could do much to promote fair competition, particularly with regard to State subsidies and social and environmental standards. For the reasons outlined above, I am therefore voting in favour of the adoption of the Protocol to Amend the Air Transport Agreement between the EU and the US.
in writing. - (PT) Despite not having achieved the end objective of the complete opening up of the transatlantic air market, this second-stage Agreement between the EU and the US represents significant progress in this direction, providing new commercial opportunities for European airlines and substantial benefits to passengers and cargo operators, in terms both of strengthening the provision of services and of reducing costs.
I therefore voted in favour of the conclusion of this signing of this Protocol to Amend the Air Transport Agreement between the EU and the US, as I would like to see a continuation of negotiating efforts towards greater liberalisation of traffic rights, the strengthening of cooperation in different areas, and the abolition of regulatory restrictions in place in the US with regard to the ownership and control of US airlines by non-nationals.
in writing. - The Treaty of Lisbon, which entered into force on 1 December 2009, extended the circumstances in which Parliament's consent is required for the conclusion of international agreements. Air transport agreements now fall within this category because they cover a field to which the ordinary legislative procedure applies. Previously, Parliament was only consulted on such agreements. As a result, this Protocol to Amend the Air Transport Agreement is subject to Parliament's consent, whereas the initial Agreement was concluded after consultation of Parliament. The EU-US aviation markets, taken together, account for about 60% of world air traffic. Opening the market to EU and US airlines on a non-discriminatory basis would offer passengers and freight operators improved services, in terms of both variety and cost, provide substantial economic benefits and create jobs. In addition, regulatory convergence could do much to promote fair competition, particularly with regard to state subsidies and social and environmental standards.
European and United States airlines, taken together, account for around 60% of world air traffic, thereby representing an unrivalled economic force in the sector. Opening up the EU and US aviation market would, de facto, enable more services to be offered at lower costs, with positive repercussions for both the economy and employment. Indeed, common standards would favour a more uniform integrated development, above all from the social and environmental point of view.
I am therefore pleased to see that the agreement reached contains numerous incentives designed to encourage these changes. The ability to make equity investments in the respective airlines, as well as increased consultation and cooperation on security, are just some examples of this. I now hope that Parliament adopts the Protocol to Amend the Air Transport Agreement between the EU and the US, avoiding triggering the suspension clause, which would cause the benefits achieved so far to be lost.
in writing. - (PT) The European Parliament today adopted an Protocol to Amend the Air Transport Agreement in place between the European Union and the United States, and I voted in favour of it.
The proposal is a significant step toward improving transatlantic relations in the area of aviation. The aviation markets in the EU and the US together represent around 60% of global air traffic. The opening up of markets to airlines will provide improved services for passengers and cargo operators, and will bring great benefits in terms of the economy and of job creation.
However, the Agreement should not be seen as the end of the process. The Agreement in question, described as second-stage, does not achieve the end objective of the complete opening up of the market, with no restrictions on either side. It is also extremely important to have consistent rules with regard to the rights of passengers, and better coordination of policies relating to this. Finally, it should also be emphasised that issues such as greater liberalisation of traffic rights, increased opportunities for foreign investment, and the effect of environmental measures on traffic rights will need to be taken into account during any future phase of negotiation.
I am in favour of adopting the motion for a resolution on the above matter. The Treaty of Lisbon extended the circumstances in which Parliament's consent was required for the conclusion of an international agreement. Air agreements now fall within this category, because they cover a field to which the ordinary legislative procedure applies. Previously Parliament had only been consulted on such agreements. The EU-US aviation markets, taken together, account for around 60% of world air traffic. Opening the market to EU and US airlines on a non-discriminatory basis would offer passengers and freight operators improved services in terms of both variety and cost, provide substantial economic benefits and create jobs. In addition, regulatory convergence could do much to promote fair competition, particularly with regard to state subsidies and social and environmental standards. At the same time, we should recognise that a number of issues remain outside the scope of the Agreement as amended by the new Protocol. For this reason, the Commission needs to look forward towards negotiating another stage of this Agreement, covering issues including: further liberalisation of traffic rights, additional foreign investment opportunities and the effect of environmental measures and infrastructure constraints on the exercise of traffic rights.
I am voting for this report, firstly because it is a substantial improvement on the current bilateral agreements between Member States and Canada, which are quite restricted, and secondly because of the significant improvement that it offers in terms of services and air connections between the two markets, with the resulting economic, environmental, security, passenger transport, competition and legal benefits, amongst other things.
The European Union and Canada have agreed to cooperate on air transport with the aim of mitigating the impact of aviation on climate change. In terms of security and passenger safety, the Agreement envisages mutual recognition of standards and 'one-stop' security. All European Union airlines will be able to operate weekly flights between Canada and the EU. This Agreement will significantly improve the connections between the markets of both countries and the links between people, while creating new opportunities for the airline sector through a gradual liberalisation of foreign ownership rules. I voted for this report as it contains specific provisions for improving consumer interests.
Until now, air transport between EU Member States and Canada has been regulated solely by bilateral agreements. As the European Union and Canada have long maintained economic and political links, it has become necessary for the two parties to reach an agreement on air transport. I have therefore voted in favour of this Agreement, which provides for the phased implementation of traffic rights, investment opportunities and cooperation in a number of areas (not least air safety through the creation of a shared security system, but also social matters, consumer interests and environmental issues). Under the Agreement, all existing restrictions on routes, pricing and the number of services flying between the European Union and Canada will also be removed. This Agreement is both ambitious and essential.
in writing. - (LT) I agreed with the EU-Canada Air Transport Agreement. The Agreement includes a gradual phasing-in of traffic rights and investment opportunities, as well as far reaching cooperation on a number of issues including safety, security, social matters, consumer interests, environment, air traffic management, state aids and competition. All EU airlines will be able to operate direct flights to Canada from anywhere in Europe. It is also to be welcomed that this Agreement removes all restrictions on routes, prices, or the number of weekly flights between Canada and the EU. Airlines will be free to enter into commercial arrangements such as code-share agreements, which are important for airlines serving a large number of destinations, and to establish their tariffs in line with the countries' competition law.
In 2007, the Council granted the Commission a mandate to negotiate a global aviation agreement. That year 9 million people travelled between the United States and Canada. The purpose of the Agreement was to create a single market for air transport. This entailed the need to modify Canadian legislation. Progress in totally opening up the market and implementing the necessary legislative changes has been gradual. Nonetheless, the fact that restrictions on routes have been eliminated, weekly flights have been introduced and commercial agreements are now open to airlines, all constitute advances. Despite the difficulties, I believe we must continue to work until the single market becomes a reality. That is why I voted in favour.
in writing. - (BG) It is well known that prior to this Agreement, aviation was the subject of bilateral agreements with 19 of the EU Member States. I supported this proposal because it will facilitate air transport, but mainly because it includes a gradual phasing-in of air traffic rights and investment opportunities, as well as far-reaching cooperation on a number of issues including safety, security, social matters, consumer interests, the environment, air traffic management, state aids and competition. Such an Agreement was a necessity.
in writing. - (CS) An aviation agreement between the EU and Canada would, under normal circumstances, have my full support, as I am wholly in favour in removing barriers to free movement, both within the EU and between the EU and third countries. In a situation where Canada continues to impose a unilateral visa requirement on citizens of the Czech Republic, however, I regard this Agreement as the misguided accommodation on the part of the EU of a country which does not deserve such accommodation. The EU should have the courage to link both of these issues - the visa requirement and the signing of the international agreement - as this may provide a rare opportunity to put effective pressure on Canada over the visa affair. It is astonishing that Canada, on the one hand, allows EU airlines to operate direct flights to Canada from anywhere in the EU, and, on the other hand, prevents the citizens of one Member State from travelling freely to Canada. It is widely felt that the relationship between the EU and Canada has gradually developed into a strategic partnership, and the concluded Agreement will confirm and strengthen the nature of the partnership. However, if Canada continues to impose a unilateral visa requirement against Czech citizens, this partnership will have a very bitter taste to it.
This Agreement, which will enable European airlines to establish direct flights to Canada from any point in Europe, as well as to explore code sharing for these routes, can be described as the most ambitious air transport agreement concluded by the European Union. It seeks to eliminate provisions included in previous bilateral agreements that violated Union Law, and which threatened equality of treatment between companies owned by nationals of different Member States.
I would like to see European Union-Canada relations strengthened, and for us to be able to move more and better toward air space with fewer barriers between states.
in writing. - (PT) This recommendation deals with the draft decision of the Council and of the Representatives of the Governments of the Member States of the European Union, meeting within the Council on the conclusion of the Agreement on Air Transport between the European Community and its Member States, of the one part, and Canada, of the other part.
Economic and political relations between the European Union and Canada date back a long time, and have given rise to bilateral agreements in this area. However, with the entry into force of the Treaty of Lisbon on 1 December 2009, which requires European Parliament approval for agreements relating to air services, the Commission began a process of negotiation that has now come to an end, through which a set of traffic rights and investment possibilities have been established, together with cooperation in several areas: security, defence of consumer rights, the environment, management of air traffic, social rights and fair competition.
I therefore welcome the adoption of this proposal, which will facilitate travel for EU and Canadian citizens by removing various restrictions, enabling code sharing and establishing fairer pricing.
The similarities between the objectives in this case and the Agreement with the US are clear: the creation of a single market for air transport between the EU and Canada, a market that, in 2007, represented a volume of 9 million passengers.
The rapporteur stated that the Agreement is even 'more ambitious and specific than the EU-US Agreement', but also acknowledges that 'Although this Agreement is more ambitious than that with the US regarding market access, it is less explicit when it comes to recognising the importance of the social dimension'. In other words, even the empty references made to the impact of the Agreement on jobs, workers and working conditions were overlooked in this case. The truth is that, in this case as well, the absence of restrictions that was demanded with regard to suppliers and services provided - for operations between countries, within each country, and even outside the EU and Canadian markets, as provided for by the Agreement - and to limitations on state intervention in airlines will contribute to the objective of opening the way to monopolistic concentration within the sector...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
The objectives of this report are clear: the creation of a single market for air transport between the EU and Canada, a market that, in 2007, represented a volume of 9 million passengers. The rapporteur stated that the Agreement is even 'more ambitious and specific than the EU-US Agreement', but also acknowledges that 'Although this Agreement is more ambitious than that with the US regarding market access, it is less explicit when it comes to recognising the importance of the social dimension'.
In other words, even the empty references made to the impact of the Agreement on jobs, workers and working conditions were overlooked in this case. Even the absence of restrictions that was demanded with regard to suppliers and services provided - for operations between countries, within each country, and even outside the EU and Canadian markets, as provided for by the Agreement - and to limitations on state intervention in airlines will contribute to the objective of opening the way to monopolistic concentration within the sector, with adverse effects for workers and passengers, contrary to what has been said. That is why we voted against.
in writing. - (LT) I agreed with this document, because the Agreement includes a gradual phasing-in of traffic rights and investment opportunities, as well as far reaching cooperation on a number of issues including safety, security, social matters, consumer interests, environment, air traffic management, state aids and competition. All EU airlines will be able to operate direct flights to Canada from anywhere in Europe. The Agreement removes all restrictions on routes, prices, or the number of weekly flights between Canada and the EU. Airlines will be free to enter into commercial arrangements such as code-share agreements, which are important for airlines serving a large number of destinations, and to establish their tariffs in line with competition law. The Agreement contains provisions for the phased market opening linked to the granting of greater investment freedoms by both sides. The ambitious nature of this Agreement is very much to be welcomed. It should serve as a target for other negotiations currently underway. I therefore believe that Parliament should consent to the EU-Canada Air Transport Agreement. All of these air agreements are beneficial and necessary for the European Union, our airlines and our citizens.
in writing. - I welcome this Agreement, which can fairly be described as the most ambitious air transport agreement between the EU and a major world partner. It will significantly improve both the connections between respective markets and people-to-people links, as well as creating new opportunities for the airline sector through a gradual liberalisation of foreign ownership rules. In particular, it is more ambitious and specific than the EU-US Agreement with regard to traffic rights, ownership and control, even following the provisional application of the amending Protocol ('second stage').
According to a study launched by the Commission, an open agreement with Canada would generate an additional half a million passengers in its first year and, within a few years, 3.5 million extra passengers might be expected to take advantage of the opportunities such an agreement could offer. The Agreement could generate consumer benefits of at least EUR 72 million through lower fares and would also create new jobs.
Although the European Union and Canada have long-standing economic and political ties, prior to the current Agreement, aviation was the subject of bilateral agreements with a number of the Member States. It is therefore necessary to pursue the objective of establishing an Open Aviation Area that clears the way for the creation of a single market for air transport, in which investments would flow freely and both parties' airlines would be able to provide air services without any restrictions. We think that existing legal restrictions on ownership of Canadian airlines should be removed and, at the same time, new traffic rights and cooperation on a range of issues - including passenger safety, respect for the environment, air traffic management and security - ought to be introduced. We can therefore surely say that the Agreement adopted today is truly ambitious. It will bring about a decisive improvement in connections between the respective markets and will create new opportunities for the sector. However, we do recommend increased consultation and cooperation on the delicate issue of security and we call on the Commission to keep Parliament informed of all developments and to watch over the work of the new Joint Committee.
The EU-Canada Air Transport Agreement is very important for the future of relations between both sides. As such, following the entry into force of the Treaty of Lisbon, the European Parliament needs to be fully informed and consulted with regard to the work carried out by the Joint Committee, as well as all of the entities involved. Any Agreement that is to be concluded will need to be adopted by Parliament, which will therefore need to be kept up-to-date with all negotiations.
This Agreement is therefore an important step towards opening up the market to airlines from the EU and Canada without any discrimination. This opening up of the market may contribute to the improvement of services provided to passengers. This is the most ambitious transport Agreement ever signed between two countries.
in writing. - I fully agree with Silvia-Adriana Ţicău: the Agreement is the most ambitious air transport agreement between the EU and a major world partner. It will significantly improve both connections between the respective markets and people-to-people links, and will create new opportunities for the airline sector through a gradual liberalisation of foreign ownership rules. In particular, it is more ambitious and better focused than the EU-US Agreement in terms of traffic rights, ownership and control.
I voted in favour of this agreement on air transport between the European Community and its Member States, of the one part, and Canada, of the other part. This is a very ambitious Agreement, which provides for the gradual establishment of traffic rights and investment possibilities, together with full cooperation in several areas, including questions of security, social questions, the defence of consumer interests, the environment, the management of air traffic, state aid and competition. All European Union airlines will be able to operate direct flights to Canada from any European airport. The Agreement removes all existing restrictions on routes, prices and the number of weekly flights between Canada and the EU. It is with satisfaction that I am voting vote for this Agreement, given its ambitious nature and the possibilities that it opens up for making the historical ties that exist between the Azores and Canada even closer.
The EU-Canada Air Transport Agreement is one of the most ambitious air transport agreements between the EU and a major world partner. It includes a gradual phasing-in of traffic rights and investment opportunities, as well as far-reaching cooperation on issues such as: safety, security, social matters, consumer interests, the environment, air traffic management, state subsidies and competition.
The Agreement will improve the connections between the respective markets and people-to-people links, as well as creating new opportunities for the airline sector through a gradual liberalisation of foreign ownership rules. According to recent studies, an open agreement with Canada would generate an additional half million passengers in its first year and, within a few years, 3.5 million extra passengers might be expected to take advantage of the opportunities such an agreement could offer. The Agreement could generate consumer benefits of at least EUR 72 million through lower fares and would also create new jobs. For the reasons outlined above, I am voting in favour of the adoption of the Agreement on air transport between the EU and Canada.
in writing. - (PT) I voted in favour of concluding the EU-Canada Air Transport Agreement, which will enable European airlines to establish direct flights to Canada from any point within Europe, generating, firstly, new opportunities for European companies - in particular, thanks to the possibility of reaching code-sharing agreements and the progressive liberalisation of rules in the area of foreign investment - and, secondly, substantial economic benefits, both for consumers and with regard to job creation.
, in writing - (CS) In my opinion, the aviation agreement with Canada is a fundamental commercial instrument which will deliver benefits to both sides, but in view of the discrimination against Czech citizens and the position of MPs from the Chamber of Deputies of the Parliament of the Czech Republic, I am abstaining from the vote. The Foreign Affairs Committee of the Chamber of Deputies of the Parliament of the Czech Republic has suspended talks on the ratification of the Agreement until such time as there is clear progress by the Commission in talks with Canada over ending the unilateral visa requirement for Czech citizens. For almost two years there has been a two-tier citizenship of the EU, as Czech citizens cannot travel freely to Canada like others do, while Canadians can travel freely to the Czech Republic. The Czech Republic cannot respond reciprocally because of the common visa policy of the EU, but the Commissioner is failing to safeguard this policy.
in writing. - The Treaty of Lisbon, which entered into force on 1 December 2009, extended the circumstances in which Parliament's consent was required for the conclusion of an international agreement. Air agreements now fall within this category because they cover a field to which the ordinary legislative procedure applies. Previously Parliament had only been consulted on such agreements.
Although the EU and Canada have long-standing economic and political ties, prior to the current Agreement, aviation was the subject of bilateral agreements with 19 of the EU Member States. Many of these agreements were restrictive and did not offer full access to the respective markets. In November 2002, the European Court of Justice ruled that certain provisions in these bilateral agreements were incompatible with Community law.
The Council therefore gave the Commission a mandate, in October 2007, to negotiate a comprehensive aviation agreement in place of the existing bilateral agreements. In that year nine million people were travelling between the EU and Canada. The EU-Canada Air Transport Agreement was initialled on 30 November 2008, endorsed by the EU-Canada summit on 6 May 2009 and signed on 17-18 December 2009. The EU and Canada also negotiated an agreement on air safety. This is the subject of a separate recommendation.
Although the European Union and Canada have long-standing economic and political ties, until today the only existing Agreement on aviation between the EU and Canada was borne out of a combination of bilateral agreements between countries. This protocol includes the introduction of traffic rights and investment opportunities, as well as cooperation on a number of issues, particularly increased guarantees on safety and security. I am in favour of the text of this Agreement because it introduces measures designed to gradually open up the Canadian air market, allowing greater investment freedoms for both parties. In order to properly fulfil the mandate, Canada needs to change its legislation to remove the existing legal restrictions on ownership and control of Canadian airlines and on the number of services offered by each airline.
This Agreement, which can be described as the most ambitious air transport agreement concluded by the European Union, will enable European airlines to operate direct flights to Canada from any European airport, while also introducing commercial mechanisms such as code sharing. The Agreement provides for the gradual establishment of traffic rights and investment possibilities, together with full cooperation in several areas, including questions of security, social questions, the defence of consumer interests, the environment, the management of air traffic, state aids and competition.
In the document adopted today in the sitting, the Committee on Transport and Tourism, of which I am a substitute member, calls upon the European Commission to ensure that Parliament be informed and consulted systematically with regard to the activities of the Joint Committee established, so that it can monitor the various stages of the opening up of the market. I voted in favour of the recommendation, and the Agreement in question should serve as an example for other negotiations currently under way.
in writing. - (DE) This Agreement serves as a model for current and future negotiations with other States. It will remove all restrictions on routes, prices, or the number of weekly flights between the two parties to the agreement. According to predictions, the potential savings as a result of cheaper flight prices amount to EUR 72 million, which would benefit consumers directly. The Aagreement will have further indirect benefits for our citizens as a result of the creation of new jobs. I therefore voted in favour of the Agreement.
I am voting for this report because the continuation of the existing bilateral air agreements with Vietnam would not be in line with European law, and because of the possible opportunities that this greater openness could bring about.
Until now, bilateral agreements on air transport concluded between EU Member States and third countries have created the potential for discrimination against certain European Union carriers. The new Agreement therefore includes an EU designation clause that encompasses all European Union carriers and will replace the traditional designation clauses which referred to air carriers from individual Member States. In doing so, the Agreement is designed to prevent discrimination amongst European Union carriers and to eliminate anti-competitive practices. I have therefore voted in favour of the Agreement, which will allow all European Union air carriers to operate flights between any Member State and Vietnam.
in writing. - (LT) I agreed with the conclusion of this Agreement. The Agreement's objective is to give all EU air carriers non-discriminatory access to routes between the European Union and Vietnam. This Agreement also ensures that safety provisions in bilateral agreements are applicable to situations when regulatory control over an air carrier is exercised by a Member State other than the Member State that designated that air carrier. Furthermore, I believe that it is very important that the Agreement prohibits anti-competitive practices.
The Court of Justice has ruled that all bilateral agreements signed before now are in contravention of European Union law. It has therefore been necessary to amend three articles in order to prevent discrimination between airlines and outlaw potentially anti-competitive activities, as well as to ensure that safety clauses apply where a Member State controls transport designated by another Member State.
in writing. - (BG) I wish to explain my vote on the Aair Transport Agreement between the European Union and Vietnam. I voted in favour of this Agreement because I learnt that the Agreement concluded by the Commission replaces, for the better, certain provisions in the existing 17 bilateral air services agreements concluded between EU Member States and Vietnam. As we are aware, according to Parliament's Rules of Procedure, no amendments can be tabled, but I think that the Commission has agreed the necessary arrangements and I support this Agreement.
The Commission has been asked by the Council to seek the replacement of certain provisions within the agreements relating to air services, after the Court of Justice found that they did not comply with Union Law.
The amendments in question provide for granting all European airlines access to routes between the European Union and Vietnam, and prohibit anti-competitive practices. These amendments ensure compliance with the principle of freedom of establishment, and seek to ensure identical treatment within a host Member State to that availed to nationals of that Member State.
I would like to see contacts and exchanges between the European Union and Vietnam benefiting from the mutual advantages offered to airlines, and for these to lead to their peoples to have better knowledge of each other.
in writing. - (PT) I welcome the adoption of this draft Council decision seeking the conclusion of an agreement between the European Union on the one hand, and the Government of the Socialist Republic of Vietnam on the other, relating to certain aspects of air services. International relationships in the area of aviation between Member States and third countries used to be regulated through the establishment of bilateral agreements. However, a 2002 judgement by the Court of Justice of the European Union deemed this situation to be illegal, as it contravened Article 49 of the Treaty on the Functioning of the European Union. The Commission therefore initiated a negotiation process seeking to replace the 17 bilateral agreements on air services that are in force between Member States and Vietnam. This process, which has now come to an end, aimed to provide all EU carriers with non-discriminatory access to routes between the EU and Vietnam, require compliance with safety standards, and prevent anti-competitive practices.
This Agreement, like the others, serves the objectives of liberalisation within the air services sector, with the justification, as in other cases, that the 2002 judgement of the EU Court of Justice deems existing bilateral agreements to contravene Union law. As in other regrettable situations, the interpretation of Union law once more seems to give priority to freedom of competition over all other social and economic precepts.
We are expressing here the same reservations that we have about other agreements, their scope and the possible consequences that they may have. Within the current context in which civil aviation activity is taking place, the creation of equal conditions for the various European companies could contribute to facilitating the process of monopolistic concentration within the sector that is already under way, with all the adverse effects that this would have for aviation company workers and for passengers. In order for the market to be dominant within this sector, the ability of Member States to defend their flag carriers has to be reduced.
We are faced with an agreement that serves the objectives of liberalisation within the air services sector, with the justification, as in other cases, that the 2002 ruling of the EU Court of Justice deems existing bilateral agreements contravene Union law. Once again, as in other regrettable situations, the interpretation of Union law seems to give priority to freedom of competition over all other social and economic precepts, even where there are bilateral agreements between Member States.
We are therefore expressing the same reservations that we have about other agreements, their scope and their possible consequences. Within the current context in which civil aviation activity is taking place, the creation of equal conditions for the various European companies could contribute to facilitating the process of monopolistic concentration within the sector that is already under way, with all the adverse effects that this would have for aviation company workers and for passengers. The ability of Member States to defend their flag carriers should not be reduced.
in writing. - (IT) The new competences acquired by the European Union also include air transport agreements. The Agreement in question with Vietnam sets out procedures to implement a number of regulations, particularly in terms of security. The recommendation is clear and I support it.
in writing. - (LT) I agreed with this report, because international aviation relations between Member States and third countries have traditionally been governed by bilateral air services agreements. As for bilateral air services agreements between EU Member States and Vietnam, I am pleased that the objective is to give all EU air carriers non-discriminatory access to routes between the European Union and Vietnam; safety provisions in bilateral agreements are applicable to situations when regulatory control over an air carrier is exercised by a Member State other than the Member State that designated that air carrier; and anti-competitive practices are prohibited. All of these air agreements are beneficial and necessary for the European Union, our airlines and our citizens.
in writing. - I voted in favour of this report. International aviation relations between Member States and third countries have traditionally been governed by bilateral air services agreements. The EU Court of Justice ruled in 2002 that traditional designation clauses in Member States' bilateral air services agreements infringe EU law. They allow a third country to reject, withdraw or suspend the permissions or authorisations of an air carrier that has been designated by a Member State but that is not substantially owned and effectively controlled by that Member State or its nationals. This has been found to constitute discrimination against EU carriers established in the territory of a Member State but owned and controlled by nationals of other Member States. This is contrary to Article 49 of the Treaty on the Functioning of the European Union, which guarantees nationals of Member States who have exercised their freedom of establishment the same treatment in the host Member State as that accorded to nationals of that Member State. There are also further issues, such as competition, where compliance with EU law should be ensured through amending or complementing existing provisions in bilateral air services agreements between Member States and third countries. That is why the Commission negotiated this agreement.
The bilateral agreements on international air transport entered into by the European Union with third countries now require a radical overhaul. The Court of Justice has ruled that traditional designation clauses in such agreements are entirely incompatible with EU law since they violate the freedom of establishment of foreign companies and do not guarantee them the same treatment that the host Member State accords to its own companies. We therefore welcome the conclusion of this agreement tabled by the Commission, which aims to give all European Union air carriers non-discriminatory access to routes to and from Vietnam, while avoiding any anti-competitive practice. The clauses on possible fuel tax for air services ought to be removed and it would be desirable for the traditional designation clauses referring to air carriers of third countries to be replaced by a European Union designation clause referring to EU air carriers. By doing this, an extra balancing factor would be added to the bilateral agreements. Lastly, it would be worth establishing increasingly stringent safety measures, particularly in situations where regulatory control over an air carrier is exercised by a Member State other than that which designated it.
The EU-Vietnam Agreement is very important for the future of relations between both sides. As such, following the entry into force of the Treaty of Lisbon, the European Parliament needs to be fully informed and consulted with regard to the work carried out by the Joint Committee, as well as all of the entities involved. Any agreement that is to be concluded will need to be adopted by Parliament, which will therefore need to be kept uptodate with all negotiations. This Agreement is therefore an important step towards opening up the market to airlines from the EU and Vietnam without any discrimination. This opening up of the market may contribute to the improvement of services provided to passengers.
The bilateral agreements on air services between the European Union and third countries include clauses that have proved to be in breach of EU law as they do not guarantee equal treatment outside the EU for the various air carriers, which is why we need a specific agreement that protects passengers and airlines. I voted in favour of the agreement precisely in order to guarantee that all European air carriers can use Vietnamese air routes equally, without running the risk of being banned. Furthermore, the scope of the agreement aims at greater flight and passenger safety. If, in fact, for various reasons we cannot have the same standards that we have within the Union, then it is appropriate that some core points and rules are established.
Following the 2002 judgement of the Court of Justice of the European Union ruling that the traditional designation clauses included within bilateral Air Services Agreements signed by Member States contravened Union law, it became necessary to negotiate an agreement that sought to replace certain provisions within the current 17 bilateral air services agreements between Member States and Vietnam.
The clause in question contravened Article 49 of the Treaty on the Functioning of the European Union, which guarantees nationals of Member States exercising their freedom of establishment the same treatment within a host Member State as that given to nationals of that Member State. Thus, in order to avoid discrimination between EU air carriers, the traditional designation clauses relating to air carriers of a Member State that is a party to a bilateral Agreement are being replaced by an EU designation clause, applicable to all EU carriers. The aim of this is to provide all EU air carriers with non-discriminatory access to routes between the European Union and Vietnam.
In light of all of the above, I voted in favour of this report, which also merited a favourable opinion from the Committee on Transport and Tourism.
in writing. - (PT) I voted in favour of the conclusion of the Agreement on Air Transport between the EU and Vietnam, which is aimed at replacing certain provisions of the 17 existing bilateral air services agreements signed by that country and the Member States, guaranteeing EU air carriers non-discriminatory access to routes between the European Union and Vietnam, in accordance with what was established by the Court of Justice in 2002, along with compliance with Community law on competition.
in writing. - International aviation relations between Member States and third countries have traditionally been governed by bilateral air services agreements. The EU Court of Justice ruled in 2002 that traditional designation clauses in Member States' bilateral air services agreements infringe EU law. They allow a third country to reject, withdraw or suspend the permissions or authorisations of an air carrier that has been designated by a Member State but that is not substantially owned and effectively controlled by that Member State or its nationals.
This was found to constitute discrimination against EU carriers established in the territory of a Member State but owned and controlled by nationals of other Member States, contrary to Article 49 of the Treaty on the Functioning of the European Union which guarantees nationals of Member States who have exercised their freedom of establishment the same treatment in the host Member State as that accorded to nationals of that Member State.
There are also further issues, such as competition, where compliance with EU law should be ensured through amending or complementing existing provisions in bilateral air services agreements between Member States and third countries.
I think the final text voted on today is pleasing because it allows all European Union carriers to have access to routes between the EU and Vietnam, avoiding discrimination between the various air carriers. In addition, guarantees have been made on security and competition which are crucially important for improving air services on this route, which will benefit operators and passengers alike. The constant economic growth of this country, which, thanks to the flexibility of its entrepreneurial fabric, has managed to deal with the international crisis better than many, makes it a favoured partner for the EU and today's vote cannot but support this important line of development.
The Commission has negotiated an agreement between the EU and the Republic of Vietnam which replaces the 17 existing bilateral air services agreements between that country and the Member States. The Agreement in question does not contain the usual provision on the taxation of fuel in the EU on flights conducted by third-country operators. However, the Agreement entails significant benefits for the EU, and my vote goes towards supporting Parliament's recommendation.
To this end, I would like to highlight the clause on the designation included in the Agreement which is aimed at giving all EU air carriers non-discriminatory access to routes between the EU and Vietnam, but also the provisions relating to security and compliance with competition rules.
in writing. - (DE) The Agreement brought the designation clauses of the previous bilateral air services agreements into line with EU law in accordance with the ruling of the European Court of Justice in 2002. I have voted in favour of the conclusion of the Agreement.
I am voting in favour of this report because it is necessary to conclude negotiations on trade with this region, and I believe that there are positive developments by virtue of the fact that this document includes sectors like energy, industry and raw materials, and, above all, research, innovation and education.
in writing. - I voted in favour of this report and would like to urge EU and GCC leaders to intensify cooperation, especially in the area of trade, since negotiations on a free-trade agreement between the EU and the GCC were opened 20 years ago and still have not been concluded. Apart from being strategically a very important region for the EU and the West in general, the GCC states are also important trade partners. Our trade with this region has been on a constant rise and in 2009 it amounted to EUR 79.7 billion. We also have a positive trade balance with GCC countries, as we export goods worth EUR 57.8 billion and our imports amount to EUR 21.8 billion. The EEAS should pay more attention to this important region and new EU diplomatic missions should be opened in the GCC member states. In this way we would be able to raise the profile of the EU and have more influence in this part of the world. EU engagement is needed now more than ever considering the turmoil and unrest this region is experiencing.
The European Union and Gulf Cooperation Council have been negotiating a free trade agreement for some 20 years. Both parties would benefit from more in-depth relations, especially as there are numerous opportunities for cooperation in the fields of education, scientific research and renewable energies. On the domestic front, the GCC countries have, for some years now, been going through a new process of political and social modernisation, which must be supported and encouraged. I think that we need continuous dialogue between the European Union and Gulf Cooperation Council in order to make progress in promoting human rights and freedoms, as well as those of minorities, and in the battle against every form of discrimination, including discrimination based on gender or religion. This is the reason why I voted for this report.
For some 20 years, the European Union and the Gulf Cooperation Council have been trying to negotiate a free trade agreement. The negotiations have still not been concluded. A great deal has changed over those 20 years. The Gulf Cooperation Council members have now become the economic powerhouse of the Middle East and North Africa region. They also constitute the main investors in the European Union's southern Mediterranean neighbourhood. Consequently, the potential for cooperation between the European Union and the members of the Gulf Cooperation Council goes beyond trade, extending to fields such as science and education. This is why I voted in favour of the own-initiative report which calls on the European Parliament to devise a more ambitious policy with regard to the Gulf Cooperation Council.
in writing. - (LT) I voted in favour of this report. The European Union and the Gulf Cooperation Council (GCC) have been negotiating a free trade agreement for some 20 years. These are the longest-running and hitherto non-concluded trade negotiations that the EU has undertaken. In the course of this period, the situation in this region has changed profoundly. Over two decades, the GCC member states became the main economic powerhouse for the Middle East and North Africa, while the newly emerging region itself has significant influence on the development of the global economy. I agree with the proposals made in the report that it is necessary to swiftly conclude a free trade agreement with this region that is important for the EU. The potential for cooperation between the EU and the Gulf region applies not only to the realm of trade, but to other shared interests in international security, in combating terrorism, in diplomatic mediation in Middle Eastern trouble spots, in regional crisis management and in intercultural dialogue and global economic governance.
in writing. - (BG) Through this own-initiative report the European Parliament aims to call for a more ambitious EU policy to be devised in relation to the Gulf Cooperation Council and its member states. I voted for this report because I think that this is the direction we should choose. All the more so as the Gulf Cooperation Council recently declared that it no longer recognises Muammar Gaddafi's regime as legitimate. We are pleased and encouraged by this policy. The Council condemned the crimes perpetrated by the Gaddafi regime against the civilian population and called for immediate intervention from the League of Arab States and the UN Security Council. The integration process initiated 30 years ago by the six member states of this Council is still so far the only experiment of its kind in the Arab world. We must support them.
It is more important than ever for the European Union to have a free trade agreement with the Gulf states. The record in terms of negotiations on such an agreement is poor as far as their duration is concerned. The situation has obviously changed several times in the 20 years since they started. The Gulf region's geopolitical climate is different now, entailing global and regional implications. We have to deal with the liberalisation and diversification of the economies in these states. At present, the Gulf states are much more than mere trade partners, as they have an ever-increasing influence on the financial sector and diplomacy, not to mention other areas. Indeed, their influence will continue to grow. This creates a new outlook for the European Union, which understands that cooperation between both regions extends beyond trade. We have shared interests in the areas of international security, the fight against terrorism, diplomatic mediation in the tension zones in the Middle East, regional crisis management, intercultural dialogue and global economic governance. The EU has certain advantages to draw on by comparison with the new players in the Gulf region, provided that political will is shown at the highest level.
I voted in favour of this report on trade, economic and financial relations between the EU and the countries of the Gulf Cooperation Council (GCC), namely Saudi Arabia, Bahrain, United Arab Emirates, Kuwait, Qatar and Oman. I agree with the provisions in the text as regards relations between the EU and the Arab countries in the Gulf region, especially in relation to strategic agreements in the areas of energy, science and education. It is also important to achieve a free trade agreement.
I believe that it is in the interests of the EU and the Gulf Cooperation Council (GCC) to forge closer relations at all levels, be they political, cultural, commercial or financial.
On the matter of this report, for which I was the rapporteur for the Committee on International Trade, I would like to highlight three proposals which I have advocated from the beginning and which have been warmly welcomed by the other members: 1) an increase in the diplomatic presence in the region by setting up an EU delegation in each of the GCC member states, through the European External Action Service (EEAS); 2) the holding of regular Heads of State or Government summits between the EU and the GCC; and, finally, 3) an invitation for the High Representative/Vice-President and the Commissioner for Trade to consider alternative approaches to future trade relations with the GCC countries, in the form of bilateral agreements between the EU and the Gulf States that already feel prepared to enter into further commitments with the EU.
Although the latter proposal represents a new EU approach to relations with third countries, I believe that neither the EU nor every one of the GCC countries willing to forge closer relations in all areas can remain hostage to other GCC countries that do not yet feel comfortable to do so.
in writing. - (PT) I voted in favour of this report because it argues that the potential for cooperation between the EU and the Gulf region goes beyond the merely commercial sphere. Good relations between these regional blocs can make an important contribution towards safeguarding common interests such as international security, the fight against terrorism, and global economic governance.
The recent turmoil and social, political and military unrest in various Muslim-majority countries add to the need for the EU to develop a strategy for the Gulf region and to establish contacts and lasting partnerships with the leading multilateral institution in the region, the Gulf Cooperation Council (GCC). There are obvious security and economic-financial issues that connect both parties, so the EU should increase its efforts and channel resources in order to better raise awareness and seek to complete the draft trade agreement which, I believe, may not only increase trade but also help to bring their respective populations into greater contact.
I hope that the reforms that have been undertaken by some of these countries will be consolidated and the Europe can contribute to this process in a positive way.
in writing. - (PT) This motion for a Parliament resolution deals with relations between the EU and the Gulf Cooperation Council (GCC), with a view to establishing a strategic partnership involving their member states. Despite the turmoil in certain Arab countries that has been reported recently, the Gulf states have great economic potential and present an excellent opportunity for cooperation with the EU. These countries represent an excellent opportunity for trade not only because they are producers of oil, of which reserves are becoming exhausted, but mainly because they are beginning to invest in alternative energies, and Europe is also known for its expertise in this field. I am therefore pleased that this report has been adopted and I hope that we will soon be able to adopt an agreement that will strengthen the EU's partnerships with the Islamic community.
There is no shortage of causes for concern and areas of instability which are making the geopolitical regional context extremely complex: the situation in Palestine, the war in Iraq, the situation in Iran, the recent popular uprisings in several countries, such as Yemen, and the situation in Darfur. In the face of this situation, the EU has been using double standards in their relations with states in this region, which has hindered the resolution of conflicts, negotiations and peace processes. Moreover, it often interferes in the uprisings, without respecting the sovereign laws of the peoples of the region.
In this context, this report takes as its background the negotiations that took place 20 years ago to reach a free trade agreement between the EU and the Gulf Cooperation Council (GCC), making these the oldest trade negotiations initiated by the EU, but which have not been concluded to this day. This alone would be reason enough for us not to support the report. However, some of the oral amendments tabled during the vote have made it even more inacceptable, particularly the reference to the position of the UN Security Council on the establishment of an air exclusion zone in Libya, which, as we are aware, is masking the war which is being waged against this country.
We are aware that the geopolitical situation of the Gulf region is very complex and includes sensitive and serious issues concerning security and peace. Notable among these are the peace processes in the Middle East, the war in Iraq, the situation in Iran, the popular uprisings in Yemen and the recent developments in Darfur, besides the latest events in North Africa.
However, the report notes that 'the Gulf states' sovereign wealth funds account for more than one third of the world total and those funds helped to rescue the global and European financial system'. This was the context in which the negotiations took place 20 years ago to reach a free trade agreement between the EU and the Gulf Cooperation Council (GCC), which were the longest-running non-concluded trade negotiations that the EU has undertaken.
The fact is that the EU has been interfering and using double standards in their relations with states in this region, which is hindering the negotiations and even peace processes relating to the sovereign rights of the peoples of the region. Moreover, the resolution adopted by Parliament includes new proposals that do not help the peace process in the region...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
in writing. - (LT) By voting in favour of this report, I support the demonstrations for democracy and human rights in Bahrain and condemn the government's violent response. The countries of the Gulf Cooperation Council (GCC), Iran, Iraq, Yemen, Oman, the United Arab Emirates, Qatar, Saudi Arabia and Kuwait, currently represent the EU's sixth largest export market and the EU is currently the GCC's main trading partner. Notwithstanding this already intensive level of trade, there is still scope for deepening it, as well as room for greater diversification of trade between the two parties, given the size of the EU market and efforts on the part of GCC member states to diversify their exports. A free trade agreement would also provide new opportunities for technical cooperation and assistance and the conclusion of the EU-GCC FTA would foster closer ties and further diversification. This document restates the EU's opposition to the death penalty and calls for a global moratorium on it; deplores the continuing retention of the death penalty by all GCC member states; therefore invites them to adopt a moratorium on executions; and calls in particular on states practising executions and punishments involving methods such as decapitation, stoning, crucifixion, flagellation or amputation to cease these practices.
in writing. - I voted for the report on the EU relations with the Gulf Cooperation Council. I would like to point out my support for the oral amendments introduced by the rapporteur Mr Baudis to update the report in the light of recent developments.
It is important to call on all member states of the Gulf Cooperation Council to recognize the continuing popular movement for democratic reform within the wider region with the appeal to the emerging civil society groups to promote the process of genuine peaceful democratic transition within their respective countries.
in writing. - (FR) For various reasons, the Persian Gulf region is of strategic importance for the European Union, particularly in terms of energy supply. The European Union wants to enter into closer cooperation with the Gulf Cooperation Council (GCC) - an organisation made up of the six richest nations in the region - with the conclusion of a free trade agreement forming a key component of that process. I voted in favour of this report, which prepares the ground for future cooperation between the Union and the GCC. Covering all of the issues relevant to such a partnership, such as the rights of minorities, women's rights, freedom of conscience and expression, but also support for the Israeli-Palestinian peace process and areas for strategic partnership such as research, education and fossil and renewable fuels, the motion proposed by my colleague, Mr Baudis, has achieved a fairly broad consensus among the political groups. However, recent events in Bahrain have given rise to concerns as to whether the report is sufficiently up-to-date. Goodwill on all sides has resulted in some excellent compromise oral amendments being negotiated, thereby bringing the report up to date and ensuring that months of hard work have not been in vain.
I voted in favour of adopting the Baudis report. Mr Baudis' comprehensive report covers all the interesting issues concerning human rights, equal rights for women, freedom of the press and democratisation. The report also takes account of recent changes in the political arena in Bahrain. I believe that it is absolutely vital to condemn the violence which is being used in this conflict. A strategic partnership in many areas, which is highlighted at many points in the report, should make it possible to avoid crises in relations between the EU and the region, and to increase Europe's energy security. The Persian Gulf countries are extremely important players in the peace process. I would therefore like to say how pleased I am that the report was adopted, and I hope that cooperation between the European Union and the Persian Gulf countries will be even more productive in many areas.
in writing. - I voted for this report, and particularly welcome the oral amendment adding a new paragraph 7a, which 'calls on all member states of the Gulf Cooperation Council to recognise a continuing popular movement for democratic reform within the wider region and calls for the full engagement with emerging civil society groups to promote a process of genuine peaceful democratic transition, within their own countries, with partners in the region and with the full support of the European Union'.
Over the 20 years of trade negotiations between the European Union and the countries of the Gulf Cooperation Council (GCC) the context of the negotiations has changed profoundly and these relations must be able to reach a turning-point.
The conclusion of a free trade agreement remains both a political and a commercial priority. The GCC's geopolitical environment is characterised by the emergence of a series of security challenges with global and regional implications that means that a process to liberalise and diversify the basic economic structure of these countries needs to be started up. These countries should be able to continue down the path of cooperation and multilateralism.
The European Union therefore has the task of developing a new strategic partnership that is capable of supporting the ongoing regional integration process. Furthermore, it would be desirable for the European External Action Service to open new diplomatic missions in these countries. It would therefore be a good idea for Parliament to encourage a more ambitious EU policy with regard to the GCC. We should be able to step up relations in areas of cooperation, such as the field of scientific research and technology, while continuing to discuss issues such as the protection of religious minorities, the right to work and freedom of opinion.
Negotiations between the EU and the Gulf Cooperation Council (GCC) have already been taking place for more than two decades, in an attempt to negotiate a free trade agreement. This puts these among the longest-running non-conluded trade negotiations that the EU has undertaken.
Now, in the course of 20 years, the context of the negotiations has changed profoundly. The GCC states have subtantial financial clout in the form of sovereign wealth funds, which amounted to more than USD 1 380 billion in 2009, in other words over 35% of the world total. The GCC member states have become the economic powerhouse for the entire Middle East/North Africa region, representing more than 40% of the national wealth generated in this area and holding 50% of its official currency reserves, in other words USD 1 070 billion.
Given the massive financial and economic potential of these countries, we have to make use of the current context if the negotiations are to reach a successful conclusion.
in writing. - The EU and the Gulf Cooperation Council have been negotiating a free-trade agreement (FTA) for some 20 years: the longest-running non-concluded trade negotiations that the EU has undertaken. The report underlines that concluding the FTA remains a priority. However, it goes beyond trade relations and also includes the issues of energy, industry and raw materials, R&D and innovation and education.
I abstained from voting because the agreement should be drawn up in the context of a political response to the situation in the region. There should be a separate approach to every single country. Let us take Iran as an example. It would be a mistake to include Ahmadinejad's regime in the process of negotiations. More precise geographical or economic clarifications are necessary.
in writing. - (LT) I agreed with this resolution on European Union relations with the Gulf Cooperation Council, because the Gulf region is seen today in terms of the emergence of a new global economic hub, whose geopolitical environment makes the Gulf a focus of security challenges that have global and regional implications. Furthermore, the GCC is the EU's sixth largest export market and the EU is currently the GCC's main trading partner and it is necessary to develop and diversify mutual relations. We must make every effort to ensure that cooperation is extended in various areas of economic and technical activity, and this includes enhancing the process of economic development. In addition, strong economic interaction would provide more opportunities to strengthen the EU's regional integration and would create more possibilities for the EU to contribute to increasing the stability of this strategically important region. We must do our utmost to ensure that negotiations between these two regions are finally brought to a close and a free trade agreement is concluded which would guarantee new opportunities for technical cooperation and assistance.
in writing. - (LT) Right up until the breakthrough of the wave of democracy in the Arab countries, the European Parliament has constantly been calling on the countries of the Gulf Cooperation Council to improve the situation as regards democracy, the rule of law, and human rights and freedoms. Our Group of the Progressive Alliance of Socialists and Democrats stressed in particular the need for reforms in social policy and the safeguarding of increased freedoms for unions. We firmly opposed executions and the trampling of women's rights. By voting in favour of this report, I support the demonstrations for democracy and human rights in Bahrain and condemn the government's violent response. I support the rapporteur's calls to share with the Gulf countries the EU Member States' experience introducing technologies for extracting renewable energy sources. I also spoke in favour of speeding up negotiations on a free trade agreement between the EU and the countries of the Gulf. There is clear potential for cooperation between these two regions not just on the economy, but also on issues of international security, combating terrorism, diplomatic mediation in Middle Eastern conflicts, intercultural dialogue and global economic governance.
The report by Mr Baudis on European Union relations with the Gulf Cooperation Council (GCC) relates to the negotiations for free trade between the EU and the countries of the Persian Gulf. I think that an agreement that facilitates trade and therefore strengthens all the socio-political ties that reintegrate the region into the global context is fundamental for its future stability following the wars of past few years and recent events, as well as in commercial terms. I therefore voted in favour of the report, hoping furthermore for the relationships to be intensified, as this would be of mutual benefit, including in view of a new global governance.
I voted in favour of this own-initiative report, which constitutes an appeal by Parliament for the formulation of a more ambitious policy on a strategic partnership between the EU and the Gulf Cooperation Council (GCC) and its member states.
The EU and the GCC have been trying to negotiate a free trade agreement for about 20 years. These are among the longest-running non-concluded trade negotiations that the EU has undertaken. However, in the course of 20 years, the context of these negotiations has changed profoundly. In fact, the potential for cooperation between these two regions goes beyond the merely commercial sphere. The two blocs share common interests such as international security, the fight against terrorism, diplomatic mediation in areas of tension in the Middle East, regional crisis management, intercultural dialogue and global economic governance.
I voted in favour of this own-initiative report as I believe that Parliament's appeal for the formulation of a more ambitious EU policy in relation to the GCC and its member states is very timely. I hope that the political will that is needed on this matter is felt at the highest level.
in writing. - (IT) The free trade agreement between the European Union and the Gulf Cooperation Council (GCC) has been under discussion for around 20 years. Over this period, the financial and geopolitical circumstances of the GCC have changed drastically: security challenges have emerged (such as, Iraq, Iran, Yemen, Islamic terrorism, and piracy) and new commercial players have appeared in the area.
At the same time, the GCC member states have become the economic powerhouse of the whole Middle East-North Africa region and are now the main investors in the EU's southern Mediterranean neighbourhood area. The two regions also have common interests on security, combating terrorism, managing the regional crisis and global economic governance. That is why Parliament is today called to formulate a more ambitious cooperation policy with the countries of the GCC. The EU has certain advantages to draw on in comparison with the new players operating in the Gulf, above all in terms of education, scientific research, energy and technology. We cannot allow the opportunities offered by this particular moment in history - as world economic governance is defined and regional balances are reshaped - to pass unfulfilled.
The Gulf region is greatly important to the EU, and it is therefore vital to develop a strategy that is aimed at strengthening political, financial, economic, social and cultural ties with the Gulf Cooperation Council (GCC). In view of this, the conclusion of the free trade agreement between the EU and the GCC is a priority. The potential of this cooperation also extends to other areas, such as education, energy and scientific research.
I therefore support the appeal made in this House today for the formulation of a more ambitious EU policy in relation to the GCC and its member states, and I hope that the strengthening of dialogue and cooperation between the EU and the GCC will help to promote and consolidate progress with regard to respect for democratic principles and fundamental rights.
in writing. - Among the reasons to vote in favour of this text, one should mention the adoption of Amendment 7a (new) that states the following: 'Calls on all member states in the Gulf Cooperation Council to recognise a continuing popular movement for democratic reform within the wider region, and calls for the full engagement with emerging civil society groups to promote a process of genuine peaceful democratic transition, within their own countries, with partners in the region and with the full support of the EU.
The free trade agreement between the European Union and the Gulf region is a priority for both parties' interests and will emphasise the importance of their mutual recognition. The presence of the European Union in the region strengthens trade policy, contributing to the development of targeted and effective information on the EU in the Gulf countries.
Concluding the agreement in question makes it possible to facilitate increased visibility for the Union by following a strategy of opening new European diplomatic missions in the Gulf states which would encourage political dialogue and make Europe's efforts more effective. This also applies in terms of the EU's energy needs, still largely met by fossil fuels, even though future oil demand will be influenced by a climate policy increasingly focussed on renewable sources. The social and political developments that have taken place in recent years in most Gulf Cooperation Council (GCC) member states encourage the promotion of human rights and the fight against all forms of discrimination, including those based on gender, sexual orientation or religion. A reliable partnership between the EU and the GCC therefore needs to be built, which will favour open markets for goods and the removal of non-tariff barriers.
in writing. - The UK Conservative delegation and the ECR Group voted in favour of the Baudis Report on EU-GCC relations, including the extensive oral amendments submitted by the rapporteur today in plenary, as it is important to condemn any disproportionate use of force in Bahrain by the authorities, in particular allegations of the shooting of unarmed peaceful protestors.
We accept that the mainly majority Shia community protestors have themselves in some measure also resorted to unacceptable violence and we call on all sides to exercise maximum restraint. Bahrain is a loyal western ally and home to the US Fleet and we welcome the offer of dialogue by the Crown Prince of Bahrain. We accept that under the GCC rules the government of Bahrain is entitled to call in Saudi and Kuwaiti assistance in enforcing law and order, but again foreign forces in Bahrain should respect fundamental human rights, including the right to peaceful demonstration. We hope an EU-FTA can be concluded as soon as possible as economic growth and job creation, particularly amongst the disadvantaged Shia community, will assist in stabilising the island state and reducing social tension.
I supported the motion for a resolution which sends a clear signal to our partners in the Arab peninsula. Against the backdrop of extreme economic, social and geopolitical tensions, it was essential that this House reiterate its willingness to review our cooperation agreements in light of the events in the Arab world. We are not suggesting abandoning historic links, but rather adjusting our relations to reflect the realities on the ground and the needs of the people, making respect for the values championed by the Union a prerequisite for developing economic and political links. Dialogue with civil society will also be a key and indispensable feature of each partnership. Whilst progress and reforms must be welcomed, a lot remains to be done in order to set these countries firmly on the road to democracy, respect for human rights and civil liberties. Part of Europe's destiny is being played out in the Near and Middle East. Under the association agreements concluded between the Union and these countries, we now need to find a middle way that is fair to all sides, balancing the pursuit of economic and trade relations against promoting core values.
in writing. - (DE) I voted in favour of the report on European Union relations with the Gulf Cooperation Council. As thoroughly explained in the report, due to the many advantages for both contractual parties and after 20 years of negotiations, it is time that we made a targeted effort to push for the conclusion of a free trade agreement. Above all, however, I support the main points of focus for the negotiations stated in the report, which take account of developments in the area of climate change and the obligation in terms of human rights.
I am in favour of this appointment because all the legal procedures have been carried out, including a rigorous Curriculum Vitae assessment.
The Executive Board of the European Central Bank requires a new member. I have voted in favour of appointing the Belgian candidate, Mr Praet, in view of his acknowledged authority and professional experience in the field of monetary affairs and banking.
in writing. - (PT) I support the favourable result of the voting by the Council with regard to the appointment of Mr Praet as an Executive Board Member of the European Central Bank, on the basis of a positive assessment of his Curriculum Vitae and the written responses that he provided to the questionnaire given out to candidates for the post in question.
At a pivotal moment in the life of the European institutions, when the European Central Bank, in particular, is required to perform an especially careful and interventionist role in monitoring the sovereign debt crisis, the stability of the euro and economic recovery, I wish the newly appointed Mr Praet every success in his office, and I believe that he will perform the functions for which he has been appointed with dedication and competence.
in writing. - (LT) I agreed with this document, because by letter of 18 February 2011 the European Council consulted the European Parliament on the appointment of Peter Praet as a member of the Executive Board of the European Central Bank for a term of office of eight years with effect from 1 June 2011. Parliament's Committee on Economic and Monetary Affairs then proceeded to evaluate the credentials of the nominee, and in carrying out this evaluation, the committee received a CV from the candidate as well as his replies to the written questionnaire that was sent out to him. The committee subsequently held a one-and-a-half-hour hearing with the nominee on 16 March 2011, at which he made an opening statement and then responded to questions from the members of the committee. A favourable opinion was delivered to the European Council on the Council recommendation to appoint Peter Praet as a member of the Executive Board of the European Central Bank.
in writing. - I voted for this report which, on the basis of a recommendation from the Committee on Economic and Monetary Affairs, delivers a favourable opinion to the European Council on the Council recommendation to appoint Peter Praet as a member of the Executive Board of the European Central Bank.
The European institutions have to be served by the very best. In this instance, the newly appointed Mr Praet comes with an unblemished record and was approved with distinction at the hearing carried out by Parliament's Committee on Economic and Monetary Affairs. I wish him every success for the eight years of his term.
I am delighted that Mr Praet has been selected to become a member of the Executive Board of the European Central Bank. As an expert on financial stability and on supervising financial infrastructures and payment systems and as a member of the Management Committee of the Belgian Banking, Finance and Insurance Commission (CBFA), Mr Praet is highly regarded in economic and academic spheres. He also has a wealth of experience that can now be put at the service of the European Union.
I voted in favour of the appointment of Dr Praet as an executive committee member of the European Central Bank (ECB) as he has shown that he is an excellent candidate. During the hearing with the candidates held in the Committee on Economic and Monetary Affairs, Dr Praet proved to be the most knowledgeable and competent candidate by a wide margin. In recent years the European Central Bank has shown that it is an essential institution which was capable of managing the crisis and preventing even greater damage being caused. Indeed, beginning with the collapse of Lehman Brothers, the role played by the ECB - independently and separately from national governments - ensured that the extremely serious consequences of the crisis were not devastating. The ECB is and remains a bulwark in defence of the monetary union and the euro. For this reason, it is crucial that the members of its executive committee are equipped with exceptional qualities and experience.
I voted in favour of the report on the appointment of Mr Praet to the post of Executive Board Member of the European Central Bank (ECB) for a term of eight years, to begin on 1 June 2011. All of the information presented for this option and which formed the basis for my own decision indicates that the criteria set out in Article 283(2) of the Treaty on the Functioning of the European Union have been met, and show that there is a need for the ECB to be fully independent, in accordance with Article 130 of that treaty, and I therefore welcome the appointment of Mr Praet.
I voted in favour of this decision, under which Parliament gives its assent to the Council's recommendation to appoint Mr Praet to the post of Executive Board Member of the European Central Bank. I would like to wish him every success in performing the duties which are entrusted to him.
I am in favour of this appointment because all the legal procedures have been carried out, including a rigorous Curriculum Vitae assessment.
The purpose of the European Banking Authority, which came into being on 1 January 2011 under the Regulation of the European Parliament and of the Council of 24 November 2010, is to guarantee the stability of the financial system, transparency of financial products and markets, and to provide protection for savers and investors. The European Banking Authority has nominated Adam Farkas, an economist from the Hungarian National Bank, to become its Executive Director. The European Parliament has to approve the selection in order for it to be valid. I have voted in favour of the appointment of Mr Farkas.
I support the appointment of Mr Farkas to the post of Executive Director of the European Supervisory Authority (European Banking Authority), based on the answers that he gave to the Board of Supervisors of the European Banking Authority (European Banking Authority).
If there were a lesson to be learnt from the recent crisis, it would be that we need to reform the institutional supervisory structure by creating European agencies and thus reformulate the entire concept of macro and micro-economic monitoring. The European Banking Authority is the result of that.
Confidence in banks having been dealt a severe blow by the global financial crisis, it is important for the markets, and for Europeans in general, to start trusting the solidity and robustness of the banking institutions again and, in particular, regain confidence in the supervisory bodies. That is why the role reserved for this new European Banking Authority is so crucial for the future.
Now that Parliament has approved the appointment of the Authority's Executive Director, I hope that he will have an active, prudent and successful term.
in writing. - (LT) I agreed with this document, because at its meeting of 17 March 2011, the Committee on Economic and Monetary Affairs heard the candidate selected by the Board of Supervisors of the European Supervisory Authority (European Banking Authority), and it was decided that Adam Farkas fulfils the criteria set out in Article 51(2) of Regulation (EU) No 1093/2010), and the appointment of Adam Farkas as Executive Director of the European Supervisory Authority (European Banking Authority) was also approved.
in writing. - I voted for this resolution, which approves the appointment of Adam Farkas as Executive Director of the European Supervisory Authority (European Banking Authority).
The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Supervision models had a national perspective and did not adapt to the globalisation that has occurred within the financial system, where various financial groups conduct their operations across borders, with the systemic risks that this entails.
I believe that the creation of the European Banking Authority is essential in order to achieve an effective supervision model. However, many other steps need to be taken to prevent the truly immoral situations of the recent past, which have damaged economies, shareholders, depositors, taxpayers and the credibility of the system, from reoccurring.
I am therefore voting in favour of the choice of Mr Farkas as Executive Director of the European Supervisory Authority, and wish him a term of high quality in all respects.
in writing. - (IT) As a member of the Committee on Economic and Monetary Affairs (ECON), I carefully followed the entire process leading to the creation of the European Banking Authority. For this reason, I voted in favour of the appointment of Mr Farkas as its executive director. The European Banking Authority must be put in a position to be able to start carrying out the tasks assigned to it by Parliament some months ago. I sincerely hope that the Authority is provided with the human and economic resources it needs so as to ensure that its supervisory role is implemented seriously and precisely. During the hearing held in the Committee on Economic and Monetary Affairs, the new executive director convinced me and my colleagues of his competence and professionalism, as today's vote shows. An additional positive factor, which will benefit the process of European integration, is that the new executive director comes from a Member State that only recently acceded to the European Union.
I voted in favour of the report on the appointment of Mr Farkas to the post of Executive Director of the European Supervisory Authority (European Banking Authority). Mr Farkas was the candidate selected by the Board of Supervisors of the European Supervisory Authority (European Banking Authority) and was heard, in accordance with the established procedures, by the Committee on Economic and Monetary Affairs. All of the data presented for this option, and on which my decision was based, indicates that the criteria laid down within Article 51(2) of Regulation (EU) No 1093/2010 were met, and so I am happy with the appointment of Mr Farkas.
Under this resolution, Parliament has approved the appointment of Mr Farkas to the post of Executive Director of the European Supervisory Authority (European Banking Authority). I would like to wish him every success in performing the duties which are entrusted to him.
I am in favour of this appointment because all the legal procedures have been carried out, including a rigorous Curriculum Vitae assessment.
The European Insurance and Occupational Pensions Authority (EIOPA), which was created on 1 January 2011 under the Regulation of the European Parliament and of the Council of 24 November 2010, is tasked with promoting supervisory convergence and advising the European Union institutions on matters pertaining to the regulation and supervision of insurance, reinsurance and occupational pension schemes. The European Insurance and Occupational Pensions Authority has selected the Spaniard Carlos Montalvo, who worked as Acting Secretary General at the forerunner to the new authority, to be its first Executive Director. The European Parliament has to approve the selection in order for it to be valid. I have voted in favour of the appointment of Mr Montalvo.
I support the appointment of Mr Montalvo to the post of Executive Director of the European Supervisory Authority (European Insurance and Occupational Pensions Authority), based on his selection by the Board of Supervisors of the European Banking Authority.
One of the lessons learned from the crisis was the need to create independent European agencies for monitoring the banks and insurance in the financial markets. These agencies will not replace national supervisory agencies, but will work with them, exercising their mandate for prudence and systemic risk analysis in order to prevent a new crisis of the proportions of the one we are faced with at present from striking European states once more.
Now that Parliament has approved the appointment of the Executive Director of the European Supervisory Authority (European Insurance and Occupational Pension Authority), I wish him every success in the important role that he is taking on.
in writing. - (LT) I agreed with this document, because at its meeting of 17 March 2011, the Committee on Economic and Monetary Affairs heard the candidate selected by the Board of Supervisors of the European Supervisory Authority (European Insurance and Occupational Pensions Authority), and it was decided that Carlos Montalvo fulfils the criteria set out in Article 51(2) of Regulation (EU) No 1094/2010), and the appointment of Carlos Montalvo as Executive Director of the European Supervisory Authority (European Insurance and Occupational Pensions Authority) was approved.
in writing. - I voted for this resolution, which approves the appointment of Carlos Montalvo as Executive Director of the European Supervisory Authority (European Insurance and Occupational Pensions Authority).
in writing. - (PT) The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Models of supervision have had a national perspective and have not adapted to the globalisation that has occurred within the financial system, in which various financial groups conduct their operations across borders, with the systemic risks that this entails. The creation of a European authority for the insurance and occupational pensions sector is therefore essential in order to achieve an effective supervision model, alongside many other monitoring mechanisms, to be decided on and implemented as a matter of true urgency. I am therefore voting in favour of the choice of Mr Montalvo as Executive Director of the European Supervisory Authority (European Insurance and Occupational Pensions Authority), and I wish him every success in carrying out his office.
Today's favourable vote sees us add another important piece to the European supervisory structure that Parliament has felt it so important to support since the start of the current legislature. During the hearing held last week in the Committee on Economic and Monetary Affairs, the new executive director demonstrated his competence and knowledge of the sector and the problems that he will have to deal with. Additionally, I do not think that the fact that the top two positions at the European Insurance and Occupational Pensions Authority (EIOPA) are being filled by people that had the same role in the preceding organisation will be a problem. Indeed, I am confident that the new powers granted to EIOPA will ensure that its managers will be able to carry out their task as well as possible.
I voted in favour of the report on the appointment of Mr Montalvo to the post of Executive Director of the European Supervisory Authority (European Insurance and Occupational Pensions Authority).
Mr Montalvo was the candidate selected by the Board of Supervisors of the European Banking Authority (European Insurance and Occupational Pensions Authority) and was heard, in accordance with the established procedures, by the Committee on Economic and Monetary Affairs. All of the data presented for this option, and on which my decision was based, indicates that the criteria laid down within Article 51(2) of Regulation (EU) No 1094/2010 were met, and so I am happy with the appointment of Mr Montalvo.
Under this motion for a resolution, Parliament has approved the appointment of Mr Montalvo to the post of Executive Director of the European Supervisory Authority (European Insurance and Occupational Pensions Authority). I would like to wish him every success in performing the duties which are entrusted to him.
I am in favour of this appointment because all the legal procedures have been carried out, including a rigorous Curriculum Vitae assessment.
The European Securities and Markets Authority (ESMA), established on 1 January 2011 by the 24 November 2010 regulation of the European Parliament and of the Council, is designed to help maintain the stability of the financial system of the European Union by safeguarding the integrity, transparency, efficiency and orderly functioning of financial markets, and by strengthening investor protection. ESMA has appointed Mrs Ross, a German former economist at the Bank of England, as its first Executive Director. The European Parliament should vote in favour of this nomination in order for it to come into effect. For my part, I voted in favour of Mrs Ross' nomination.
Since the financial markets have been badly affected by the crisis, there is an urgent need to restore confidence. To a large extent, this will depend on the role of the supervisory authorities, which will have to carry out their mandates competently and effectively so as to pass on the necessary confidence to investors and companies.
It is in this context that the European Securities and Markets Authority has been created, which, while not claiming to replace national supervisory agencies, will have an important part to play in the new European supervisory framework. Therefore, it is important that this agency begins operation soon.
Now that Parliament has approved the appointment of the Authority's Executive Director, I wish him a successful term.
in writing. - (LT) I agreed with this document, because at its meeting of 17 March 2011, the Committee on Economic and Monetary Affairs heard the candidate selected by the Board of Supervisors of the European Supervisory Authority (European Securities and Markets Authority), and it was decided that Verena Ross fulfils the criteria set out in Article 51(2) of Regulation (EU) No 1095/2010), and the appointment of Verena Ross as Executive Director of the European Supervisory Authority (European Securities and Markets Authority) was also approved.
in writing. - I voted for this resolution, which approves the appointment of Verena Ross as Executive Director of the European Supervisory Authority (European Securities and Markets Authority).
The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Supervision models had a national perspective and did not adapt to the globalisation that has occurred within the financial system, where various financial groups conduct their operations across borders, with the systemic risks that this entails.
The creation of the European Financial Markets Authority is essential to achieving an effective supervision model. However, many other steps need to be taken to prevent the truly immoral situations of the recent past, which have damaged economies, shareholders, depositors, taxpayers and the credibility of the system, from recurring.
I am therefore voting in favour of the choice of Mrs Ross as Executive Director of the European Securities and Markets Authority, and wish her a term of high quality in all respects.
I voted in favour of the appointment of Mrs Ross as Executive Director for a number of reasons. The recent legislative acts we have adopted, or will be called to adopt, grant a huge range of powers in terms of supervision, analysis and evaluation. Just think, for example, of the various technical standards that the authority is asked to evaluate and bring to the attention of the Commission for approval. For this reason, it is important for the European Securities and Markets Authority (ESMA) to be capable of starting work as soon as possible in order to begin carrying out the mandate granted to it by Parliament last year. Lastly, I applaud the fact that a woman has been appointed to one of the highest-profile roles, not only for gender reasons but because of her excellent curriculum vitae. As with the other two authorities, I hope that this one is put in a position - in terms of budget, structures and human capital - to function as well as possible.
I voted in favour of the report on the appointment of Mrs Ross to the post of Executive Director of the European Supervisory Authority (European Securities and Markets Authority). Mrs Ross was the candidate selected by the Board of Supervisors of the European Banking Authority (European Securities and Markets Authority) and was heard, in accordance with the established procedures, by the Committee on Economic and Monetary Affairs. All of the data presented for this option, and on which my decision was based, indicates that the criteria laid down within Article 51(2) of Regulation (EU) No 1095/2010 were met, and so I am happy with the appointment of Mrs Ross.
Under this motion for a resolution, Parliament has approved the appointment of Mrs Ross to the post of Executive Director of the European Supervisory Authority (European Securities and Markets Authority). I would like to wish her every success in performing the duties which have been entrusted to her.
I am voting in favour as there is now greater commitment. However, it is important to maintain the focus on the connection with the Europe 2020 objectives; on an approach based on 'sustainability and responsibility', not simply 'austerity', as the Council is suggesting, and on the new needs arising from the Treaty of Lisbon, without putting existing, successful programmes at risk.
Above all, the EU 2012 budget should promote growth and high-quality employment, and help to implement the Europe 2020 Strategy.
in writing. - I voted against the Balzani report on General guidelines for the preparation of 2012 budget because it believes that the Europe 2020 Strategy will pull Europe out of the economic downturn, when what the nations of Europe really need is to be freed from the dead hand of EU overregulation and overtaxation. This 2020 Strategy is not a cure for the problems of the economies.
In addition, the report claims that European solidarity and economic development will be threatened by a reduction of the budget. The European budget has become an expensive luxury that the citizens and taxpayers of Europe cannot afford. Calling for a small increase or a freeze is derisory - that is why I voted against a freeze - when what is really needed is a sharp cut in the budget to give the taxpayer a break.
In the current financial, economic and social crisis, the European institutions are duty-bound to follow the example of Member States in adopting austerity measures. That is why I voted in favour of this report which provides for a strict 2012 budget for the European Parliament. This budget should still enable Parliament to achieve the objectives set by the EU while using 'the least possible resources'. This budget will be established within the context of Europe 2020, a strategy that should help Europe come out of the crisis stronger.
in writing. - (LT) I voted in favour of this report. The priority objectives set in the Europe 2020 Strategy (promoting employment, improving public spending on innovation, research and development, meeting our climate change and energy objectives, improving education levels and promoting social inclusion) should help Europe recover from the crisis and come out stronger, through smart, sustainable and inclusive growth. Some consistency must be ensured between achieving these objectives and the funding allocated to them at European and national level. We must endow the EU with the necessary financial means to be able to respond adequately to growing global challenges and to defend and promote its common interests and ensure that the economies of the Member States enjoy a speedy recovery.
in writing. - (RO) I voted for Francesca Balzani's report because, in line with this document, I think that the European Union's 2012 budget must be drawn up with the aim of pursuing the Europe 2020 Strategy's targets. In spite of the current economic and financial crisis, it is now important for us to lay the foundations for sound, future economic growth through investments in education, research and development, innovation and SMEs. These areas provide the basis for the EU's progress and competitiveness and must be developed from the perspective of creating jobs and increasing territorial and social cohesion. I want to stress that we must not reduce the funding in these areas and it is vital for us to monitor constantly that the available resources are being managed with the utmost efficiency. I also believe that there is fundamental synergy between national budget priorities and the EU budget. I wish to take this opportunity to welcome President Herman Van Rompuy's efforts as part of the European Semester to tighten EU Member States' discipline by promoting clear targets which are measurable and realistic for every country. Parliament is the most democratic European institution, directly representing EU citizens' interests. This is why I insist that Parliament should be much more actively involved in the European Semester exercise.
in writing. - (NL) I cannot endorse the Balzani report. The first reason is the call for the introduction of a type of EU tax. The second reason concerns the economic crisis and the painful interventions being undertaken by Member States. The EU, too, must make efforts to ensure that its budget does not continue to run out of control and that it carries out the necessary cuts. With this in mind, I advocate a dynamic approach to tackling the ever growing gap between annual appropriations and the amounts being paid out. Limiting appropriations would lead to payments and appropriations becoming more closely aligned. I realise that multiannual programmes which are coming to an end because of the 2007-2013 Multiannual Framework will entail an increase in payments. I propose in that regard that, where some increase in payments is inevitable, it is offset by significantly lower appropriations. This also applies to budget lines for which implementation is lagging behind. These measures provide a logical and persuasive step towards a more realistic budget in difficult economic times.
I would like to emphasise how important this report is as the European Union's 2012 budget will help revitalise the European economy. At the same time, next year's EU budget must be the main instrument to bring about the European economy's recovery, with great importance being attached to employment, economic governance and growth. I think that the 2012 budget must help implement the EU 2020 Strategy's five objectives: employment, innovation, research and development, climate change and energy, education and social integration. The EU budget is a budget for investment and 2012 is the sixth year in the current 'financial outlook' (2007-2013), with projects rolling out at a regular rate, which results in an increase in payment levels as the work is carried out. In my view, an increase in payment levels is predictable in 2012.
I voted in favour of the general guidelines for preparing the 2012 budget. I believe that the Community budget for 2012 should be one of the main tools in helping the EU to recover from the crisis and come out of it stronger, focusing on employment, economic governance and growth.
Employment, innovation, research and development, climate change and energy, and training and social inclusion are the five objectives that should guide the drafting of the EU 2012 budget. This will allow Europe to experience intelligent, sustainable and inclusive growth.
in writing. - I voted against the Balzani report on General guidelines for the preparation of 2012 budget because it believes that the Europe 2020 Strategy will pull Europe out of the economic downturn, when what the nations of Europe really need is to be freed from the dead hand of EU overregulation and overtaxation. This 2020 Strategy is not a cure for the problems of the economies. In addition the report claims that European solidarity and economic development will be threatened by a reduction of the budget. The European budget has become an expensive luxury that the citizens and taxpayers of Europe cannot afford. Calling for a small increase or a freeze is derisory - that is why I voted against a freeze - when what is really needed is a sharp cut in the budget to give the taxpayer a break.
in writing. - I voted against the Balzani report on general guidelines for the preparation of 2012 budget because it believes that the Europe 2020 Strategy will pull Europe out of the economic downturn, when what the nations of Europe really need is to be freed from the dead hand of EU overregulation and overtaxation. This 2020 Strategy is not a cure for the problems of the economies. In addition, the report claims that European solidarity and economic development will be threatened by a reduction of the budget. The European budget has become an expensive luxury that the citizens and taxpayers of Europe cannot afford. Calling for a small increase or a freeze is derisory - that is why I voted against a freeze - when what is really needed is a sharp cut in the budget to give the taxpayer a break.
in writing. - (SV) We share the committee's view that the difficult economic situation across the Union makes it more important than ever to ensure proper implementation of the EU budget, quality of spending and optimal use of existing Community financing. We welcome the call for ambitious proposals for the EU's own resources and believe that the focus should in general be placed on those budget appropriations that are important for achieving results within the Europe 2020 Strategy. We also supported the amendment that called for every increase in a budget line to be matched by a reduction in another line. However, as this amendment was not voted through and, moreover, the adopted text contains the statement that lowering the level of the EU budget could 'harm European solidarity', we have chosen to abstain in the final vote.
I voted in favour of the report on the drafting of the 2012 budget as I believe that, given the difficult economic situation throughout the EU, it has never been so important to ensure the proper performance and quality of the budget expenditure and optimal use of existing EU funding. The Community budget should be one of the main tools in helping the EU to recover from the crisis and come out of it stronger, focusing on employment, economic governance and growth.
in writing. - I voted against the Balzani report on General guidelines for the preparation of 2012 budget because it believes that the Europe 2020 Strategy will pull Europe out of the economic downturn, when what the nations of Europe really need is to be freed from the dead hand of EU overregulation and overtaxation. This 2020 Strategy is not a cure for the problems of the economies.
In addition the report threatens with the prejudice a reduction of the budget would have on European solidarity and economic development. The European budget has become an expensive luxury that the citizens and taxpayers of Europe cannot afford. Calling for a small increase or a freeze is derisory when what is really needed is a sharp cut in the budget to give the taxpayer a break.
This report sets out the priorities for Parliament to follow in preparing and discussing the 2012 budget, taking into account the start of the trialogue at the end of this month.
This report is groundbreaking, given its imminently political content: it seeks to highlight and step up the important discussions that are taking place in the European institutions and the Member States on all items in the economic governance package. It is also aimed at drawing attention to the impact and importance that the 2012 budget may have in meeting the objectives of the EU 2020 Strategy for growth and sustainable job creation across the EU.
Parliament is sending an important political message to the European institutions and the Member States about its firm commitment to strengthening economic governance and fulfilling the objectives set out for growth and employment.
in writing. - (PT) I agree with the EU 2020 Strategy as it advocates stronger economic governance and the provision of the funds needed to implement its seven key actions. The EU 2020 objectives will only be achieved if there is strong governance and European coordination, and if the Member States make the investment needed to carry out their actions. However, this strategy can only be fully achieved if there is a new multiannual financial framework. This report neglects to mention the importance of cohesion policy even once. It also omits any mention of agriculture. However, about 80% of the budget is for the cohesion policy and agriculture. Young people do not get a single mention in the report either, which is incomprehensible. This is the priority for the current budget proposed by the Group of the European People's Party (Christian Democrats) (PPE). Moreover, young people feature in the five objectives of the Europe 2020 Strategy. The objectives of reducing school dropout levels to below 10% and ensuring that 40% of young people aged between 30 and 34 have a university degree also pertain only to young people. However, I hope that the 2012 budget will contribute to sustainable growth in the EU, enhance competitiveness and promote employment.
This is one of those times when the objective of economic and social cohesion should demand a completely different vision and content from the EU budget.
At a time when inequalities between the Member States are worsening, the Community budget should be at the service of real convergence. It should promote economic growth, the creation of jobs with rights, the promotion of progress and social welfare, the eradication of poverty and social exclusion, and environmental preservation. At the very least, this would require funds to be doubled, based on a greater contribution from countries with a higher GDP per capita. This should be followed by a fair and balanced distribution of funds, focusing on countries with greater difficulties.
We disagree with a budget that focuses on supporting the reconstruction of monopolies and the growing militarisation of the EU, on the liberalisation in numerous sectors of economic activity and the lack of job security, as advocated by the EU 2020 Strategy. This path will accentuate existing economic, social, regional and national differences, and will not resolve the problems of unemployment and poverty. We therefore voted against.
Since the beginning of the year, the Committee on Budgets has been drafting the European Parliament's priorities for the 2012 EU budget. Parliament's position, which is necessary for talks with the EU Council, will be formulated on the basis of these priorities. It would appear that this year's conciliation between Parliament and the Council will be even more challenging than was the case in 2010. The Council, which is opposed to any increase in the EU budget, has already announced its own savings plan, which is rather convenient, since it concerns budget lines which have not been fully exploited to date. At the same time, Parliament is in favour of an increase in the 2012 budget, but only in line with the Eurostat inflation rate. The latter is an objective rate which we cannot vote upon, as some people seem to believe. How can the European Parliament justify the proposed increase?
Firstly, implementation of the Europe 2020 Strategy, including the twin goals of increasing education and employment levels. Without adequate funding, these goals will remain defunct, and Europe 2020 will follow in the footsteps of the renowned and ineffective Lisbon Strategy.
Secondly, the EU budget is already bursting at the seams; the European External Action Service, the Galileo system, the Solidarity Fund and the Globalisation Fund are generating expenditure which it was impossible to predict six years ago, when the current financial perspective was negotiated.
While on the subject of rational expenditure, I would also call upon Members of this House to take a critical look at the 'buildings policy', which we cannot afford. One example of this would be the increase in office space announced for Brussels.
Here we are at the start of a difficult negotiation between Member States on the 2012 budget while, in the background, the debate is already underway on the post-2013 financial perspectives. At this time of crisis, it will be necessary throughout the budgetary process to reiterate our expectations with regard to European policies. Unlike some Council members who consider the EU to be an additional cost, an expense to be reduced at the risk of pitting current and future policies against each other, Parliament, through the resolution on general guidelines for the preparation of the 2012 budget, has reiterated its vision of the Union as a vector of added value and an ally of Member States in implementing ambitious policies. Furthermore, I voted in favour of the resolution presented by Mrs Balzani because of its consistency and the clear political message it carries, calling for the adoption of a budget that is consistent with the objectives for employment and growth of the EU 2020 Strategy. Finally, I took advantage of the debate in plenary to challenge the Commissioner for Financial Programming and the Budget on the urgent need for a communication on the implementation of new own resources, which, I hope, will carry this debate forward.
in writing. - (LT) I agreed with this document, because under the auspices of enhanced European economic governance, the European Semester mechanism and Europe 2020 Objectives, the 2012 budget must boost growth and employment. The Europe 2020 Strategy should help Europe recover from the crisis and come out stronger, through smart, sustainable and inclusive growth based on the five EU headline targets, namely promoting employment, improving the conditions for - and public spending on - innovation, research and development, meeting our climate change and energy objectives, improving education levels and promoting social inclusion, in particular through the reduction of poverty. The difficult economic situation across the Union makes it more important than ever to ensure proper implementation of the EU budget, quality of spending and optimal use of existing Community financing. The EU budget has an instrumental role to play in helping the EU to exit the current economic and financial crisis through its capacity as a catalyst to boost investment, growth and jobs in Europe.
in writing. - I welcome this report, which is of the opinion that the EU budget brings added value to national public expenditure when initiating, supporting and complementing investments in those policy areas which are at the core of Europe 2020. The European Parliament believes, moreover, that the EU budget has an instrumental role to play in helping the EU to exit the current economic and financial crisis through its capacity as a catalyst to boost investment, growth and jobs in Europe; takes the view that the EU budget could at least mitigate the effects of current restrictive national budgetary policies while supporting the efforts of national governments; stresses also that, given its redistributive nature, lowering the level of the EU budget may harm European solidarity and have an adverse impact on the pace of economic development in many Member States; believes that a purely 'net contributor'/'net beneficiary' approach does not take due account of spill-over effects between EU countries and therefore undermines common EU policy goals.
In order to tackle the current economic and financial crisis it is essential to promote inclusive, sustainable European growth, aligning the European Union's budget with its main objectives. This report identifies a number of guidelines that will help to: promote employment; improve public expenditure on innovation, research and development; meet our climate change and energy objectives; improve education levels; and promote social integration. The European Semester, a new mechanism to strengthen European economic governance, should provide the chance to determine the best way to achieve these goals. It is essential to guarantee a certain level of coherence between the attainment of the results in question and the resources assigned to them at EU and national level, thereby improving synergies between European and domestic public investments. The European budget represents real added value, thanks to its ability to function as a catalyst to boost investment, growth and employment. The appropriations already planned must be kept at a suitable and flexible level of expenditure. Otherwise, their reduction would lead to the failure of the Europe 2020 Strategy. We call on the Commission to develop ambitious proposals for the provision of new own resources, based on a comprehensive impact assessment, in order to bolster competitiveness and economic growth.
I am in favour of the report by Mrs Balzani on the guidelines for the 2012 budget which, with the 2013 budget, will be consolidation budgets aimed at reflecting the Member States' spending cutbacks and setting a benchmark for amounts that will be established in the next financial framework. The contribution of the Group of the European People's Party (Christian Democrats) to the guidelines for the 2012 budget was based on the concept of responsibility, which means pursuing the aims of economy, efficiency and effectiveness using as little as possible of the available resources. The 2020 Strategy is based on important priorities - namely research, innovation, development and growth - that were not initially contained in the report by Mrs Balzani, but which have been strongly emphasised by the PPE Group, as well as achieving the employment objectives initially set out. The Union's priorities in the budget require adequate financing and it is also important to ensure flexibility between the expenditure headings in order to more effectively counter the problems linked to the economic crisis, as well as to propose a budgetary framework that includes own resources.
The Community budget for 2012 is the main tool for the EU to recover from the crisis and come out of it stronger, focusing on employment, economic governance and growth. The adoption of these general guidelines is an example of this. Employment, innovation, research and development, climate change and energy, training, and social inclusion are the five objectives which should form the focus for the drafting of the EU 2012 budget.
Based on these five objectives, the Europe 2020 Strategy should help Europe to recover from the crisis and emerge from it stronger, through 'smart, sustainable and inclusive growth'. We must therefore oppose any attempt to limit the budget allocations for achieving the high-ranking objectives and flagship initiatives of the Europe 2020 Strategy.
in writing. - The key requirements for the draft resolution on the EU general budget for 2012 are ensuring sufficient resources for the implementation of the EU-2020 Strategy and enhanced cooperation between European and national budgets. The 2012 EU budget should boost growth and high-quality employment, and start implementing the EU 2020 objectives. The motto for deciding on the EU 2012 budget should therefore be 'sustainability and responsibility' rather than 'austerity'.
Although I voted 'for', I would like to stress that the budget should be distributed so that financial resources are used for the benefit of citizens in the Member States and not for the benefit of financial and political groups, as it is currently the case in Latvia, where officials distribute EU funds among their acquaintances and friends!
in writing. - (DE) The report on the 2012 budget refers to the Europe 2020 Strategy, which once again contains lofty goals that no one expects to meet. The fact is that the precarious budgetary situation of some Member States that have lived it up in the past has become a financial millstone around the necks of the other Member States in connection with the rescue package. It then often only needs something trivial to tighten the noose. These fundamental requirements make it all the more important not only for the 2012 budget to be correctly executed - in which regard we must not overlook the fact that budgetary control still leaves a great deal to be desired - but also for us to manage our resources in an economical way. The reference here to 'adequate financing' of the Europe 2020 Strategy, when billions from the EU budget are still mysteriously disappearing and available opportunities for potential savings, for example in relation to the jungle of EU agencies or the locations for Parliament, are not utilised, represents a waste of European taxpayers' money. On the basis of this conviction, I voted against the report.
in writing. - (DE) The current euro crisis underlines the central importance of a correct and economical budgetary policy. The increase in funds on grounds that this is required for the Europe 2020 Strategy is something I reject, as for one thing the strategy is unachievable and for another it has inappropriate goals: for example the massive increase in the number of academics, when we actually have a shortage of specialist staff. Instead, we should utilise the numerous potential opportunities for savings, whether in relation to the decentralised agencies, the two locations of the European Parliament or the pre-accession aid for Turkey. I therefore voted against this report on the 2012 budget.
As every year, we, along with other institutions, will be asked to adopt the EU budget. In view of this, I have voted in favour of the report on the general budget for 2012 because I agree with the main guidelines defined, namely: incentivising funds to promote growth and overcome the economic crisis by following the Europe 2020 Strategy; giving greater consideration to the European Semester as the ideal instrument for coordinating economic policies; not leaving room for differing availability in different sectors but using only the flexibility mechanisms of available funds by establishing a serious and rigorous management of the resources available for the allocation of funds.
I voted in favour of the report on general guidelines for the preparation of the 2012 budget. The general principles and targets set out in the report are on the right lines, in emphasising that forthcoming EU budgets must focus on policies to boost employment and national economies (the total EU budget for implementing flagship initiatives up to 2020 is estimated at EUR 1.8 trillion). Nonetheless, it is important to point out at every opportunity that the sine qua non to achieving the targets set in the Europe 2020 Strategy is their endorsement by the Member States. Unfortunately, according to the Commission's findings, national plans to date do not safeguard basic priorities of the strategy, such as increasing employment to 75% in 2020 from its current level of 69%.
I voted in favour of this report on the general guidelines for preparing the 2012 budget. This is a budget for 2012 under the auspices of stronger economic governance, the European semester mechanism and the Europe 2020 objectives to encourage employment.
Given that the Europe 2020 Strategy should help Europe to recover from the crisis and emerge from it strengthened through smart, sustainable and inclusive growth, based on the EU's five top objectives - namely by promoting employment; improving conditions and expenditure for innovation, research and development; meeting our targets in the areas of climate change and energy; improving levels of education; and promoting social inclusion, in particular by reducing poverty - I agree with the recommendations presented in this report, in order to fully attain these five objectives.
I also agree with the rapporteur that there must be consistency between the achievement of these goals and the funding allocated to them, and the new mechanism for enhanced economic governance in the EU should be an opportunity to study how best to accomplish these five objectives.
I voted in favour of this report, which sets out the general guidelines for the drafting of the 2012 budget, with a view to the trialogue on this subject, scheduled for 30 March 2011. On that matter, allow me to emphasise the need to properly assess the impact that the budget will have on the achievement of the EU's objectives and the implementation of the EU 2020 Strategy, as well as the role that budgetary policy should play in the area of investment, growth and employment.
in writing. - (DE) It was not possible to give a roll-call vote on paragraph 29, as I was actively prevented from doing so by the usher.
in writing. - A 2012 budget under the auspices of enhanced European economic governance, the European Semester mechanism and Europe 2020 objectives to boost growth and employment
1. Takes the view that the Europe 2020 Strategy should help Europe recover from the crisis and come out stronger, through smart, sustainable and inclusive growth based on the five EU headline targets, namely promoting employment, improving the conditions for - and public spending on - innovation, research and development, meeting our climate change and energy objectives, improving education levels and promoting social inclusion, in particular through the reduction of poverty; recalls that the Member States themselves have fully endorsed these five targets;
2. Points out that some consistency must be ensured between achieving these objectives and the funding allocated to them at European and national level; insists that EU budgetary policy must be in line with this principle; takes the view that the European Semester, as a new mechanism for enhanced European economic governance, should afford an opportunity to consider how best to deliver on these five headline targets;
This report outlines the general guidelines of the European Parliament on the 2012 budget and I believe that the text promotes sustainable growth to help overcome the economic crisis. Its redistributive approach consists of added value to the future public expenditure by Member States. According to financial planning by the Commission, the amount of committed funds will reach the sum of EUR 147.88 billion. In that regard, my country is in favour of strict management of resources in a context of expenditure restraint, especially in administrative costs, in line with the austerity policy implemented in its national budget. I hope now that the redistribution of available resources aimed at optimising their allocation is carried through to the end, in order to counter the effects of the international crisis that we are all experiencing in our daily lives.
in writing. - On the budget vote for 2012 (General Guidelines) I voted to freeze the budget and against any indication of additional spending because of the coming into force of the Treaty of Lisbon. I believe the budget set to be adequate to the commitments set out under the Treaty as currently planned.
I am not in favour of this report as the final version with the votes on the amendments is manifestly unfair, as it allows migrant workers to remain legally unprotected in some important areas such as social security. The EU should not allow this kind of treatment; when it comes to human rights, the EU should be a model.
in writing. - (LT) I voted in favour of this resolution on a single application procedure for a single permit for third-country nationals to reside and work. This document establishes a single application procedure for third-country nationals who wish to be admitted to the territory of a Member State in order to work there, and offers them a secure legal status. This will undoubtedly simplify the often complex administrative procedures for receiving economic migrants. I agree with the rapporteur's position that one of the best ways of combating illegal immigration and undeclared work is to develop balanced legal immigration channels which meet the needs of our labour markets. Economic immigration is a reality on which we must impose order, but it is also a necessity in view of the demographic and economic challenges which the EU will face in the near future. It is important to note that this proposal does not stipulate the conditions for admitting third-country nationals. Member States retain the power to decide these conditions and to set the number of migrants that they wish to admit to their territory for employment purposes. It is time for the European Union to legislate on economic immigration in order to establish an approach common to the 27 Member States. The changes brought about by the Treaty of Lisbon have made this progress possible, and it is now up to us to make it a reality.
The European Union, a symbol of human rights around the world, must guarantee fair treatment of third-country nationals residing in its territory and establish an inclusive policy towards them. It has therefore been necessary to harmonise Member States' national laws relating to the admission and residence of those third-country nationals. That is why I voted in favour of this text which should help simplify admission procedures, fight against the unfair competition that takes place at the expense of European workers, and establish better control in the fight against illegal immigration and undeclared work.
in writing. - (RO) I voted for this text because I think that the European Union needs uniform administrative procedures for dealing with third-country immigrant workers. Adopting this act will have a significant beneficial impact. It will reduce public sector expenditure, discourage illegal immigration and ensure fair rights for third-country nationals wishing to work in the European Union. Economic immigration is a necessity which must be encouraged in a controlled manner, given the demographic and economic challenges which the European Union is going to face. Let us not forget that the progress made by countries such as the United States, Canada or Australia is due to immigrants. They belong to an extremely dynamic social group which brings additional enthusiasm and a fresh outlook in their approach in their adoptive societies, making the latter more competitive. In this respect, we must ensure that the conditions exist to allow them to work legally and that they have the chance to fulfil their dreams without being obstructed by pointless red tape. I would also like to hope that in the very near future, the issue of access to the entire European Union labour market for citizens from the Member States of Romania and Bulgaria as well will be resolved once and for all.
Europe is facing the demographic problem of its aging population, and so it needs to look for manpower, which makes an important contribution to economic development, an increase in competitiveness and the vitality of the European economy. Europe will have to respond to its current and future manpower needs and provide a means to combat the exploitation and discrimination that workers often suffer.
By creating a single application procedure for third country nationals who are seeking admission to the territory of a Member State in order to work there, and offering them a secure legal status, this draft directive responds to these needs and also simplifies the often complex administrative process.
The power to determine the number of migrants seeking admission to their territory for the purposes of paid employment and the conditions for this admission continue to be the responsibility of the individual Member States. For all the above reasons, I voted in favour of this report.
We have been talking for years now about creating a single permit for nationals of third countries who wish to live and work in a Member State. It was a commendable initiative at the beginning, but the text as it is contradicts the stated goals: it is both discriminatory, because the basic principle of equal treatment for all is not respected, and restrictive, since several categories of workers are excluded. Despite the improvements made since December 2010, there is a continued fear of social inequality among nationals of third countries. What is more, by voting in favour of the proposed 'single permit' for third-country nationals, the European right is voting for an immigration policy that is both discriminatory and restrictive. The text as it stands does not provide for equal treatment for all workers in terms of working conditions and social rights. It creates different categories of workers, by nationality and by type of contract, and this is simply unacceptable. We cannot compromise on equal treatment. We should say 'yes' to a common immigration policy, and 'yes' to a genuine single European permit, but we do not want a policy that is restrictive and therefore discriminatory.
in writing. - (BG) I voted in favour of the proposal for a single application procedure for a single permit for third-country nationals to reside and work in the territory of a Member State because I think that the growing wave of immigration to the EU needs adequate regulation. The administrative requirements for admitting third-country citizens to work in the EU are excessively complicated and vague. Introducing a single-permit system will help improve the whole procedure, making it more efficient and far cheaper. We should not forget either that creating a single document will make it easier for local authorities to carry out checks on citizens arriving in the EU. Last but not least, I must say how pleased I am that the text voted on was supported by my fellow Members because it is designed to guarantee social and economic rights for immigrant workers, with the aim of avoiding social dumping or unfair competition inside the EU.
in writing. - (LT) I voted in favour of this report, because the directive on a single permit for third-country nationals to reside and work should be a general framework directive on rights for third-country workers, because only then will this European legislative act be able to contribute to the European Union goal of a common migration policy. Unfortunately, the position adopted by the European Parliament today on the directive on a single permit to reside and work has not improved the Commission's proposal for this directive. It has not been accepted that immigrant workers from third countries, who arrive here legally and do the same work as European Union workers, should enjoy the same rights and working conditions as local workers. It should be understood that legal migrant workers make a contribution to the EU economy through their work and the taxes and social security contributions they pay, therefore they must be guaranteed the same minimum rights and be treated in the same way in the labour market. I would like to stress that it is impossible to create a two-tier labour market, either within the European Union itself or outside. We cannot allow the creation of an underclass of workers in the EU labour market that faces discrimination and does not enjoy any rights or any guarantees, because this would lead to the erosion of all the social standards that have hitherto been won.
Adopting the directive on introducing a single procedure for third-country citizens to obtain a work permit for the EU will simplify considerably the system which is currently decided on by each Member State. Two separate procedures entail a longer period for processing applications and higher administrative costs. This one-stop shop system will make the administrative procedure simpler, less expensive and quicker. In actual fact, issuing a single document will also make it easier to check on people admitted to a Member State and authorised to work there. This document will have the residence permit format common to all Member States. Member States will also be able to decide to introduce an additional document which will be of a purely informative nature. This will help supplement the information contained in the single permit, thereby facilitating monitoring. We are therefore dealing with advantages for every party involved - immigrants, employers and national administrations. Establishing a single application procedure will simplify the often complex administrative procedures for admitting economic migrants. This would provide an adequate response to the labour challenges which the EU is facing and will continue to face.
in writing. - (CS) The benefit of the approved directive lies in the fact that it creates a unified approach to handling applications from third country citizens for permits to live and work in a Member State, and provides workers from third countries who are legally residing in the EU with a common set of minimal rights. The horizontal and framework character of the directive is unfortunately violated by the exemptions from the scope of the directive and variations regarding the rights of certain specific population groups. There has been an undermining of the principle of equal treatment for all third country workers legally working in the Union compared to EU citizens. This equality should be an expression of recognition of the benefit migrant workers bring to the EU economy through their work and also through their payment of taxes and social contributions. The accompanying effect should be a restriction on unfair competition, making the practice of illegal employment more difficult and preventing third country workers from becoming victims of exploitation and social exclusion. Contrary to the Commission proposal, it is therefore necessary to ensure that no specific group is excluded from the scope of the directive, and particularly not the group comprising temporary workers. The directive must specify the conditions of entry into the EU and any concrete rights, but it must not create a barrier to a situation where all legal migrant workers can enjoy fair and equal treatment, but, on the contrary, should secure and guarantee such treatment.
This report marks a very important step for European Union legal migration legislation as it creates a single application procedure for third-country citizens. I welcome that the text adopted today makes no mention at all of the possibility of a Member State being able to introduce additional documents required by a third-country national to obtain a work permit. In addition, migrants will not become a burden on national social welfare systems because Member States will be able to decide that third-country citizens can have access to the social welfare system only after they have worked for a minimum of six months, while those who have come to study cannot claim these benefits. The one point which must be welcomed in this report is that it defines a set of common measures relating to third-country workers' rights, thereby facilitating the legal migration which the European Union needs. I welcome the call for Member States to produce correlation tables as this will enable us to verify the directive's proper transposition.
I voted in favour of this draft report which allows a single residence and work permit for legal immigrants, provides a 'single permit' for third-country nationals and grants them rights similar to those of EU citizens. I agree with this proposal, which is aimed at simplifying administrative procedures and ensuring equal treatment between EU and immigrant workers for a range of social rights, such as access to social security. This measure will facilitate legal immigration when it is necessary in order to meet the needs of the European labour market.
I voted against the directive on a 'single permit', because it is inspired by the Bolkestein Directive, which adopted the principle of the country of origin, thereby permitting different treatment of workers in respect of wages, terms, working times, social protection and so forth. The same approach is applied here to workers from 'third countries' outside the European Union. Different treatment has been adopted for European and non-European workers, thereby increasing competition between them and between foreign workers, depending on whether they are seconded or seasonal workers, students or residents. All these differences do is to increase exploitation and uncertainty. Despite moves by European trade unions and the progressive forces in Parliament to obtain full equality of rights for all workers, the text mainly reflects a compromise between the right and the socialists. The future directive will not apply to seconded workers or to students, will allow discrimination based on criteria such as knowledge of the language and will refuse family benefits to families of seasonal workers. Likewise, the call for the UN Convention on the Protection of the Rights of All Migrants and Members of Their Families has been removed.
This proposal is aimed at responding to the concerns expressed in the Stockholm programme in order to create flexible immigration policies to support the development and economic performance of the EU.
It is thus aimed and simplifying and harmonising the existing standards in the Member States by creating a single application procedure leading to one combined title encompassing both residence and work permit. This should make for a more efficient procedure and bring clear benefits for both employers and third-country nationals who want to immigrate to the territory of the Member States. It will ensure that these migrants have rights and obligations comparable to those of citizens of the EU in terms of working conditions, training and education, recognition of diplomas, social benefits, and so on. At the same time, it allows the lawfulness of their residence and employment to be monitored more easily.
I therefore voted in favour of the excellent report presented to us by Mrs Mathieu.
The European Parliament has voted in favour of the principle of creating a single work and residence permit for third-country nationals in a Member State. This procedure provides a set of common rights for these workers, particularly with regard to working conditions, such as working time and holidays. The text also sets out the principle of reimbursing pension contributions already made by workers who leave the EU, since they will be unable to receive their pensions after they retire. This text is problematic, however, since it reinforces the 'country of origin' principle for some categories of workers, a principle that was fought by the European left during the time of the famous 'Bolkestein' Directive. This principle creates a kind of two-speed labour market depending on the worker's origin, and contributes to a form of social dumping. There is a contradiction here: do we really want to protect the European social model, and should it exclude non-European workers, or should it take a universalist approach and stop discriminating against workers by giving them different rights? This text does not yet resolve this fundamental issue, which is why I decided to abstain from voting on the text.
in writing. - I voted against this report that seeks to establish unfair competition between EU workers and migrant workers coming to Europe. The 'single permit' directive, as amended today by Parliament at first reading, will apply to non-EU nationals seeking to reside and work in a Member State or who already reside legally in an EU country, with the exception of posted workers, seasonal workers, long-term residents and refugees, who will therefore not be covered by its anti-discriminatory provisions It is unacceptable that legal migrants coming to Europe to work are to endure worse working conditions than EU workers doing the same job. Once a migrant enters the EU and starts working, he stops being a migrant and becomes a worker. Therefore, he has the right to be treated as such, like any EU worker and regardless of his country of origin. There can be no exceptions. EU legislation must apply to all workers in the EU, regardless of their country of origin.
We have been talking for years now about creating a single permit for nationals of third countries who wish to live and work in a Member State. It was a commendable initiative at the beginning, but the text as it is contradicts the stated goals: it is both discriminatory, because the basic principle of equal treatment for all is not respected, and restrictive, since several categories of workers are excluded. In December 2010, Members of the European Parliament rejected the text for the first time. Despite the improvements made since then, there is a continued fear of social inequality among nationals of third countries. The text as it stands does not provide for equal treatment for all workers in terms of working conditions and social rights. It creates different categories of workers, by nationality and by type of contract, and this is simply unacceptable. We therefore voted against the final draft. We remain in favour of a single European permit, but we do not want a policy that is restrictive and therefore discriminatory.
The issue in question in this proposal is the introduction of a one-stage procedure to grant both employment and residency authorisation and the definition of a common set of rights to all nationals of non-EU countries who legally reside and work in the EU. This presupposes the existence of rules which are common to all Member States, something which would put an end to the current differences in approach of the various EU countries and which would make the process of giving legal status to workers quicker, more uniform and more transparent throughout the Union.
While the legal migration of labour, and above all qualified labour, helps to fight clandestine working and can improve the competitiveness of the economy and overcome existing shortages, we cannot forget that, during a period of economic crisis and vulnerability where unemployment is growing, labour migration policy must be flexible, as argued by the Commission, but must also be sustainable and reasonable.
in writing. - (PT) This report addresses an issue which needs to be discussed with increasing urgency. Indeed, the expected decrease in the number of Europeans making an active contribution requires the EU to open its borders to third-country nationals, so that they can live and work here; otherwise the current social security systems will fail.
In 2004, the Hague programme, which focused on the need to combat illegal migration, recognised that legal migration would play a vital role in the economic development of the EU. The Stockholm programme adopted by the Council on 10 and 11 December 2009 acknowledged that the migration of labour can increase competitiveness and economic vitality.
I therefore agree with the position expressed in this report on the proposal for a directive of Parliament and the Council on the regulatory amendment which is aimed at implementing a single procedure in order to grant authorisation to third-country nationals legally resident in one of the Member States, taking into account the demographic challenges which Europe is starting to face. Moreover, this is a process of simplification which is more efficient and economical.
The proposal for a directive on a single application procedure for a single permit for third-country nationals to reside and work in the territory of a Member State, hinting at alleged improvements in the situation of workers from these countries, may in fact represent an attack on the rights of workers in general.
Let us not forget that the proposal had its genesis in the country-of-origin principle established by the notorious Bolkestein Directive, which promoted the increase in inequalities between workers, particularly in terms of wages, and which was ultimately detrimental to all workers due to the pressure to level down working conditions. By attempting to establish disparities and differences in treatment between European workers and third-country workers, this proposal for a directive increases the segregation of immigrant workers and further weakens the situation for all workers, forcing them into a situation of greater instability. Basically, we may be facing an attempt to promote social dumping.
In our view it is necessary to strengthen the rights of all workers, including immigrants, seasonal workers and posted workers. We therefore regret that restrictive measures are being insisted upon following the rejection of the first version of this report...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
The adoption of the report on a single application procedure for a single permit for third-country nationals to reside and work in the territory of a Member State may constitute an attack on the rights of workers in general. The proposal has as its genesis the Bolkestein Directive, which established the country-of-origin principle, promoting an increase in divisions between workers, particularly in terms of wages, and which proved detrimental to all workers. By attempting to establish differences between European workers and third-country workers, this adds to the segregation of immigrant workers, widening differences in treatment and further weakening their living conditions through the vulnerability and instability of their working conditions.
This proposal for a directive may promote social dumping and make labour relations more unstable. In view of this, it is necessary to strengthen the rights of all workers, including immigrants, seasonal workers and posted workers. However, the struggle of the workers in many European countries, particularly in Portugal, meant that the proposal for a directive was rejected at the last plenary session of 2010. We regret the insistence on restrictive measures...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
in writing. - (DE) Although overall it would be good if a residence permit and a work permit could be issued together, the following questions remain unanswered and the following remarks are necessary:
1. Application of the Posting of Workers Directive must take priority and the principle of the application of the social legislation of the country of employment must always be regarded as fundamental.
2. No worker must be employed as legal 'cheap' labour under this measure, as this is damaging to our labour market and it is socially unjust.
3. The countries must carry out more checks in these areas.
After the report was initially rejected in plenary, the European right made mistakes in procedural manoeuvres, and has now shamefully contributed to the recognition of a two-speed job market that depends on the worker's origin; this will create social dumping and therefore exert a downward pressure on the level of protection of European workers, which is unacceptable. I therefore voted against the report which is nothing but an attack against the European social model. This text establishes exclusions and unequal treatment in social security, pensions and access to employment and training for legal migrant workers, which runs contrary to my values.
in writing. - (LT) The Hague Programme recognised that legal immigration would play an important role in economic development. It was with this in mind that it called on the Commission to submit an action plan to enable the labour market to respond rapidly to the constantly changing demand for manpower from abroad. The Stockholm Programme adopted by the European Council on 10 and 11 December 2009 expressed the view that labour immigration may increase competitiveness and economic vitality. In view of the considerable demographic challenges which the European Union will face in future, with growing demand for manpower, this new multiannual programme calls on Member States to adopt flexible immigration policies in order to support the Union's long-term economic development and performance. The provisions in the proposal have the advantage of conferring better protection on workers from third countries than is currently the case on the basis of international conventions only ratified by certain Member States. I abstained because the proposal does not state who may submit an application - the employer or the employee - and from which State an application may be made, and it was necessary to clarify this important issue. It also failed to stress the requirements of legal certainty and transparency of decision making by national authorities. These decisions have a strong impact on the lives of the people concerned and Member States, and they must therefore be taken in a way which is completely transparent. Any rejection decision must be duly substantiated, transparent and objective.
The draft resolution voted in Parliament today on the provision for a single application procedure for the issuance of a permit that would allow third-country nationals to reside and work in the territory of the Union represents a further step towards the harmonisation of national laws of Member States. Establishing the same legal immigration measures in all EU countries, setting out common procedures for those who intend to apply for admission to the territory of a Member State for employment, will allow the EU to meet the needs for workers in domestic labour markets by providing, through the establishment of equal rights, a tool to fight exploitation and discrimination. I believe, nevertheless, that Member States should be allowed, under certain conditions, to set limits to the capacity to accept citizens from non-EU countries and offer them a job in their area. Obviously, the proposal has the aim of combating illegal immigration and clandestine employment, but it can and should be interpreted as a useful contribution to the implementation of the Europe 2020 Strategy, allowing also simpler border control.
It has been some 20 years since the European Union established the internal market envisaged by the founding fathers. Its implementation has led to the increasingly advanced integration of a vast area of trade. However, that area still experiences unequal treatment between nationals of a Member State and those from third countries. This difference in treatment is a two-fold problem. It both penalises migrant workers, who do have the high expectations usually brought about by the social rights of Member States, and harms European workers who, faced with unfair competition, suffer from social dumping. The 'single permit' resolution, presented by Mrs Mathieu, specifically targets migrant workers' rights. It simplifies procedures by establishing a single permit for residence and work, and gives foreign workers rights and obligations comparable to those of European workers. The full establishment of the internal market is a powerful tool enabling Europe to return to growth, which is why I supported this text.
in writing. - I voted against this report because key paragraphs on posted workers, pension rights and social security were defeated.
in writing. - (IT) I voted in favour of this report, which returns to the House for the second time, because I believe that it is a good response to the considerable demographic challenges that the European Union will face in the coming years, establishing a single application procedure for third-country nationals who wish to be admitted to the territory of a Member State for work purposes and offering them a secure legal status.
Economic immigration is a reality that must be organised, but it is also a necessity with regard to the democratic and economic challenges which will face the European Union in the near future. Thus, immigration policy must be thought of as an instrument of adjustment regarding our workforce needs, thus contributing to the implementation of the Europe 2020 Strategy. From a technical point of view, the exclusion of seasonal workers and workers transferred within their company is justified by the presentation by the Commission of proposals for specific directives for these workers. However, as regards the exclusion of asylum seekers and persons benefiting from international protection, it is important to emphasise that the existing tools in these areas provide greater protection than the present proposal.
Now that this draft directive has been adopted, immigrant workers will have the same rights as national workers, at least in terms of remuneration and dismissal, health and safety in the workplace, working hours and holidays. This proposal is aimed at introducing a procedure to give a single residence and work permit to legal immigrants, and to grant them a common set of rights throughout the EU.
It is thus possible to simplify the procedures so that the national authorities can grant a single residence and work permit for legal immigrants, so that they can benefit from a set of rights similar to those of the workers in the Member State where they are living. However, the admission of immigrants for the purposes of work, and the number of admissions, should remain the responsibility of the individual Member State.
in writing. - (HU) We can best protect against illegal and irregular immigration if we try to prevent it. We could lend support to people to find a livelihood and social security in their countries of origin, that is, we could eliminate the causes of their emigration. If that is not feasible, we should create legal channels of immigration, which naturally also fulfil the needs of our own labour market. Economic immigration is a real phenomenon these days, which, on the other hand, is also a necessity, since with its help we can more readily defend against demographic and economic challenges. Consequently, we may consider immigration policy a regulatory means by which we can become able to control our labour needs. Through it we give opportunities to third-country immigrants who can legally enter the territory of the EU for the purpose of finding employment. The system of reception procedures would be significantly simplified by the creation of a merged procedure, which would confer the right of residence and employment at the same time. For this reason I, too, voted in favour of this horizontal legislative framework being created as soon as possible.
By establishing a single application procedure for third-country nationals seeking to reside and work in the territory of a Member State, and by providing a secure legal status, this proposal for a directive will simplify the often complex administrative steps involved in receiving economic migrants.
The existence of a harmonised procedure for issuing a single document that authorises residence and access to the labour market constitutes a significant simplification of the admission system. In addition, the proposal provides for treatment equal to that enjoyed by national workers and therefore has the advantage of giving better protection to third-country workers than they have at present. This status will also help fight against the unfair competition that often results from the absence of a protective legal status for these workers.
The text adopted today also includes the two main priorities of the Group of the Alliance of Liberals and Democrats for Europe (ALDE): it removes any reference to additional documents and requests Member States to draw up 'correlation tables' enabling the Commission to verify the transposition of the directive. It is a clear sign of the willingness of the European Parliament to move towards a European legal framework for legal immigration.
in writing. - The purpose of this directive is to enable potential immigrants into an EU Member State to obtain work and residence permits via a single procedure. Under the original proposal, non-EU workers would get equal treatment with EU nationals as regards pay and dismissal, health and safety at work and the right to join trade unions. The Employment Committee wants to extend those rights to include equal working time and leave, while clarifying workers' rights to social security and tax benefits. Non-EU workers would also be able to receive their pensions when moving back to their home country on the same terms as nationals of the Member State concerned. What is more, all EU Member States will issue single standard permission for residence and work.
I disagree with this because the EU still has an unemployment problem, and therefore voted 'against'.
in writing. - (DE) The entry and residence of third-country nationals are an issue, but in the past the rights in relation to these have been extended more and more. Thus, it is now the case that the autochthonous population quite rightly feels increasingly disadvantaged as a result of the access of third-country nationals to social services, specifically in the area of social housing. In the area of economic migration, it is mainly well educated and badly needed workers that move to other States. Whereas in the United States, for example, they do not burden the social system, and in some States they also have to leave once their job comes to an end, through the increasing level of equality with the resident population that they have been afforded in recent years, they constitute an ever greater burden for those States with traditionally well-developed social systems if they remain in the country permanently after losing their jobs and if, as a result of them bringing any family they have to join them, all the relatives have to be supported, too. This proposal is another step in this direction and therefore is to be rejected in the strongest possible terms.
I wanted to express my vote against the report in relation to single residence permits for citizens of third countries because today, in the House, some amendments were voted to exclude the requirement for employment as being necessary in order to have access to benefits and social services. It seems to me to be a dangerous lowering of the minimum required standards and it enables a third-country citizen, obviously with a valid residence permit in the EU, to have access to the same working and social conditions as an EU citizen. If a European Union exists, it is to ensure, also, that the inhabitants of Member States that are its citizens can enjoy greater rights and guarantees than are called for in this report.
in writing. - (RO) I voted for this resolution because I think that non-EU workers should enjoy the same rights on work conditions as EU citizens, in accordance with the 'Single Permit' Directive. I would like to mention in particular at this point working time, leave and social insurance. The aim of this draft bill is to cut red tape and simplify the procedures for applying for residence and work in an EU Member State, both for migrants and their employers, by means of a combined residence and work permit. The proposal does not specify the conditions for admitting third-country nationals. Member States retain their power to set these admission criteria and the number of migrants they wish to admit to their own country with a view to taking up employment. The new rules will be applied to non-EU citizens already living legally in a Member State or wishing to do so.
I voted in favour of Mrs Mathieu's proposal for a directive on the single application procedure for a residence and work permit for third-country nationals. I did so because I think it is important for Europe to equip itself with EU-wide rules to manage the influx of manpower from third countries, both for economic and social reasons. Labour immigration can increase the competitiveness and the vitality of the economy, helping Europe to tackle the future demographic challenge as well as possible. The proposal for a directive calls on the Member States to adopt flexible immigration policies to support the long-term development of the Union. In addition, it will simplify the often complex administrative procedures for receiving migrant workers, while also providing a tool to combat the exploitation and discrimination imposed on some categories of workers.
I voted in favour of this Parliament legislative resolution on a proposal for a directive of Parliament and the Council on a single application procedure for a single permit for third-country nationals to reside and work in the territory of a Member State, and a common set of rights for third-country workers who are legally resident in a Member State. This matter is all the more relevant in the current economic and social situation. Indeed, one of the best ways of combating illegal immigration and clandestine working is to develop balanced channels for legal migration which meet the needs of our labour markets, along with the social requirements of successful integration into the host society.
The Stockholm programme adopted by the European Council of 10 and 11 December 2009 calls on Member States to adopt immigration policies marked by flexible arrangements to support the development and economic performance of the Union. With this proposal, Parliament wishes to contribute to the implementation of this programme.
It introduces, in particular, a single application procedure for third-country nationals wishing to be admitted to the territory of a Member State for employment, by: (i) simplifying the often complex administrative procedures for receiving migrants; (ii) defining an instrument for the prevention of exploitation and discrimination in the workplace; (iii) ensuring that labour markets of Member States will definitely be able to respond to the need for workers, now and in the future. The Directive applies to all citizens admitted to the territory for work and those who were initially admitted for other reasons and who have subsequently obtained a work permit in accordance with the provisions of national or EU law. This proposal, therefore, contributes to promoting a common approach from the 27 Member States with regard to economic migration, which is why I reiterate my vote in favour.
in writing. - (RO) Economic immigration is a reality on which we must impose order, but it is also a necessity in view of the demographic and economic challenges which the EU will face in the near future. Immigration policy can be regarded as an instrument for regulating our labour needs, thereby helping to implement the Europe 2020 Strategy. Having a single procedure enabling a single document to be issued authorising residence and access to the labour market marks a considerable simplification of the admission system. The directive will apply not only to any third-country national admitted to the territory of a Member State for employment purposes, but also to all those who were originally admitted for other purposes but who have acquired the right to work there on the basis of national or Community law. Each Member State must lay down the conditions under which social security benefits are granted, as well as the amount of these benefits and the period for which they are granted. I regret that seasonal workers and workers posted within their undertaking are excluded from this directive, but I call on the Commission to table a proposal on this soon.
Given the demographic challenges that Europe will face in the future, it is vital that the EU develops a balanced and flexible immigration policy which allows it to meet its labour needs and contribute to the competitiveness and vitality of the economy.
The adoption of this directive, which establishes a single application procedure for third-country nationals who wish to be admitted to the territory of a Member State in order to reside and work there, and grants them a common set of rights in areas linked to the work market, will address these concerns head-on, and so it deserves my vote.
in writing. - (FR) Today's vote in favour of the directive on a single permit for third-country nationals seeking to reside and work in a Member State is a further step towards achieving a harmonised immigration policy at European level. The idea of combining a residence permit and a work permit is good. It shows that the Union is genuinely committed to promoting legal migration and is not the European fortress that some people believe it to be. To achieve this, it was important for Parliament to support the idea of a single application procedure that is easier and faster for both the employer and the migrant. The European Parliament has also made the right choice by excluding four categories of workers from the field of application: seasonal workers, workers posted within their undertaking, self-employed workers, and seafarers, all of whom are already or will soon be covered by specific directives. Another positive point is the flexibility given to Member States as regards the effective rights of third-country workers. The 27 capitals will have the final say in determining whether or not to grant or withhold unemployment benefits and family allowances, and on the non-allocation of public housing during the first three years of residence. These are simple, common sense measures.
in writing. - The directive as it stands excludes a lot of categories such as seasonal workers, intra-corporate transferees, refugees and posted workers, etc. I totally oppose the further segregation into categories of workers and the differential treatment granting some workers and their family members less rights than others.
Even if some of these categories are covered by other directives, the example of the Commission proposal on seasonal workers shows that these directives are not sufficient in terms of rights. We should stand for a common framework for all workers, as it would unify the legislation in working places by avoiding fragmenting the workers' situation with the risk of jeopardising the integration of migrants and the cohesion in the EU.
Even if very important issues such as the portability of pensions to third countries no longer being conditional on the existence of bilateral agreements have been won thanks to Jean, I cannot help thinking that we should advocate the equal treatment and non discrimination of all workers in the EU. That is why I have abstained.
Today's vote represents a step towards the adoption of a single application procedure for third-country nationals seeking to enter European territory and work there. The European Union aims to simplify administrative procedures and to issue a single document for both residence and work permits.
I want to emphasise that today's vote does not focus on indiscriminately attracting new workers to our territory, nor is its objective to combat illegal immigration. Every non-EU worker wishing to settle in Europe will still have to get a residence permit first. The proposal adopted today also confirms full observance of the principle of subsidiarity, by setting minimum standards on rights and obligations, but leaving Member States the flexibility and freedom regarding the introduction of procedures in their national legislation and their practical application. The European Union cannot limit the power of Member States in the organisation of social security, and each state must be allowed to establish its own rules in this area.
in writing. - (NL) Although the directive on a single application procedure for a residence and work permit is far from being ideal or complete, I voted in favour of it nonetheless. I regret the shortcomings concerning seasonal workers, posted workers, the right to change employer and the right to enter and re-enter, because these subgroups will be protected in other (future) legislation. All in all, this directive is extremely important given that it is the first of its kind to grant a common set of minimum rights (including salary rights, equal treatment at work, pension rights and access to health care) to workers from third countries who are legally resident in Europe, which it does on the basis of equal treatment with national workers of Member States. In addition, the directive provides for a system with a single simplified application procedure for a residence and work permit. This scheme is far from a complete common immigration policy, but in view of increasing immigration flows, the constantly changing demand for foreign labour and the prevention of abuse and discrimination in this regard, this first form of protection is essential. Third-country workers will now receive greater protection than has been the case. Taken as a whole, this was the deciding factor for my 'yes' vote.
in writing. - I voted against as I feel that it opens the door to unfair competition to EU workers and low-cost migrant workers coming to the EU.
This report is aimed at establishing a single residence and work permit for third-country nationals in a Member State, and thus speed up and make more uniform the admission process, while also reducing its bureaucratic and financial burden. Economic migration is now a reality which should be analysed in view of the development of legal and balanced migration channels to meet the needs of European labour markets.
The economic and demographic challenges which Europe is facing mean that a common immigration policy needs to be drawn up for the 27 Member States. The entry into force of the Treaty of Lisbon has established a new legal basis on this matter, the codecision process, and so I believe that it is vital to establish a common and harmonised approach in order to reduce the differences between national laws.
Besides what has already been said, the proposal also provides for equal treatment for national workers, creating a secure and protective legal status, since the immigrants participate in the economic activity of the host country. Decisions that have been dismissed should be properly justified and transparent, and the costs should be commensurate with the services that are actually provided.
The adoption of this report is a significant step forward in protecting the rights of third-country workers in the EU by granting them a single permit for residence and work. This illustrates the EU's willingness to enhance its attractiveness on the world stage by facilitating conditional access to the European labour market. I am pleased that the procedure for obtaining this permit has been simplified through a one-stop shop system, which will ease administrative procedures for foreign workers. The creation of a single working document represents significant progress in the control and regulation of migration flows from Member States and will enable legal immigration to be monitored more easily. With this text, Parliament has stated that controlled, regulated immigration of workers is beneficial to all. Establishing a common legal framework for European and foreign workers protects our citizens against all forms of unfair competition in the labour market. I voted in favour of this resolution because I support the idea of a Europe that protects its workers while remaining faithful to the principle of free movement of individuals, which is a cornerstone of the European project.
I voted in favour of this resolution on the proposal for a directive of the European Parliament and of the Council on consumer rights, which merges four existing Community directives in a single legal instrument. I agree with the rapporteur's opinion that the fragmentary nature of existing legislation deters consumers and undertakings alike from participating in cross-border trade. However, we must be cautious, because due to the nature of this area, it is rather difficult to fully harmonise legislation in the realm of consumer rights, and moreover, this may reduce the level of protection of consumer rights in certain Member States.
In the face of recent digital developments, the EU should update consumer rights. This draft directive aims to provide better protection for consumers in all Member States of the European Union by enabling them, in particular, to enjoy an adequate right of withdrawal. Every citizen and consumer should be guaranteed the same rights within the Union. We will thus promote a level of consumerism that satisfies our citizens, who will find it easier to make purchases in other Member States. Furthermore, given that it preserves the vital acquis of French consumer law, such as the 'latent defect' guarantee, and the fact that all methods of payment are free of charge, I believe this new directive to be a step forward. I therefore supported it.
in writing. - (LT) I voted in favour of this report which will be reconsidered by the parliamentary committee responsible. This directive is aimed at combining EU legislation regulating consumer rights, safeguarding a high level of consumer protection across all EU Member States and encouraging businesses to provide services and sell goods in other Member States. Currently there remain obstacles to the smooth functioning of the market. Companies are not inclined to trade in other Member States and consumers are unlikely to award contracts due to the different rules that apply to consumer contracts in the Member States. Legislation in force until now set only minimum requirements for the protection of consumer rights, and the Member States were able to apply more stringent measures, thus leading to different legal regimes in the Community. I believe that it is necessary to review this directive again and strengthen its provisions. We must ensure that the same standards of consumer rights protection apply in all EU Member States, enabling us to avoid the inconsistency that currently exists in the internal market, strengthen consumer confidence in the internal market and encourage companies to trade in other Member States.
The proposal for a directive on consumer rights presented by the Commission combines four previous directives in a single legislative instrument. It is the result of revision of the acquis related to the consumer, which started in 2004 with the aim of simplifying and completing the existing regulatory framework relating to consumer protection. The current regulatory framework results in significant compliance costs for European companies that wish to operate across borders and have to comply with differing legislations. I believe the fragmentation of legal rules acts as a deterrent both to companies and consumers from buying or selling across borders.
The report under discussion aims to achieve necessary balance between a high level of consumer protection and the competitiveness of companies in the insurance market, while at the same time respecting the principle of subsidiarity. Therefore I support the rapporteur's proposals that tend towards a kind of targeted harmonisation, that is to say harmonisation limited to specific aspects of certain contracts such as, in particular, information obligations or the right of withdrawal in remote or off-premises contracts, while managing to maintain a high level of protection for European consumers.
I congratulate Mr Schwab for the work done so far. I voted in favour because the Schwab report has the merit of protecting consumers in their cross-border purchases. The text voted today, in fact, proposes guaranteeing a high level of protection for the consumers of the 27 Member States. At the same time, it seeks to protect and support companies, regardless of their size, which can provide goods and services to consumers in Europe without encountering unnecessary legal barriers. By bringing together four directives on this subject, we hope to harmonise the current rules in a more defined manner, avoiding the fragmentation of laws which is very often an obstacle for both consumers and businesses. In this sense, the document could contribute to a better functioning of the internal market by increasing consumer confidence.
in writing. - (CS) The approved report sweeps away the fragmentary nature of existing regulations in the area of consumer protection, which ends up discouraging consumers and businesses from getting involved in cross-border trade. Consumers in particular often complain that they cannot make full use of the advantages of the single market, especially in relation to trading over the Internet. In my opinion, the correct response to these complaints is an approved set of common definitions, such as the concept of a consumer, a seller or a distance agreement. Also beneficial is the creation of a list of basic information to be provided by the seller before any kind of consumer contract is concluded, and the unification of the deadline for withdrawing from a contract at 14 days in the case of distance or off-premises contracts, including the creation of a single form for withdrawal from a contract. Unfortunately, in the case of this report we have seen how the left has, at the last minute, failed to support the compromise agreed with the rapporteur, and we have therefore had to put it to the vote. However, that is no disaster in my opinion, and on the contrary it is perhaps an illustration of the fact that the European Parliament works as a political body in which an open and genuine ideological conflict between the European right and the left unfolds. It would be useful if Parliament were presented in this way more often.
In October 2008, the Commission submitted a proposal for a directive aimed at bringing together in one text the acquis on consumer protection, which covers four directives on unfair contract terms, certain aspects of sales and guarantees on consumer goods, consumer protection in distance sales and consumer protection in contracts concluded away from business premises. It is worth noting that these directives, which have been subject to revision, provide for minimal harmonisation clauses, which has led many Member States to maintain or adopt stricter rules on consumer protection, creating a fragmented regulatory framework throughout the Community with consequences in terms of the internal market, particularly for businesses and consumers in cross-border transactions.
I believe that this legislative text, which was voted upon today, strengthens consumer protection while taking into account the characteristics of the sector, in which complete harmonisation may not always be feasible. I welcome the proposal for the creation of a mutual evaluation system, whereby the Member States must detail why diverging provisions of national law are essential and how they conform with the principle of proportionality and effectiveness.
I voted in favour of this report. The objective is very ambitious: it means to create a complete reform of consumer legal protection which addresses the entire subject of contracts and which brings into play the 27 national laws that provide different levels of protection. About a year ago, Prof. Monti said in his report to President Barroso: '...the legislator should find without delay an agreement on the draft directive on consumer rights, in order to ensure a high level of protection for consumers in an integrated retail market'. I fully agree with Prof. Monti. The absence of common rules in various Member States has given way to fragmentation of legal frameworks which is harmful for both consumers and manufacturers and in fact prevents the realisation of a common market. At a time of crisis like the one we are living through globally, Europe cannot afford to let its manufacturers lag behind and its consumers be insufficiently protected. It is therefore a matter of urgency that we come to an equitable common denominator in order to harmonise laws throughout Europe. We must all make an effort to reach an agreement with the Council, even at first reading.
Consumer rights are one of the main pillars of the internal market. Their protection and security are vital to greater security in driving the acquisition of goods on a day-to-day basis for cross-border trade and, as a result, for the competitiveness of businesses.
In this sense, a balance between consumer rights and the cost that these may impose on businesses is crucial. Moreover, it is important to bear in mind the different national characteristics and the protection that is offered, with due respect for the principle of subsidiarity.
I therefore believe that this is an area where, on the one hand, maximum harmonisation may be useful, but, on the other, minimum harmonisation may also be adopted according to the type of contract, as being more appropriate.
in writing. - (PT) This draft directive on consumer rights merges the four Community directives in force into a single legislative instrument. On the one hand, it is aimed at ensuring that consumers in all of the 27 Member States have confidence in a high level of consumer protection, and, on the other hand, that businesses, whether large or small, can provide goods and services without unnecessary legal obstacles to consumers in the 27 EU Member States.
As for the consumers, this proposal aims to ensure that, no matter where in the EU they make their purchases, they have access to clear information about prices and additional charges before signing a contract. It strengthens consumer protection against late or non-delivery, giving consumers rights in relation to cooling-off periods, returns, refunds, repairs, guarantees and unfair contract terms. On all contracts concluded with consumers, the dealer is required to provide clear information that allows an informed choice.
I am pleased with the exemption of the requirement to provide information for contracts that involve 'day-to-day transactions and in which the trader has to deliver the good or provide the service immediately when the contract is concluded', as this avoids an unreasonable administrative burden.
This is yet another proposal by the Commission in which the promotion of cross-border trade appears to be the main motivation for exercising legislative initiative. In this case, and due to the fact that this is an unoriginal proposal for 'protecting the interests of consumers', it goes back to arguing that free trade is the be-all and end-all of consumer interests, thus making, once again, a profession of faith in the virtues of the free market. In truth, it is more relevant to the rights and interests of businesses than to those of the consumer.
The Commission is advocating a total harmonisation of the rules laid down for consumers. If this harmonisation is not brought about by progress and by taking into account the legislation that is already in place in each country, in practice it could lead to the loss of consumer rights in some Member States where the legislation is more advanced in this field.
As this is a first reading, and given that in the course of the debate in the committee it was possible to improve upon the Commission's initial proposal, we hope that it will be able to go even further in defending the rights of consumers.
We are at the stage of the first reading of the draft directive on consumer rights, submitted by the Commission. This is focused on the promotion of cross-border trade, based on the principle that free competition is what best serves the interests of consumers. In fact, however, it gives more attention to the rights of corporations than to the rights of consumers.
Moreover, the Commission advocated the total harmonisation of the established rules on consumers, without taking into account the legislation that is already in place in each country. This could lead to the loss of consumer rights in some Member States. There has been an intense discussion in Parliament's internal market committee, and it was possible to reach a broad consensus that allowed the initial proposal tabled by the Commission to be changed substantially. However, the conditions seem to be in place to go even further in protecting consumer rights by seeking to influence the negotiations with the Council in a positive way.
We therefore agree with the rapporteur's request to return this report to Parliament's internal market committee.
in writing. - (DE) Facilitation of cross-border trade by means of uniform rules and at the same time a strengthening of consumer rights, above all in connection with purchasing goods in another Member State, are the reasons why I expressly welcome the 'new' Consumer Protection Directive. The current uncertainty that still remains with regard to the applicable consumer rights deters companies from offering their goods across borders and consumers from ordering these goods, as there is a lack of clarity over what happens in the possible event of withdrawal. A European single market expressly requires the removal of such barriers.
The uniform definitions proposed in this report, which among other things harmonise the withdrawal right and rules relating to unfair contract terms in contracts, will create legal certainty and thus increase the appeal of cross-border trade for companies, which will ultimately benefit consumers.
Chapter V was not adopted and therefore consumer protection will be applied throughout Europe according to the highest criteria.
Referral back to committee is therefore necessary in order to negotiate with the Commission once again.
Faced with a text that was more than questionable at the outset, I am delighted that some major progress has been made by the European left. It was indeed absurd to impose on Member States legislation that goes against consumer rights and to force them to revoke some of their national laws that were considered too protective in relation to the directive. However, I voted in favour of deferring the final vote in order to strengthen consumer protection against certain abusive practices, for which the chosen level of protection remains insufficient. In any event, I will not vote in favour of a text that violates the most basic consumer rights.
in writing. - (SV) The amendments tabled by the Committee on the Internal Market and Consumer Protection are, unfortunately, of poor quality from a purely legislative perspective, and Chapters II, IV and V are superfluous. Amendment 141 is unreasonable for small and medium-sized enterprises. In the compromise proposals (block II), the restrictions on distance and direct selling are unreasonable and unacceptable.
in writing. - The Commission's original proposal for a consumer rights directive was an unwelcome, unnecessary attempt to enforce maximum harmonisation for no apparent reason other that to satisfy those who believe that cultural and legal diversity runs counter to the EU's principles. The proposal would have led to a reduction in consumer rights in various European countries and there was no evidence it would have benefitted the market. The compromise package agreed in the Committee on the Internal Market and Consumer Protection is far from perfect but marks a significant improvement and a base upon which we can build in negotiations with the other institutions.
in writing. - (DA) I am pleased that, after more than two years of negotiations in Parliament, we have succeeded in agreeing on a position which both strengthens consumer rights in the EU and makes it easier for enterprises to operate on the internal market.
On account of the decision to vote on the amendments in blocks, many of us are unhappy about the fact that we were not able to vote against certain amendments. Allow me to highlight the following cases.
Chapters 4 and 5: I would have liked a compromise, with Chapters 4 and 5 being completely removed from the proposal. I know that the Council in particular, but also the European Consumers' Organisation (BEUC) and the Danish Consumer Council, would have preferred that to the compromise we currently have with regard to these two chapters. In this connection, we have to smile at the fact that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament have chosen to ignore the recommendations of the consumer organisations.
Article 22a: I would also have liked to delete the much-criticised Article 22a. It does not make things particularly easy for small and medium-sized enterprises. However, I am more confident than my fellow Liberal Members from Germany that we will probably succeed in amending this provision during the negotiations with the Council. One idea was to bring this article into line with Article 20 of the Services Directive, which would also reduce the risk of contradictory legislation.
in writing. - (RO) According to the EU 2020 Strategy, high-quality and environmentally sustainable production is one of the EU's competitive advantages. A high level of consumer protection guarantees high-quality products and improves consumer confidence, thereby making the internal market more effective. I welcome the proposals tabled by the Committee on the Internal Market and Consumer Protection on a new consumer rights directive as they strive to ensure transparency for companies, with the aim of unlocking the potential of cross-border trade in the EU. The new consumer rights regulations include almost every type of sales, in stores, via telephone or online. They reinforce in particular the provisions on international sales, based on the proposals made in the report drafted by my colleague Andreas Schwab. Unlike the four existing consumer protection directives, I think that the new legislation provides added value because it stipulates what kind of information the purchaser must receive from the seller, the delivery terms and the rules applied when the risk lies with the purchaser, not to mention the latter's right to cancel or refuse purchases or the right to have an item repaired or replaced.
in writing. - I voted to send this report back to committee because the Commission's response to Parliament's amendments was woefully inadequate.
in writing. - (IT) The Commission's proposal aims to improve the functioning of the internal market by reducing trade barriers across borders, but poses problems for both consumers and manufacturers. It should support all efforts aimed at making the internal market more effective and encourage cross-border trade, but Article 38 of the Charter of Fundamental Rights requires that EU policies ensure a high level of consumer protection.
It is therefore necessary to aim to increase the minimum level of current harmonisation by applying available best practices. It will be appropriate to develop a European system of liability in the event of non-compliance to improve consumer protection and confidence in the markets. In line with the Europe 2020 Strategy, their high level of protection ensures quality products and at the same time fosters the performance of the internal market. Regarding the rights of consumers, the current minimum regulations allow Member States to adapt European regulations to national principles: we should proceed further in this direction. Unfortunately however, we note that the proposed directive does not take into account new products on the market due to changes taking place in development and innovation, as in the case of digital products.
I cast my vote in favour of the report on consumer rights by Mr Schwab because I see the need to simplify and complete the existing legal framework relating to consumer protection.
It is essential that consumers of the 27 Member States can rely on a high level of protection and that manufacturers, regardless of their size, can provide their goods and services to consumers in the 27 Member States without having to deal with unnecessary legal barriers. Parliament's action is necessary both to strengthen consumer confidence and to encourage and support manufacturers wishing to engage in cross-border trade.
The diversification of rules on consumer rights in Europe is a serious deterrent to manufacturers even in their buying and selling of goods and services across borders. In particular, e-commerce is an area where consumers cannot benefit from the internal market nor from their consumer rights, which is due to the fact that manufacturers in a given sector are reluctant to comply with different rules as they enter a new market and thus run the risk of being sued in another Member State.
I voted in favour of the report on consumer rights. The text replaces four existing directives with one, with a view to simplifying and improving the regulation of consumer protection. The added value of the European Union must translate into a clear benefit for consumers by facilitating cross-border online transactions in particular. The proposal for a directive thus seeks to address issues raised by consumer protection rules that differ from one country to the next. Specifically, the text proposes a model withdrawal form for distance contracts and off-premises contracts, and the period of the right of withdrawal is harmonised at 14 days. Similarly, the rules contained in the text would enable consumer rights to be strengthened with regard to information and delivery.
in writing. - (DE) In today's vote on the text of the directive on consumer rights, some members of the German Free Democratic Party (FDP) in the European Parliament abstained. The compromise adopted undoubtedly contains many improvements on the original draft from the European Commission. For example, we have succeeded in ensuring that small businesses are not affected by most of the new rules or burdened with additional bureaucracy. However, the text adopted today also contains rules that would heavily burden companies without increasing consumer protection. Article 5, for example, will mean that a company will have to provide very extensive pre-contractual information even when goods are purchased in store. This will hardly benefit consumers, as they can assess the product directly in the shop. Article 22a places companies under obligation, in the case of distance contracts, to supply their goods to customers in any Member State. Such an obligation contradicts the freedom of contract and exposes small and medium-sized enterprises in particular to considerable legal and financial risks. Furthermore, the FDP was unable to succeed in its core demand for the complete deletion of Chapters IV and V of the directive. The FDP calls for these provisions to be amended during the trilogue negotiations with the Council and Commission.
This proposal involves the replacement of the four directives currently in force on contracts concluded away from business premises, unfair terms, distance contracts and the sale and guaranteeing of consumer goods into a single piece of legislation. The aim of this draft directive is to increase the confidence and protection of consumers in the purchases that they make in shops or on the Internet, and to reduce the reluctance of businesses to sell in other EU countries.
The draft directive on consumer rights is aimed at ensuring that, no matter where in the EU they make a purchase, consumers have access to clear information about prices and additional charges before signing a contract. In general, all contracts are covered, whether a purchase is made in a shop or at a distance, or away from the business premises. This directive will strengthen the internal market.
in writing. - The aim is to increase the confidence of shoppers and provide transparency for businesses so as to unleash the potential for growth in cross-border commerce within the EU. The new rules will cover almost all sales made in shops, by phone or online but will particularly strengthen the rules on cross-border transactions. Buyers will know what information they are entitled to receive from the seller, and rules on deliveries will be spelt out. There will also be clear rules on precisely when risk is passed on to consumers as well as on customers' rights to cancel a purchase, change their minds or have a product repaired or replaced.
I would like to add that public transport and air transport tickets should be covered by rules on consumer rights. For example, I could cite the case of airBaltic where passengers' rights are being ignored and the company refuses to accept responsibility for poor-quality service.
in writing. - (DE) There are indeed a few points that speak in favour of the directive on consumer protection, such as improvement of the obligations to provide information, extension of the withdrawal period and also the increased obligations for sellers to provide protection in the case of online shops. Consumer protection must be increased even more in order to create a foundation of trust between seller and consumer. There are a few reasons why I abstained in the vote, namely that in my opinion inadequate sanctions are provided for, no right of withdrawal is planned in the case of Internet auctions and, above all, the definition of doorstep selling is very vague.
in writing. - (DE) This report concerns the bringing together of four different directives on consumer protection and thus contains the acquis communautaire since 2004. In some areas there are simplifications and additions. It is important that any higher standards of protection in the Member States are able to be retained. On the other hand, the bringing together of the directives results in more extensive harmonisation. Therefore, I have abstained from voting.
I have voted in favour of the report by Mr Schwab as I believe that the report represents a fair balance between protecting consumers on the one hand, who must be protected from fraud and unorthodox behaviour by manufacturers and third parties, and, on the other, avoiding regulations that are too stringent for manufacturers, by imposing obligations which, given the size of their business and turnover, they sometimes cannot put up with. Take the case of a craftsman who, in theory, can work outside business premises: he cannot be subjected to the same requirements as a large multinational company which manages and concludes thousands of contracts every day. Harmonisation that is focused and balanced, taking into account the peculiarities of the European manufacturing base while preserving consumer protection, is therefore the way forward.
I voted in favour because I believe that the codification of consumer rights in a single document is a positive step. It is worth highlighting the reduction of barriers to cross-border trade and commending the attempt to make the internal market more effective and promote cross-border trade through a combination of four directives that are now consolidated into one. The draft directive does contain aspects that can and should be improved, but it is a very positive development in this area nonetheless.
The Commission's proposal concerning consumer rights, filed on 8 October 2008, aims to unite the four previous directives in a single instrument on the basis of the principle of 'full harmonisation'. The fragmentation of rules is, in fact, considered a deterrent for both consumers and businesses who buy or sell across borders.
Given the situation regarding the consumer acquis, the approach in favour of complete harmonisation in this proposal is not practicable at present. Therefore, it is necessary to correct its scope by making a structural change. In line with the resolution of Parliament and with the statement made in the working document of the Committee for Internal Markets and Consumer Protection in 2009, a new approach based on full harmonisation is preferred, that is to say harmonisation limited to specific aspects of certain contracts while maintaining a high level of consumer protection. Based on the above, I hereby give my favourable vote to ensure ever greater protection of consumer rights.
in writing. - (DE) I am pleased with today's decision on consumer protection. We have taken an important decision for Europe's citizens, enterprises and the single market. It is heartening that it was possible to find a sensible approach for a partial standardisation of the multitude of European systems of law. Nevertheless, from an Austrian viewpoint there are a few problematic points which now urgently need to be discussed and clarified in the trilogue negotiations between Parliament, the Council and the Commission: (1) The 'procurement element' must be included in the text. Procurement element means, for example, that if someone asks a beautician to come to his or her house in order to utilise the beautician's services (in other words the person procures the business connection him- or herself), the right of withdrawal should no longer apply. (2) We need to ensure that no additional burdens for SMEs arise, provided that adequate consumer protection is ensured. Ultimately, additional financial and administrative burdens on SMEs would be passed on to customers. (3) Chapters IV and V (liability and unfair terms) should be deleted, because even after lengthy negotiations it was not possible to achieve the desired full harmonisation. Deletion would avoid a standstill and open up the way for new possibilities in the trilogue negotiations. (4) With regard to the welcome rule on Internet scams, a few adjustments still need to be made in order to ensure a balance between consumer protection and the burdening of businesses.
in writing. - (DE) I voted in favour of the compromise package on consumer rights negotiated between the groups, because it was possible to introduce some improvements to the directive compared with the Commission's proposal. It is important that the basis of the directive is once again minimum harmonisation and services like those in the health or social sphere are removed from the directive. There was also an improvement in the area of distance selling, where the withdrawal period for consumers has up to now been a week, but under the European Parliament's amendments two weeks would now be provided for. Purchases at trade fairs are now also classed as direct selling. In Austria, a purchase at a trade fair has up to now been treated, from a legal point of view, in the same way as a purchase in a shop. However, some important points still need to be improved. The highest priority in this regard is Chapter V of the directive, with which the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament is completely dissatisfied. We must prevent the list of unfair contract terms from being exhaustive - the Member States should not be prevented from extended their level of consumer protection. Many consumers in Member States with a long tradition of consumer protection would otherwise find their protection worsening. I have therefore also voted for referral back to committee, so that these essential points can also be resolved and improved.
in writing. - (FR) A well-protected consumer is a citizen at ease and a sign of maturity in our modern democracies. It is this that makes the directive adopted today important.
Not a day passes in which the European consumer, when choosing to make an online purchase or accepting an amendment to a subscription on the telephone, is not faced with a question as to the conformity of the contract he has signed or approved. It is in response to the often unequal relations between professionals and consumers that the European Parliament has opted for a right of withdrawal set at 14 days. This is a clear signal for the same rights to be exercised throughout the Union.
It is true enough that the adoption of the Schwab report does not fully satisfy either consumer groups opposed to the principle of full harmonisation or the representatives of small and medium-sized enterprises and chambers of commerce who wanted the legislation to be restricted to boosting e-commerce. The European Parliament has opted for compromise and has not yielded to the siren voices of alarmists. It can take comfort in this choice from the recent European survey, which has shown that 79% of traders surveyed consider that the legislation that has been adopted will have little impact on their foreign sales.
in writing. - We, the Greens/EFA, wanted to ensure minimum harmonisation for all EU consumers. This would allow Member States to introduce or maintain higher levels of protection than the EU 'average'. In addition, we wanted to ensure a high level of protection for all consumers. We were of the opinion that a good legislative proposal would be a good example to show citizens that the EU has their interests at its heart.
Following much hard negotiation and misunderstanding, we made good improvements to the text, notably the inclusion of digital content, the exclusion of health and social services, the inclusion of legal as well as natural persons and good provisions for withdrawal rights and passing of risk.
However, we voted against in IMCO as the flaws remaining were too large. We could not accept a text that would mean a reduction in consumer protection for any EU citizen. The text was not fully subject to minimum harmonisation, and the text of individual Articles was neither clear nor good enough to ensure that there would be no reduction in consumer protection for some EU citizens. After today's vote in the EP, the text is back with the Commission.
Europe's task is to protect the interests of citizens and consumers in Europe and today the House finally recognises the just protection of these rights. Until now, consumers have all too often risked being the victim of the market's deceit and fraud, particularly due to their limited knowledge of their rights. With the adoption of this resolution Europe expects all consumers to have clear and precise information, which will enable them to make informed and targeted choices.
Greater protection will be given, especially for online sales, and all citizens who have purchased a product which turns out to be different from what they wanted can request a replacement, a price reduction or cancellation of the contract. All contract conditions deemed unfair will be listed in a proper 'black list' and may not be used in any type of contract. Historically, Europe bases its foundation on the single European market. Establishing common guidelines appears, now more than ever, to be a priority for our institutions: only then can you guarantee increasingly freer trade for all European citizens.
in writing. - I welcome the implementation of rule 57 with the report returning to the Committee on the Internal Market and Consumer Protection as this will ensure greater consumer protection.
The Commission is seeking to simplify and complete the regulatory framework on consumer rights, and it is therefore proposing the fusion of the four existing directives into a single legislative instrument. On the one hand, this proposal envisages giving consumers throughout the 27 Member States a high level of confidence in the protection of their rights, and, on the other hand, envisages that the entities that provide goods and services will reduce the legal and administrative obstacles to cross-border sales.
The adoption of this report is another step towards the full achievement of the internal market, since the existing legal fragmentation is a deterrent for both consumers and businesses when they want to conduct cross-border trade. The proposal allows for full harmonisation, aimed at contracts signed away from business premises and distance contracts, particularly transactions carried out online.
At the same time, the rapporteur includes flexibility clauses that allow the Member States to maintain a high level of consumer protection. The application of a set of rights and duties for consumers and businesses under a single legal framework will enable a simplified network for the growth of internal market transaction.
in writing. - (LT) The new rules intended to renew current EU legislation on consumer rights need to cover all types of purchases, whether they are made over the telephone, online, in a shop or at home. The amendments should boost consumers' confidence when making purchases in other countries and ensure the same conditions for companies, thus fully exploiting the potential of the common market. On the other hand, the new rules must be balanced in such a way that they do not become an intolerable burden for small and medium-sized enterprises. Consumer protection is very important. Only by taking levels of consumer protection seriously, will it be possible to achieve full harmonisation. It is also important for citizens to know their rights. This is a problem throughout Europe, but particularly in my own country. According to data from the Eurobarometer poll, initiated by the European Commission, the vast majority of Lithuanians would like to learn more about their rights as consumers. According to the poll, two-thirds of Lithuanians (66%) believe that the Lithuanian legal system does not provide adequate protection by issuing penalties to companies which deceived or defrauded them. The message is clear. We cannot ignore it. Statistics also demonstrated that people have little confidence in the government and EU information offices - less than 7% of Lithuanians trust these institutions which provide them with correct information and advice on consumer rights. We cannot leave things as they are. The EU must act now.
I support this report because communications, infrastructure and electronic services are essential in today's society, and because the European Network and Information Security Agency has done important work, still underway, particularly on cybersecurity. Extending its mandate and responsibilities therefore makes sense.
The European Network and Information Security Agency plays a specific role in supporting Member States in their efforts to cooperate in this area at EU level. Information and communications technologies have become key elements in our economy and society as a whole. They are vulnerable to threats which no longer respect national borders, as a result of their interconnection with and interdependency on other infrastructures and the inability to guarantee their security and resilience based on purely national approaches. The report focuses on protecting Europe against cyber attacks and disruptions to IT systems by increasing the level of preparation, security and resilience. I voted for this report as it aims to develop an IT network and data security culture which will benefit citizens, businesses and public sector organisations in the European Union. I believe that the European Network and Information Security Agency's mandate is needed to enable the European Union, Member States and stakeholders to develop a level of preparation and the capacity to prevent and detect network and data security problems, and to respond to them more effectively.
Even though the mandate of the European Network and Information Security Agency (ENISA) expires on 13 March 2012, the European Union must still take measures in this area. It was therefore necessary to adopt an extension of the Agency's mandate, which would guarantee coherence and continuity on the issue of network and information security. This explains why I voted in favour of this text.
in writing. - (LT) I voted in favour of this report extending the mandate of the European Network and Information Security Agency (ENISA) until the adoption of a new regulation on this agency's revised provisions and principles at work. ENISA was established in 2004 for an initial period of five years, with the main goal of ensuring a high and effective level of network and information security within the Union, thus contributing to the smooth functioning of the internal market. Recent cyber attacks in the Member States are making us rethink and reformulate the Agency's mandate to attain a more flexible response capability and to bolster the Agency's operational efficiency. Giving all EU citizens the opportunity to use digital technology, and ensuring confidence in the Internet and its security, is one of the key objectives of the Digital Agenda for Europe. Once ENISA has been modernised, the latest information will be gathered from European countries, there will be encouragement to share best practices and the European Union and the Member States will be better prepared to prevent, detect and respond more effectively to network and information security problems.
in writing. - (BG) I supported Giles Chichester's report on establishing the European Network and Information Security Agency as regards its duration because I think that information and communications technology (ICT) has become the backbone of the European economy and society as a whole. ICT is vulnerable to threats which come from outside national borders and change as the technologies and market evolve. Since ICT is global, interconnected and dependent on another infrastructure, its security and resilience cannot be guaranteed based on purely national and uncoordinated approaches. At the same time, the challenges associated with network and information systems are rapidly evolving. Network and information systems must have effective protection against any kind of intrusion and outages, including attacks carried out by people.
I voted in favour of this report since I agree with the need to extend the mandate of the European Network and Information Security Agency. This body, established by the European Union in 2004 for a five-year term, now needs a further extension in order to make it relevant to present-day needs and security risks. Indeed, the increasingly heavy use of computer communication facilitates the work of many, but is often also a danger, especially for children. Precise rules are needed to protect users. However, changes to the regulation require more time, and this is why it is necessary to extend the mandate of the Agency.
I decided to vote for this report as I feel it is necessary to extend the mandate of the European Network and Information Security Agency until 2013. This agency was set up for a period of five years in March 2004, which was then extended until March 2012. The main objective was to guarantee effective security for the EU's IT networks. Since we are living in a world which has become increasingly dependent on the Internet, we must increase our awareness of the problem of Internet security as cybercrime is not merely virtual, but has a real impact on our lives. This issue also features on NATO's agenda, resulting in an EU-US working group being set up to tackle IT crime and security, which marks a very important step in protecting the IT infrastructure. I truly believe that we still need the European Network and Information Security Agency.
in writing. - I was delighted to vote in favour of the extension of the mandate of the European Network and Information Security Agency (ENISA) until September 2013. This agency was established in 2002 for an initial period of five years. ENISA's mandate is important as it was set by the EU to carry out very specific technical and scientific tasks in the field of information security. It is important to have such an agency in place in order to ensure the smooth functioning of the internal market that concretely affects the daily lives of the citizens and business alike, using broadband, online banking, e-commerce and mobile phones.
Given the fact that attacks on information systems are constantly increasing, it is a critical time to have effective security measures in place in order to protect the integrity of Europe's information systems. A top-down EU approach is required to protect the information society sector. Member States cannot do this sufficiently by themselves. It is estimated that the necessary funding for the extension of ENISA's current mandate would be EUR 12.698 million in commitments.
Network and information security is a growing concern not only for political decision makers, but for all those who increasingly use it to interact with each other and with the state authorities.
The same care and attention that once guided public efforts to prosecute violation of correspondence should now be required for the security of the new forms of communication. These are more sophisticated, and so they need to be monitored constantly and updated continuously.
I agree with extending the mandate of the European Network and Information Security Agency by 18 months, as proposed by the Commission and voted upon by the parliamentary committee, so as to allow a rich and fruitful discussion between the European institutions, involving the people, about the challenges, priorities and responsibilities of the agency, and at the same time to avoid the legal vacuum that would be caused if the mandate were not extended.
in writing. - (PT) This report focuses on a proposal for a directive of the European Parliament and of the Council amending Regulation (EC) No 460/2004, which established the European Network and Information Security Agency (ENISA). ENISA was created in 2004 with an initial period of five years, and was aimed at supporting the functioning of the internal market by controlling network security and ensuring the flow of information within the EU. With widespread access to computer facilities and the streamlining and flexibility of networks came the first attacks by so-called hackers, jeopardising the security of networks and information.
Recently, the world has been shocked by the revelations made by the Wikileaks website. In March 2009, the Commission asked ENISA to support the Member States in their protection against cyber-attacks and disturbances. In July of the same year, the Member States supported the extension of ENISA's mandate. Given that issues linked to network security and the flow of information have a key role in the Digital Agenda for Europe (Europe 2020), I would like to express my agreement with the extension of ENISA's mandate by another 18 months.
We recognise the importance of network and information security in the many areas of activity in which these are socially relevant today. However, the mechanisms that ensure this security cannot be decoupled from the political and social context in which they are developed and implemented. In particular, we cannot ignore the fact that the inherent approach for enhancing security and monitoring cyberspace have not always properly ensured that there is respect for the rights, freedoms and guarantees of the public.
We believe that it is particularly significant that the EU is funding research programmes of large multinationals which dominate the technologies that allow governments to spy on Internet users, while creating and developing agencies such as ENISA, which will pay for the use of these same technologies. As the Internet is acknowledged to be one of the most important public spaces in the 21st century, it is important to make the most of it, rather than opening the way for the appropriation of this space for economic power, and thus using the benefit of the few, at the expense of the vast majority and its use in the advancement of social progress.
The extension of the mandate of the European Network and Information Security Agency (ENISA) and the strengthening of its resources, supposedly in the interests of a higher level of security for information networks within the EU, is part of an approach towards enhancing security which does not always properly respect the rights, freedoms and guarantees of the public.
We must beware that a tool for oppressing and repressing the people is not created in the name of greater monitoring of cyberspace. The Internet and its various tools are not in themselves oppressive. The issue that arises is the political and social context in which they are used. In view of this, it is particularly significant that the EU is funding research programmes of the large multinationals which dominate the technologies that allow governments to spy on Internet users, while creating and developing agencies such as ENISA, which will pay for the use of these same technologies.
The Internet is recognised as being one of the most important public spaces in the 21st century. However, all this care is not enough to prevent the appropriation of this space, which was created by human knowledge, from serving policies that are subject to economic power and facilitating its private use...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
in writing. - It is appropriate that we vote on Mr Chichester's report on a day when we have learned that the EU's institutions have been subjected a large-scale cyber attack. Information security is of increasing importance to all our citizens and I was happy to vote in favour of this report.
in writing. - (LT) I agreed with this document, because the European Union Presidency's Conference Conclusions at the Ministerial Conference on Critical Information Infrastructure Protection held in Tallinn stress that in order to address new and long-term problems in the future, we need to rethink and reformulate the mandate of the European Network and Information Security Agency (ENISA), to attain a more flexible response capability, to develop skills and competences, and to bolster the Agency's operational efficiency and overall impact. This would render ENISA a permanent asset for each Member State and the European Union at large. The Commission is proposing a Regulation extending the current mandate of the Agency for 18 months to allow sufficient time for debate on a review of the Agency's new provisions. ENISA was established in March 2004 for an initial period of five years by Regulation (EC) No 460/2004[1], with the main goal of ensuring a high and effective level of network and information security within the European Union, and in order to develop a culture of network and information security for the benefit of the citizens, consumers, enterprises and public sector organisations of the European Union, thus contributing to the smooth functioning of the internal market. Regulation (EC) No 1007/2008[2] extended ENISA's mandate until March 2012.
The proposed amendment to Regulation (EC) No 460/2004 which established the ENISA (European Network and Information Security Agency) and its duration, can only have my absolute support. I voted in favour of this proposal because I am convinced of the importance of its work regarding the safety of communications, and of putting in place the jurisdiction assigned to it for the fight against cybercrime, as provided by the amendment. In fact, extending its duration will, in my opinion, avoid the risk of a dangerous gap in the law. Well aware that the work carried out by ENISA has significant community interest, I hope it will receive increased resources.
in writing. - I voted for this Report on the Proposal for a Regulation of the European Parliament and of the Council amending Regulation (EC) No 460/2004 establishing the European Network and Information Security Agency as regards its duration. I welcome the first reading agreement.
in writing. - (IT) Information and communication technology (ICT) is now an integral part the economy and society of the European Union. Today, due to the continuing evolution of media and information systems, ICT is increasingly exposed to threats that cannot be addressed effectively at a national level alone.
Therefore, let us welcome favourably the Commission's proposal for a radical reform of the European Network and Information Security Agency (ENISA) and the extension of its mandate for another 18 months, which will allow us to overcome the risk of a dangerous legal vacuum. There is no doubt that the proliferation of security requirements involve costs for companies that are active within the EU, resulting in extensive fragmentation and lack of competitiveness in the internal European market. On the other hand, while the dependence on networks and information systems increases, the ability to respond to problems still seems inadequate.
ENISA needs, therefore, to carry forward its commitments by adopting strategies designed to identify risks and vulnerabilities related to network and information security, enabling us to identify and deal with the challenges that we will have to face in the near future.
The extension of the mandate of the European Network and Information Security Agency (ENISA) by 18 months, as proposed by the Commission, makes perfect sense, as it allows the necessary discussions to be carried out within the European institutions, involving all stakeholders, including the public, about the challenges, priorities and responsibilities of the Agency, and thus avoiding the legal vacuum that would be caused if the mandate were not extended.
The security of information networks is a priority for all those who use them. In terms of security, we have to maintain the same attention that was given to communications in the past; these have more advanced technology, so they require extra care.
in writing. - (DE) The European Network and Information Security Agency (ENISA) was founded back in 2004. Its job is to ensure network and information security within the EU. It is also tasked with developing a culture of network and information security among citizens, consumers, businesses and public organisations in the European Union. In the context of exercises, as recently carried out against cyber crime, it must be possible to guarantee security in the event an emergency situation. However, the extent to which this is actually feasible in practice is not absolutely clear in my view. I did not vote in favour of the report, as there is a danger that additional costs will be incurred by citizens without there being any tangible benefits.
in writing. - (DE) Despite financial crises, the EU has indulged, and continues to do so, in the creation of additional authorities - for every issue and every problem a new agency is set up. Between 2005 and 2009, the budget for the EU agencies more than doubled and the number of employees rose by 65%. The added value they provide is highly questionable, however. The results leave something to be desired and the monitoring of them is inadequate. On average, taxpayers have to pay EUR 579 million per year for the EU agencies. I am very much against the establishment of new agencies. It is unacceptable for taxpayers to finance the officials of the Member States with very cushy jobs in pointless agencies. I therefore voted against the report on establishing the European Network and Information Security Agency. The Commission has more than enough trained officials to take on this task.
Europe needs a system that protects computer and information networks; this protection is guaranteed by ENISA, the European Agency for Network and Information Security. Mr Chichester's report is nothing other than a compromise between European institutions, which aims to extend its mandate and increase staff, with greater resources, and to give more importance to the fight against cybercrime so as to ensure better protection of information systems. It is precisely because I think it is important to ensure safety in this area, since we are in the digital age, that I have voted in favour of the regulation.
I agree with this amendment to the mandate of the European Network and Information Security Agency (ENISA). The Agency's legislative reform process, which is underway, still needs to be discussed at length, so the Agency's mandate, which expires on 13 March 2010, needs to be extended.
In fact, it is necessary to approve an extension that gives enough time for Parliament and the Council to hold a discussion, so that the Agency's work maintains its consistency and continuity. In view of this, I voted in favour of this amendment, which states that the Agency's mandate should be extended until 13 September 2013.
The strengthening of networks and information is a matter of great importance. It is therefore vital to ensure that there is enough time for the discussions that form part of the legislative reform process of the European Network and Information Security Agency (ENISA) to be carried out thoroughly, so I voted in favour of the extension of the Agency's mandate until 13 September 2013.
in writing. - Following the Ordinary legislative procedure: (first reading)
The European Parliament,
having regard to the Commission proposal to Parliament and the Council,
having regard to Article 294(2) and Article 114 of the Treaty on the Functioning of the European Union, pursuant to which the Commission submitted the proposal to Parliament (C7-0297/2010),
having regard to Article 294(3) of the Treaty on the Functioning of the European Union,
having regard to the opinion of the European Economic and Social Committee of 8 December 2010(1),
having regard to Rule 55 of its Rules of Procedure,
having regard to the report of the Committee on Industry, Research and Energy,
1. Adopts its position at first reading, taking over the Commission proposal;
2. Calls on the Commission to refer the matter to Parliament again if it intends to amend its proposal substantially or replace it with another text;
3. Instructs its President to forward its position to the Council, the Commission and the national parliaments.
The increasing amount of private information circulating in computer networks around the world daily constitutes a potential threat if it is violated. For this reason, I believe that the text adopted today would help increase the protection of sensitive information, which we need. ENISA, the European Agency responsible for information security, must be given a stronger role in fighting cybercrime, which must go hand in hand with a simplification of administrative procedures. I conclude by reiterating that this is also the position in my country, which wishes to strengthen the resources allocated to the Agency.
in writing. - (DE) In 2004, the European Network and Information Security Agency was set up for a period of five years. Its 57 members of staff are concerned with the development of network and information security for citizens, consumers and businesses, and also for public organisations in the European Union. Its tasks included both risk analyses and preventative measures. On account of the continual and constantly faster pace of development of information and communications technologies and their fundamental importance for society and industry, it has been found that there is a need for this agency in future, too. However, for some time I have been calling for a business-based review of the EU agencies. There are already initiatives in place for the review of the system as a whole and I will not vote in favour of extending this agency until a review of this kind has been completed.
On 11 March, Japan was struck by one of the most terrible earthquakes it has ever experienced, causing thousands of deaths and disappearances, significant material damage and a nuclear accident of extreme seriousness, affecting the Fukushima power station, which in its turn represents a new threat. The European Union must therefore take steps to supply all the humanitarian, technical and financial aid and support necessary to Japan and the affected regions. That is why I voted in favour of this motion for a resolution.
in writing. - (LT) I agreed with this motion for a resolution. Japan has been struck by a natural disaster on a massive scale which also caused a major nuclear accident, the true scale of which has so far been impossible to assess and which will have consequences for people's health and the environment for decades to come. The European Union immediately activated its Civil Protection Mechanism to coordinate its humanitarian, technical and financial aid. This disaster should be seen as a starting point for thoroughly assessing and reconsidering issues surrounding the safety of nuclear energy. With nuclear energy there is not only the issue of the operation of power plants themselves, there is also the question of the storage of waste nuclear fuel that will last for centuries. During the earthquake in Japan, underground facilities for storing waste nuclear fuel were damaged, which would lead us to believe that the hitherto prevalent view that burial is the safest means of neutralising waste is not at all proven, and that waste storage facilities may become a great danger to people's health and the environment. I believe that it is essential to begin active discussions within the EU and at international level to make it possible to ensure the highest standard of waste storage in nuclear power plants already in operation and to seriously consider the benefits of the planned nuclear power plants and assess possible dangers.
I voted in favour of this motion for a resolution because it expresses the solidarity of the people of Europe with Japan. Parliament is highlighting the courage of the Japanese in this crisis, the most serious since the Second World War, which has so severely affected their country. Among Japan's friends, Europeans have immediately reported themselves for duty to lend a helping hand to the people afflicted. However, the archipelago is faced with a nuclear problem that is of extreme concern and requires our full attention. It suits Europe to provide all its assistance and expertise to the Japanese authorities in order to prevent a catastrophe of the devastating consequences of which we are unfortunately all too well aware.
As a Basque, I would like to express my sympathy for the people of Japan; to say to them that their attitude in the face of disaster, the way they deal with the present and the dignity with which they look to the future are all proof of their greatness. I should like to express my condolences to the families of all those who have died or disappeared. Europe must also continue to lend them all the human and material aid that is needed after they disappear from the news headlines, so that they may once again become what they always were: a great country and a great people.
in writing. - (BG) I voted for the motion for a resolution on Japan as I think that it is our duty to show our solidarity with a people which has been hit with a triple misfortune and lost many of its citizens. Unfortunately, the outcome of this tragedy is still unknown. On the other hand, the disaster in Japan, especially the incident at Fukushima and the emergency situation following it, has brought back to the agenda the issue about the need for nuclear energy and its consequences. At the same time, I strongly believe that we should not overdramatise what has happened and abandon nuclear energy in the heat of the emotion. In my view, Europe needs nuclear energy, and a pragmatic approach must be adopted to the issue rather than us rashly deciding to shut down power stations.
in writing. - (LT) I voted in favour of this motion for a resolution, because I would firstly like to express my condolences and solidarity with the Japanese people following the natural disaster that claimed many lives and the catastrophe at Fukushima nuclear power plant. Devastated, Japan and its regions need all types of aid and support - humanitarian, financial and technical. I welcome the fact that the European Union immediately activated its Civil Protection Mechanism to coordinate its emergency aid. I would like to draw attention to the fact that the disaster at Fukushima nuclear power plant is forcing us to consider the situation and future as regards European nuclear energy. In the European Parliament we should also discuss and assess the risk posed by nuclear power plants near the European Union's external borders. All European Union Member States should reflect and take action as regards nuclear power plants in their own countries, because of the possible threat radiation poses to the whole of Europe. Immediately following the events in Japan, for instance, Germany shut down its nuclear reactors built before 1980 and, taking into account specialists' research and expertise, is negotiating new alternatives to nuclear energy.
I would like to express my solidarity with the Japanese people following the earthquake and the tsunami that occurred in March in northeast Japan. Serious flaws in the operation of nuclear power plants are raising fears of a nuclear disaster and forcing us to rethink nuclear safety standards in Europe. I would like to call for a serious discussion about the need for safe nuclear energy in Europe and about the fact that Europe needs this source of energy.
Japan is overwhelmed today. One nuclear accident after another is coming on top of a natural disaster. This crisis is the most serious crisis that Japan has experienced since the Second World War. The victims number tens of thousands, and the material damage is considerable and still difficult to quantify. The European Union must deliver a response equal to the seriousness of the crisis. Japan has urgent need of aid. We urge the Commission to drive and coordinate the European solidarity effort. Europe's action must be clear, rapid and efficient in the short and long term. As regards the Fukushima power station, European unease is legitimate. The European executive must respond to this by asking for a series of crash tests to be carried out in an independent and transparent way on all of Europe's nuclear infrastructure. Finally, we cannot pass by without a collective reflection on our energy policy. On energy saving, renewable energy sources, the energy efficiency criterion, we expect ambitious and conclusive decisions from Europe, as we do on European research, often well below 3% of GDP.
I voted for this motion for a resolution as I think that the European Parliament and European Union as a whole must show their solidarity in response to the tragic events which have occurred in Japan. The EU and its Member States must respond promptly in giving the humanitarian aid needed to help the Japanese population overcome the impact of the earthquake. I also believe that it is paramount that the particularly serious nuclear accident caused by this natural disaster is investigated properly so as to avoid the possibility of such incidents occurring in the future.
I voted in favour of this motion for a resolution, which shows solidarity with the victims of the earthquake, the tsunami and the nuclear accident that have devastated Japan, and which calls upon the EU and its Member States to extend all possible aid and support needed at a humanitarian, technical and financial level to the regions affected, as a matter of urgency.
On 11 March, Japan was hit by a massive earthquake, followed by a tsunami that has caused the greatest nuclear crisis in the country's history, with the Fukushima nuclear plant suffering serious structural damage, and since then having been in imminent danger of triggering a nuclear disaster of major proportions. This disaster has caused thousands of deaths and is the greatest tragedy to take place in Japan since World War II.
At this time I would like to join with this House in passing a vote of complete solidarity with the Japanese people, and I would like to express my condolences to the families of the victims and all those who were affected by this disaster of unimaginable proportions.
in writing. - (PT) The recent unprecedented natural disaster in Japan has left the international community deeply saddened, and has moved the European institutions not only to an expression of solidarity, but also offers of technical and humanitarian aid. The problems that have occurred at the Fukushima nuclear plant have put the discussion of energy issues at the top of the agenda once again.
Indeed, 30% of the energy consumed by the EU is of nuclear origin; there are countries where domestic production is at 80%, such as France, and countries without any nuclear plants, such as Portugal and Austria. Parliament has discussed this issue on several occasions and has concluded that there is a need, despite environmental issues, for the EU and its Member States to encourage and support the generation of so-called 'green energy'.
I therefore wholeheartedly support this resolution, which seeks, firstly, to develop a plan for verifying the security of all European nuclear power plants, and, on the other, to significantly increase energy production from renewable sources so that it becomes the main source of energy in the EU. We should also stress the need for energy efficiency and the fulfilment of the EU 2020 objectives.
The motion for a resolution is focused on what we believe to be essential at this time: expressing complete solidarity with the Japanese people, especially the victims of the disaster that has struck the country, and their families. The EU should express this solidarity in a concrete way by making available forms of aid which are deemed necessary in the appropriate areas, to be defined and implemented in conjunction with the Japanese authorities. We therefore supported the resolution and voted in favour.
Alongside this resolution there are issues relating to nuclear safety, and the lessons to be learnt from what has happened at the Fukushima plant, a subject which we were able to address during the debate. In particular, there is a need to review and, if necessary, adjust redundancies in the security systems in the existing plants in EU Member States. There is also a need to undertake a broad discussion as a society about the energy issue, our present and future needs, and how these can be met. This should be done in a lucid way, with information about the impact, potential and limitations of each of the different types of energy.
We voted in favour of solidarity with the Japanese Government following its threefold disaster - the earthquake, the tsunami and the nuclear accident - which has struck the country. In a joint resolution submitted by all of the political groups, Parliament asks the EU and its Member States to extend all possible aid and support needed at a humanitarian, technical and financial level to Japan.
The devastating earthquake and tsunami that hit Japan on 11 March caused thousands of deaths and missing persons, along with considerable material damage. The disaster also caused an extremely serious nuclear accident which is affecting the Fukushima nuclear plant and constitutes a new threat.
We would therefore like to express our complete solidarity with the victims of this threefold disaster, at a time when the level of human losses and material damage has not yet been fully assessed.
By the same token, we would like to highlight the 'mobilisation, courage and determination' of the Japanese people in the face of this disaster, and call upon the EU and its Member States to extend all possible aid and support needed at a humanitarian, technical and financial level to Japan and the regions affected, as a priority.
The composure and decorum of the population of Japan is the only consolation in the apocalyptic vision and the media have shown this to the whole world. An endless tragedy in which man's limitations are made most apparent and surprisingly relevant when confronted with the relentless force of nature. Global solidarity and concrete assistance, generously provided, are the right and dutiful response of the international community. Each of us will remember the heroic example of those volunteers - mostly retired firemen - who offered their lives to help put out the fires in the reactors at Fukushima. It represents an example for Japan and for us all, while underlining the need for Europe to adopt a strategy for natural and man-made disasters. As explained, I support the resolution on Japan with conviction.
in writing. - (LT) I voted in favour of this motion for a resolution, because the devastating earthquake and the tsunami which struck Japan and the Pacific region on 11 March this year resulted in the death or disappearance of thousands of people and caused considerable material damage. The disaster also caused an extremely serious nuclear accident, which is affecting Fukushima nuclear power plant and constitutes a fresh threat. The Prime Minister of Japan, Naoto Kan, has stated that the country is facing its most serious crisis in 65 years, since the Second World War. At the same time I would like to offer the Japanese people my sympathy and support following this natural disaster and catastrophe which claimed many lives. I am pleased that the European Parliament also expresses its most complete solidarity with the Japanese people and government and presents its sincere condolences to the victims of this threefold disaster, bearing in mind that the human losses and material damage have not yet been fully assessed. It also welcomes the mobilisation, courage and determination of the Japanese people and of the authorities in response to this disaster, and calls on the Union and its Member States, as a priority, to give Japan and the disaster regions all necessary humanitarian, technical and financial aid and support. It is good that the Union immediately activated its Civil Protection Mechanism to coordinate its emergency aid. However, it is becoming clear that the disaster in Japan is forcing us to fundamentally reconsider the issue of nuclear security, and we must strengthen nuclear safety throughout the entire European Union.
Today's motion for a resolution to give support to Japan has been voted in unanimously by all political groups in Parliament in order to express our closeness to Japan, the protagonist of the tragic events of 11 March 2011. I supported the resolution because, despite the economic and financial downturn and the instability in North African countries, European institutions should not and cannot fail to support Japan both economically and in terms of humanitarian aid. What occurred has produced and will continue to produce inevitable economic and financial difficulties, creating unavoidable repercussions in the European and world markets. The meeting between the EU and Japan, scheduled for May here in Brussels, can represent the beginning of the collaboration and support which the EU must guarantee in setting itself up as a key partner for reconstruction, helping Japan whether it be with technical assistance in the energy sector or strengthening business relationships aimed at quickly rebuilding this great world power. Moreover, I consider it fitting that the European Ministers of Energy have decided to give priority to safety in European nuclear plants, emphasising the importance of greater European coordination during the modernisation of nuclear facilities.
For two weeks now, one of the most serious nuclear accidents in history has been played out in Japan. It is still too early to gauge the full extent of the disaster, but it is evident that, apart from Chernobyl, no place on Earth has yet been stricken by civil nuclear technology. The situation at Fukushima arouses dread and compassion in all of us, and asks questions of our own system for producing nuclear energy. For all that, I find it particularly scandalous that legitimate concerns aroused by this period of crisis should be exploited for partisan ends. It is not a question of banning the debate on nuclear power. As with any issue, and particularly for those of such strategic importance, democratic debate must enable wise solutions to be adopted. Since I do not believe that emotion is a good counsellor, I supported the emergency resolution of the European Parliament. It sends a message of firm support to our Japanese friends without permitting the intrusion of domestic concerns that would not respect the period of decency that is both necessary and indispensable.
We should pay the utmost attention and respond urgently to the situation in Japan in the aftermath of the terrible disaster, and provide not only moral, but also economic, humanitarian and political support. We should acknowledge the way in which the Japanese people have conducted themselves and the actions of the rescue and prevention services. Other parts of the world, including Europe, should learn lessons from this disaster. We have areas of seismic activity. Lisbon suffered a great deal of damage as a result of a tsunami centuries ago, as did Messina at a later date and Skopje due to an earthquake 50 years ago. We have been working for years on an early-warning system, and yet we still do not have anything substantial to show for it. We should accelerate work dramatically on this project. Early warnings may prevent unnecessary deaths, and even many thousands of such deaths.
in writing. - One of course has to agree with the joint resolution tabled on behalf of the political groups on the triple tragedies in Japan of earthquake, tsunami and nuclear accident and join in expressing Europe's condolences for those who lost their lives in these awful events. However, Japan's appreciation of our sincerity behind this resolution will, I am sure, be tempered - when it is adopted almost unanimously tomorrow - by the actions of Member States that have either at best overreacted and threatened public panic or at worst used the opportunity to impose protectionist measures. The Spanish Government has urged that goods from Japan should be checked carefully for radiation, the Netherlands has cautioned dock workers to handle all containers from Japan with care, France is demanding a check on all goods before being exported from Japan and German customs is demanding random checks for radiation on all goods, including cars, imported from Japan. Most of these restrictions have been imposed on goods that had been produced and left Japanese ports weeks if not months before the earthquake! So much for solidarity!
in writing. - (IT) The disaster which has hit Japan owing to an earthquake and a tsunami of surprising proportions has left us all with a sense of profound sorrow at the immense loss of life and substantial damage to property. Let us then, as MEPs, express all our sincere sympathy to the people and government of Japan. Our thoughts and those of all European citizens go out to the thousands of people who will now have to rebuild their lives and their communities. At the same time, we are impressed by the rapid and decisive action of local authorities and emergency services and by the exemplary courage and determination of the Japanese people. Although the EU has already activated its Civil Protection Mechanism by sending experts from Europe to coordinate emergency aid, we also urge Member States, as a priority, to support disaster areas with all the humanitarian, technical and financial help and support they need. Recalling the strong friendship and close political and economic relations that bind the EU to Japan, we are determined to support this country struggling to overcome the challenges it faces, including the threat of a real nuclear catastrophe.
I voted in favour of the motion for a resolution expressing the solidarity of members of the European Parliament with the Japanese people and their government after the striking events of recent days. We wish to see the Union and the Member States supply all the humanitarian, technical and financial aid and support necessary to Japan and the affected regions.
It is the duty of Parliament to express its solidarity with the Japanese government following its threefold disaster - the earthquake, the tsunami and the nuclear accident - which has struck the country. In this joint resolution submitted by all of the political groups, we call upon the EU and its Member States to extend all possible aid and support needed at a humanitarian, technical and financial level to Japan. The devastating earthquake and tsunami that hit Japan on 11 March caused thousands of deaths and missing persons, along with considerable material damage. The disaster also caused an extremely serious nuclear accident which is affecting the Fukushima nuclear plant and itself constitutes a serious threat. It is also our duty to express our complete solidarity with the Japanese people and their government, and to send our condolences to the victims of this threefold disaster.
Faced with the extent of the tsunami and the magnitude of the earthquake on 11 March, I must express my complete solidarity with the victims' families and the people and government of Japan. I should also like to express my full support and my complete admiration to the rescuers and the staff of the Fukushima power station.
Fortunately, the European Union was in a position to respond rapidly to the Japanese request, in particular by deploying its 'Civil Protection Mechanism', which is designed to coordinate the actions of the 27 Member States in emergencies at the national, European and international level. By the same token, the Union is ready to provide all its technical expertise in the nuclear arena in order to help Japanese and international experts to take control of the situation in the proximity and in the very heart of the Fukushima power plant.
in writing. - (DE) The devastating earthquake and tsunami that hit Japan and the Pacific region on 11 March 2011 resulted in the deaths or disappearance of thousands of people as well as considerable material damage, destroying the livelihoods of many people. This subsequently led to an extremely serious nuclear accident in the Fukushima nuclear power station. According to the statement given by the Japanese Prime Minister, Naoto Kan, the country is facing its most serious crisis in 65 years, since the Second World War. In this motion for a resolution, the European Parliament expresses its solidarity with the Japanese people and presents its sincere condolences to the victims of the disaster. I have therefore voted in favour of this motion for a resolution and very much hope that the situation in Japan can be brought under control and that there will be a global rethink with regard to nuclear energy.
in writing. - (LT) We have watched Japan suffer a series of horrific disasters, the likes of which no other country has ever experienced together. An earthquake, a tsunami, an accident in a nuclear power plant - any one of these catastrophes would be a major challenge on their own, but together they have placed an unbearable burden on the shoulders of the country and its citizens. Once the fire that continues to smoulder at Fukushima nuclear power plant has gone out, many questions will need to be answered - could certain disasters have been avoided, and what safety improvements should other nuclear power plants carry out, so that natural disasters do not cause nuclear accidents? All countries using nuclear power should check the safety of their nuclear power plants. Those planning to construct new power stations should examine more closely the dangers they pose. However, at present it is most important for the European Union to show solidarity with the ordinary people of Japan. The resolution on the situation in Japan is therefore crucial. We must provide all the necessary humanitarian, technical and financial support to help people survive now and to reconstruct affected regions in the future as soon as possible.
The disastrous earthquake that struck Japan on 11 March cannot pass unnoticed in the eyes of the world; it must be our cue to reflect on the political and socio-economic aspects of the disastrous consequences of the tsunami. Like all my colleagues, in approving this motion for a resolution I express my deepest sympathy to the Japanese people who, with a great sense of civil responsibility, are reacting as best they can to the disaster. I hope and request that the EU will take action to provide humanitarian aid, through its own civil protection services, and propose suitable projects to solve the problem of nuclear contamination through a joint project with the Japanese authorities to try, as far as possible, to restore the situation to normal.
On 11 March, Japan and the Pacific region were hit by a devastating earthquake, followed by a tsunami which caused thousands of deaths and missing persons, along with considerable material damage.
I voted in favour of this resolution, which expresses solidarity with the victims of the earthquake, the tsunami and the nuclear accident, and I hope that Parliament's call for the EU and its Member States to extend all possible aid and support needed at a humanitarian, technical and financial level to the regions affected, will be heeded with the utmost urgency.
At a time when Japan is facing its worst crisis since World War II, following the earthquake and tsunami that devastated the country on 11 March, I would like to join the expression of complete solidarity with the Japanese people and Parliament's call for the EU and its Member States to extend to the affected regions all the help and aid needed at a humanitarian, technical and financial level, as a matter of urgency.
The earthquake and the tsunami that struck Japan on 11 March have led to the deaths of many thousands of people (the current count exceeds 27 000 dead and missing), and have caused considerable material damage. Under these conditions, Japan must now deal with a nuclear accident of extreme seriousness. As Japan has not experienced such a crisis since the Second World War, I fully support the resolution of the European Parliament on the situation in that country. I also call upon the EU to provide Japan with all the humanitarian, technical and financial assistance possible, including medical supplies, mattresses, tents, food, experts and specialists in radioactivity and nuclear energy ... I also wish to put on record my fullest solidarity with the Japanese people. I congratulate them on their mobilisation, their courage and their determination in the face of such a disaster. Moreover, given the gravity of the situation in the Fukushima power station, I call on the Japanese Government to demonstrate the fullest transparency and on the Member States of the EU to organise a broad public debate on energy, one that is not solely restricted to nuclear.
in writing. - I very much support this resolution that states: '1. Expresses its most complete solidarity with the Japanese people and government and presents its sincere condolences to the victims of this threefold disaster, bearing in mind that the human losses and material damage have not yet been fully assessed; welcomes the mobilisation, courage and determination of the Japanese people and of the authorities in response to this disaster; 2. Calls on the Union and its Member States, as a priority, to give Japan and the disaster regions all necessary humanitarian, technical and financial aid and support and welcomes the fact that the Union immediately activated its Civil Protection Mechanism to coordinate its emergency aid;'.
With today's vote I wanted to express solidarity with the Japanese people and its government in the wake of the devastating earthquake, the tsunami and the nuclear accident. Together with my colleagues, we have invited Member States to provide Japan and the affected regions with all necessary support, including humanitarian, technical and financial support, while praising the decision to activate the Civil Protection Mechanism immediately to coordinate emergency aid. The exemplary courage and determination shown by the Japanese people and authorities in addressing the situation should be an example for all, and one more reason for the EU not to abandon this country in the very delicate phase of its complete reconstruction.
in writing. - I welcome this resolution as I think we need to support those in Japan and also to learn from this terrible situation.
On 11 March the Pacific region, and Japan in particular, was rocked by a devastating earthquake and tsunami. I believe that it is important to mention once again here that natural disasters are increasing in number and intensity, and it is therefore necessary to rethink pre- and post-crisis scenarios at a global level in order to anticipate and provide assistance to the countries affected.
At the same time, the natural disaster also caused an extremely serious nuclear accident, which has affected the Fukushima nuclear plant in particular. This event has shown that it is crucial to think about safety conditions at European nuclear plants.
I would therefore like to call for a discussion, preceded by a thorough analysis, on how to reduce the devastating effects of a nuclear accident on the regions and people where it occurs. I welcome the EU's willingness to extend all humanitarian, technical and financial aid as a priority, along with the instant activation of the European civil protection mechanism. However, I believe that it is vital to grant this mechanism more logistic and planning resources so that it can become a real mechanism for the protection of the countries affected.
My thoughts go out to the victims' families, to the wounded and to all the Japanese people who have been struck by this cataclysm. The courage and dignity of the Japanese people compels admiration and I am pleased that this House has demonstrated its support and its solidarity by means of this resolution. This is the greatest disaster that Japan has experienced since the Second World War, and the catastrophe at Fukushima has shocked us all and forces us to review our approach to nuclear energy. This issue has no bearing, however, despite what some may have us believe by means of a political salvage operation, on the opportunity to continue with the production of nuclear energy, an energy of the future that plays its part in the decarbonisation of our economy and that guarantees our energy independence. The drama of Fukushima requires us above all to strengthen our requirements in the area of nuclear safety. I support the proposals of the Group of the European People's Party (Christian Democrats) for a definition of common safety standards and for greater vigilance within and around nuclear power stations. In this matter, the expertise and performance of the French nuclear industry must serve as an example. From now on, the responsibility rests with the European Union, which must take strong measures to ensure that a nuclear disaster of this magnitude will never happen in Europe.
in writing. - (SK) The enormous damage caused by the recent earthquakes and tsunami in Japan will not be cleared up overnight. We must stand ready to provide Japan with concrete practical assistance, even after the media interest has died away.
Solidarity is one of the fundamental pillars on which today's Europe rests. It is right that, along with Member State governments and parliaments, the European Parliament too has given a clear signal to our friends in Japan, sorely afflicted as the country is, that we are with them and that they can rely on our help at any time.